 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has frequently held that in determining the status ofpersons alleged to be independent contractors,the Actrequires theapplication of th,; "right of control" test.'Where the person forwhom the services are performed retains the right to control themanner and means by which the result is to be accomplished the rela-tionship is one, of employment, and where control is reserved only asto the result sought the relationship is that of independent contractor.On the basis of the entire record it is clear that both the driver-ownersand driver-renters do not possess the independence of action as to themanner and means of accomplishing their work which is an essentialcharacteristic of an independent contractor.Accordingly, we find thedriver-owners and driver-renters are employees within the meaningof Section 2(3) of the Act,4 and we find that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act:All drivers of taxicabs at the Employer's St. Louis, Missouri, placeof business, excluding all other employees, office clerical employees,guards, watchmen, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]'Albert Lea Cooperative Creamery Association,119 NLRB 817,and cases cited infootnote 18.4 See,Albert Lea Cooperative Creamery Association,supra; Nu-Car Carriers,Inc,88NLRB 75.Brown and Root, Inc., Wunderlich Contracting Company, PeterKiewit Sons Company, Winston Bros.Company, David G.Gordon,Condon-Cunningham Co., Morrison-Knudson Com-pany, Inc., J.C.Maguire&Company, and Chas. H. TompkinsCo.,doing business as joint venturers under the names ofOzark Dam Constructors and Flippin Materials Co.andFortSmith,Little Rock&Springfield Joint Council,A.F.L.CaseNo. 26-CA-111.1 July 31, 1961SUPPLEMENTAL DECISION AND ORDEROn June 27, 1952, the Board issued a Decision and Order in theabove-entitled case, finding that Respondents had discriminatedagainst certain named employees in violation of Section 8 (a) (1)and (3) of the Act? Thereafter, the Board's Order was enforced-inpart by the United States Court of Appeals for the Eighth Circuit,and a decree was entered on September 18, 1953, against Respondentsdoing business as joint venturers under the name of Ozark Dam Con-Formerly Case No 32-'CA-111.2 99 NLRB 1031.On August 15, 1952, the Board issued an Order Correcting Decisionand Order,hereinafter attached as Appendix A.132 NLRB No. 38. BROWN AND ROOT, INC., ETC.487structors.3The decree provided,inter alia,that Respondents makewhole the employees named therein for any loss of pay suffered byreason of Respondents' discrimination against them.On January 4, 1957, the Regional Director for the Fifteenth Regionissued a backpay specification and on July 9, 1957, Respondents filedan amended answer thereto.4Upon appropriate notice issued by theRegional Director, a hearing was held before Trial Examiner JamesR. Hemingway, for the purpose of determining the amounts of back-pay due the claimants.On January 8, 1960, the Trial Examiner issued his SupplementalIntermediate Report, attached hereto, in which he found that certainof the claimants were entitled to specific amounts of backpay. There-after,Respondents and the General Counsel filed exceptions to theSupplemental Intermediate Report, and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.5 The Board has considered the en-203 F. 2d 139,petition for rehearing denied 206 F. 2d 73. The Board'sOrder was setaside insofar as it pertained to Respondents doing business under the name of FlippinMaterials Co.*On March 23 and 27, 1957, oral argument was held before Trial Examiner C. W.Whittemore on a motion by the General Counsel to strike portions of Respondent's firstanswer to backpay specification.Thereafter,upon the filing of Respondents'amendedanswer, the parties entered into a stipulation whereby the General Counsel's motion tostrike was withdrawn.During the course of the hearing,Respondents submitted to the Board an inter-locutory appeal from a ruling of the Trial Examiner permitting the General Counsel tointroduce into evidence 13 reels of microfilm,containing approximately 26,000 documentsfrom Respondents'payroll records and personnel files.The Board, by telegram to theparties dated August 8, 1958, affirmed the Trial Examiner's rulings and on August 20,1958, denied Respondents'request to appeal further on this matter.Respondents con-tend they were denied a fair hearing by the use of the microfilms,particularly the TrialExaminer's utilization of them in the "secrecy"of his chambers,and allege that in allinstances the Trial Examiner used the films to support the accuracy of the GeneralCounsel's computationThe backpay period in the present case covers several yearsThe pertinent recordswere stored by Respondents in their private vaults,and Respondents refused to relinquishthem on the grounds the records had to be kept intact for pending litigation before an-other governmental agency.Board agents thereupon obtained permission from Respond-ents to make microfilmed copies of the records for use in computing the amounts of back-pay due the claimants.These films,along with a projector,were made available toRespondents during the hearing, as required by the Board's interlocutory decision. Inaddition,Respondents at all times had in their possession the original copies of thereeords.We note that,at the commencement of the hearing, several days were devoted to verifi-cation and explanation of the microfilmed records, and thereafter they were projected andexamined in the hearing room whenever an issue arose involving their contentsRespond-ents readily stipulated as to their authenticity.Under the circumstances,we fail to seehow Respondents were prejudiced because the Trial Examiner,after the hearing, used themicrofilms in comparing and verifying the various backpay computations before himContraryto Respondents'contention, in several instances the microfilmed records wereused by the Trial Examiner to Respondents'benefit.(See, e g , the computation in re-gard to Harvey E. Marehant.)In sum, we find no merit in Respondents'aforesaidcontentions. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDtire record in this case, including the Supplemental IntermediateReport and the exceptions and briefs, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, with theexceptions, additions, and modifications set forth below.61.THE GROSSBACKPAYFORMULAAs the parties were unable to agree on the amounts of backpay duethe claimants, in accordance with the Board's Rules and Regulations,the General Counsel issued a backpay specification which was servedon Respondents on January 4, 1957. The specification computed theamounts of backpay due each claimant under a comprehensive back-pay formula, set forth in the specification and described in detail inthe Intermediate Report. In essence, the General Counsel's formula,computes the average hours of all employees working in each claim-ant's job classification, for each week of the period of discriminationfound by the Board and the Eighth Circuit,supra.These averagehours, which are taken to be the closest approximation of the numberof hours which would have been worked by such claimant absent thediscrimination, are multiplied by the appropriate hourly wage rate toarrive at the proper amount of gross backpay due each claimant.7Respondents contend that the General Counsel's backpay formulais punitive rather than compensatory, and that it substantially over-states the amount of backpay due each claimant.As an alternative,Respondents have submitted their own proposed backpay formula,which is discussed below.The Trial Examiner found the GeneralCounsel's formula to be the "most appropriate" under the circum-stances, and computed the amounts of backpay due accordingly.Respondents except to the Trial Examiner's ruling.We have carefully analyzed the backpay formula proposed by theGeneral Counsel, and find, in agreement with the Trial Examiner,that it provides the most accurate method in the present case fordetermining the amounts of gross backpay due the claimants.Be-cause of the intermittent nature of construction work, it is unlikelythat the claimants involved herein would have worked regular, suc-cessive 40-hour weeks throughout their backpay periods, in the ab-sence of discrimination.Rather, their work experience would mostlikely have resembled that of other, comparable employees during therelevant periods.Contrary to Respondents' contention, the utiliza-We denyRespondents'request for oral argument,as the record and briefs adequatelypresent the issues and the positions of the partiesThese computations were madeby the GeneralCounsel with the assistance of a Boardsenior industrial analystCertain adjustments were madein the formulato accommodatesuch factorsas overtimeand employees working inmore than one job category.Weadopt theTrial Examiner's use of these adjustments,as they conformto the Board's prac-tice in previous backpay cases.See, e.g.,Ozark Hardwood Company,119 NLRB 1130,1158, enfd.as modified 282 F. 2d 1(C.A 8). BROWN AND ROOT, INC., ETC.489'ing at gross backpay amounts is not a novel formula, "punitively"'chosen for use against Respondents in the present case.The sameformula has been approved by the Board in numerous cases involving-similar circumstances.8Respondents contend that the average adjusted hour method is in-appropriate in the present case, as Respondents' work force after the-strike declined to such an extent that insufficient work would havebeen available in any event for the returning strikers.Thus, whileacknowledging that the Board in its original decision found replace-ments in a number equaling or exceeding the claiming unfair laborpractice strikers,' Respondents urge that the General Counsel's for-mula makes no allowance for a later decline in the number of replace-ments, and in the specific amount of work assigned to thosereplace-ments.These arguments, we find, are not in accord with the recordevidence.Respondents' own exhibits indicate that their work forcenumbered approximately 600 at the termination of the strike inDecember 1949, and thereafter remained at that level, or higher,,throughout 1950, except for the weeks of the January ice storm andtheMay flood.10Moreover, we have found that, in every instancebut one," the number of replacements in each job category continuedthroughout each quarter of the backpay period to be equal to, or inexcessof, the numberof claimantsfor that period.12In place of the backpay formula adopted by the Trial Examiner,Respondents suggest a formula whereby the total work actually per-formed by replacements would be divided among all the strikers.Respondents point out that the figures obtained by this "lump sum"method are "relatively small," whereas those obtained under the8See, e.g.,Friedman-Harry Marks Clothing Company,Inc.,1NLRB 411,431, enfd.301 11 S. 58(point not discussed).See alsoKartarik,Inc,111 NLRB 630, 633, enfd:227 F.2d 190,,192-193(C.A. 8) ;The Babcock&Wilcox Company,121 NLRB 26, 29;Ozark Hardwood Company, supraO The LAM, or"economic" strikers,are dealt with in sectionV, infra.10 Any decline in available work during these weeks is automatically reflected in loweraverage adjusted hours as computed under the General Counsel's formula." See Appendix B, a worksheet containing a chart of replacements'as of each quarterof the backpay period.(This chart,except where specifically indicated,considers as re-placements only those employees named as such in Respondents'own backpay exhibits )The exception referred to above occurred in the case of jackhammer operators.As therecord reveals that jackhammer operators performed work virtually identical to that ofair tool operators,we have treated these job categories as interchangeable;the payrollrecords indicate that in fact employees moved between these categories from week to week.12Although we have found,infra,reinstatement at Flippin to be substantially equivalentreinstatement,we have not included Flippin vacancies in our calculation of available posi-tions for Ozark strikers,as we have found sufficient positions available at Ozark.Cf.Eagle-Picher Mining&Smelting Company,16 NLRB 727, 119 F. 2d 903 (C.A. 8),reliedon by Respondents, where the Board specifically found that the number of claimingstrikers exceeded the number of positions available after the strike.Itmight be notedthat, upon later discovering sufficient positions available for the claimants,the Boardsought, albeit unsuccessfully for procedural reasons, to withdraw 'the lump sum formula.141 F 2d 843, 325 U.S. 335 490'DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel's formula are substantial.However, analysis re-veals that the posed disparity is attributable not to a "declining workforce," as alleged by Respondents, but rather to fundamental errorsinRespondents' application of their own formula.For example,Respondents have sought to divide the available work amongallstrikers, and not merely among those for whom the General Counselclaims backpay.Thus, although the General Counsel claimed back-pay for only 27 carpenters, Respondents propose to divide the "avail-able work" by 73, the total number of carpenters appearing on theJoint Council's lists.Some of these, as the Board has found, did notproperly request reinstatement and were not reinstated.There is,therefore, no valid reason why Respondent should be permitted toreceive credit for other possible backpay claims never presented to it,and of course never paid by it. Respondents' duty was to reinstatethose unfair labor practice strikers who properly requested reinstate-ment and were available for work, and they may not plead in mitiga-tion of this duty the fact that there were other strikers who mighthave requested or accepted reinstatement, but did not do so. In addi-tion, some of the strikers for whom no backpay is claimed were actu-ally put back to work.While Respondents' formula seeks to allocatethe available work among all strikers, including those actually re-instated, it does not include in the allocable total the work actuallyperformed by the reinstated employees.13We note also that Respondents seek to credit the backpay claimantswith only a fraction of the work actually performed, but offsetagainst this the total interim earnings of the claimants.The sug-gested computation would be contrary to Board practice and unfaireven under a lump sum method of computation."'The Board has been entrusted with broad discretion in choosingan appropriate backpay formula, as warranted by the circumstances1D In determining the question of "available work" under their formula, Respondentspropose to reduce the number of replacements contributing to this totalby thenumber ofpromotional replacements who might have been reassigned to old jobs in replacements' jobclassifications, thereby reducing the allocable total.Respondentsjustify thisapproachby the Board's statement,in "The Remedy"section of the original decision,that "if thereare not sufficient positions available in appropriate classifications, the Respondents shallmake room for the employees ordered reinstated by dismissing or demoting,to the extentnecessary,employees occupying such classifications, who were hired or promoted to suchclassifications after December 3, 1948."(99 NLRB atp 1062)However, contrary toRespondents'assumption,the recordshows thatinmany instances,there weresufficientreplacements in claimants'job classifications, aside from promotional replacements, tomake room for the claimants.Thus, the jobshifts assumed by Respondents in manyinstanceswere not, in fact, necessary.This becomesclearerwhenit is noted thatRespondents'formula reassignsvirtuallyallpromotional replacements,including thoseholding jobs of strikers not even involved in this proceeding.In any event,in our viewthe reassignment of promotional replacements is relevantat the compliancestage hereinonly in determining the appropriatenessof the backpay formula.Underall the circum-stances, we have foundinfrathe"average adjusted hours" formula to be appropriate inthe present case.14 See, e.g.,Ford MotorCo., 29 NLRB 873, 912-913. BROWN AND ROOT, INC., ETC.491of each case.15It is necessary only that the formula utilized - bereasonable and fair in carrying out the terms of the Board's Order.'In the present case, we find the formula proposed by the GeneralCounsel and on analysis accepted by the Trial Examiner to be reason-able and fair, and we adopt it in computing the amounts of backpaydue the claimants.H. SHIFT DIFFERENTIALPrior to the strike, certain of the claimants received, in addition totheir regular wage rates, a premium differential of $0.05 an hour forworking on the "graveyard" shift.The General Counsel computedbackpay for such claimants on the assumption that they would havecontinued to receive the premium rate in the absence of discrimina-tion.However, the Trial Examiner omitted the premium differentialon the theory that no claimant had any "fixed right or privilege" toit, and might not have continued to receive it even in the absence ofdiscrimination.'7We find merit in the General Counsel's exception.The fact thatthe shift premium was not guaranteed to the claimants is, we find,irrelevant."If a preponderance of the evidence indicates that theclaimants would have been paid at the premium rate, absent dis-crimination, they are entitled to receive such a rate in the computa-tion of their backpay. In this connection, the record indicates thata substantial number of replacements in several of the classificationsworked the "graveyard" shift throughout the period of discrimina-tion, and that all such replacements were paid the premium rate.Accordingly, in such classifications, where a particular claimant wasregularly paid the premium prior to the strike, we find it reasonablyinferable that he would have continued to receive the premium inthe absence of discrimination.A study of Respondents' payroll re-veals that a substantial number of replacements in the classificationsof aggregate conveyor operator, batch and mix operator, and pumpoperator worked the "graveyard" shift and received the shift differen-tial following the strike.Therefore, claimants in the aforementionedcategorieswho received the premium prior to the strike are, wefind, entitled to such differential in the computation of their grossbackpay.19We shall revise the Trial Examiner's computationsaccordingly.15Phelps Dodge Corp.v.N.L.R.B.,313U.S. 177, 198.15Kartarik,Inc, supra(227 F. 2d 190, 192-193) ;Ozark Hardwood Company, supra(282 F. 2d at p. 7).17The TrialExaminer awarded the shift differential to three claimants who wereeventually reinstatedto the "graveyard" shift.We adoptsuch findings insofar as theyare consistent with our holdinginfra.>eWest TexasUtllstlesCompany, Inc,109 NLRB 936.19 Claimants thus entitled to shift differential are OnimusKyles,James R. Marler,and W. W. Lackey. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.REINSTATEMENT BY FLIPPIN MATERIALS CO.In its opinion in the enforcement proceeding, the Eighth Circuitdenied the Board's Order of reinstatement as to employees of FlippinMaterials Co., finding that Flippin and Ozark were separate em-ployers for purposes of determining the nature of the strike.. TheGeneral Counsel construed the foregoing to require that Flippin andOzark be considered as separate entities for all purposes, and com-puted backpay for Respondents' employees on the theory that re-instatement to Flippin vacancies could not be considered substantiallyequivalent employment for claiming Ozark strikers, but merely em-ployment producing deductible interim earnings.We agree with the Trial Examiner's rejection of this approach,for the reasons stated in the Intermediate Report. In addition, wenote the Board's original decision contained the following finding:In the circumstances of this case, as revealed herein, we believeand find that all parties understood such vacancies to be avail-able at both Flippin and Ozark. As we have already noted, mostof the strikers were ultimately offered reinstatement and re-instated without regard to any distinction between their Flippinor Ozark status at the time of the strike. (99 NLRB at p. 1046,footnote 30.)The Eighth Circuit did not disturb this finding, and we adopt theTrial Examiner's conclusion on this point .20IV. RESJUDICATAWe agree with the Trial Examiner's ruling that Respondents maynot relitigate issues already decided by the Board and court at earlierstagesof this proceeding.Thus, such matters as the status of em-ployees asstrikers, the authorization of the Joint Council to submitreinstatement applications for strikers, the effect of Respondents'communications with Council, and the merits of Respondents' "over-load" theory as a defense have already been considered and passedupon in the earliercase,21and further contentions as to these ques-tions are not relevant in this proceeding.2220Member Leedom would not find that reinstatement at Flippin is the equivalent ofreinstatement at Ozark. In view of the decision of the court of appeals in the enforce-ment proceeding,he thinks that Ozark and Flippin should be treated as separate em-ployers for all purposes.He would,however,tollbackpay for those Ozark strikersreinstated at Flippin from the date of the original Intermediate Report to the date ofthe court's decision.21We find no merit in Respondents'contention that the Charging Party is not a labororganization.The issue has been fully litigated in a previous proceeding on the merits.Council was certified by the Board as bargaining representative for certain of the em-ployees, and the Board in that proceeding found that Council was a labor organizationwithin the meaningof the Act.SeeBrown and Root, Inc,at al.,d/b/a Ozark DannConstructors,77 NLRB 1136, 1138-1139.Moreover,neither the Act nor the Board'sRules and Regulations require that an unfair labor practice charge be filed by a labororganization.See Rules and Regulations(Series 8),Section 1029.21Cf.Monroe Feed Store,122 NLRB 1479,1484.Respondents imply that the EighthCircuit reserved judgment as to the "bona fide" character of Council's January 15, 1950, BROWN AND ROOT, INC., ETC.493At various stages of the compliance proceeding, both parties, aswell as the Trial Examiner, have alluded to certain mechanical and-factual errors in the Board's prior decision, relating to such mattersas dates, names, etc.Where we have found such errors to have beenmade, we have corrected them under our specific reservation to thateffect in the prior proceeding 23All other alleged "errors," as in-dicated in the prior paragraph, were substantive matters fully liti-gated, and we shall not disturb our earlier findings on these points.V. IAMSTRIKERSThe Board in its original decision found that certain of the strikers,represented in separate units by the IAM, were "economic" ratherthan "unfair labor practice" strikers, and that they were therefore,entitled to reinstatement and backpay only if vacancies existed at thetime they properly applied for reemployment.Of 36 complainantsin the IAM classifications, the Board found on the evidence that 13had made such proper application for employment, and referred for-compliance investigation the determination as to whether suitablevacancies existed at the time of these strikers' applications.The General Counsel's backpay specification alleged that suitablevacancies for the 13 IAM strikers occurred on various dates betweenJanuary 5 and March 24, 1950, and assigned to each striker one ofthe vacancies, computing backpay for each from the date the par-ticular vacancy assigned to him became available a'The TrialExaminer rejected this approach on the ground that it improperlyassumes Respondents had a duty to seek out the economic strikerswhen vacancies became available after their application.As the TrialExaminer found no vacancy in the appropriate classification to haveexisted on the date any IAM striker applied for employment, hefound that, under the Board's original Decision, none of the IAMletter to Respondents,requesting reinstatement for certain strikers.This 1s clearly notthe case, 203 F.2d 139 at p.147.The court's opinion merely directed the Board incompliance proceedings to determine whether the strikers on the January 15 list wereavailable for reemployment during the backpay period,and whether positions were avail-able for them.We have,infra,carefully considered all the evidence presented on thesematters, and the Trial Examiner has done likewise.See, e.g.,his findings,which weadopt, that Flippin,Harris, and Kent,whose names appeared on the January 15 list,were not available for reemployment.2399 NLRB at p. 1063.We deny the General Counsel'smotion to correct the priorBoard finding as to the substantial equivalence of Haynes'reinstatement as a laborer(99 NLRB at p. 1060,footnote 56).All facts in connection therewith were known tothe Board and considered in the prior proceeding,and that issue may not now be re-litigated.In any event,the General Counsel has not excepted to the Trial Examiner'sfinding that Haynes is due no backpay because he made an inadequate effort to findinterim employment,and we adopt that findingpro forma.The General Counsel's con-tention as to Alvie Boyd,an IAM striker,is rendered moot by our determination,onfra,regarding the IAM strikers as a group.24These vacancies were assigned to the strikers on the basis of comparable wage rates.Where two claimants were "competing"for the same vacancy, seniority was used toestablish a priority. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers had been discriminated against, and therefore that no back-pay was due them. The General Counsel excepts to this ruling.Like the Trial Examiner, we are constrained to hold the evidencepresented by the General Counsel insufficient to establish that vacan-cies were available when the IAM strikers applied to Respondents foremployment 25Moreover, we reject the theory urged by the GeneralCounsel, to the effect that the 13 IAM strikers were entitled to appro-priate vacancies as they arose.The record discloses that Respond-ents' normal employment practice was to hire "the first man that cameup that could fill the bill."There is no indication that Respondentsnormally placed other applicants for employment on a preferentialhiring list, or later notified them when vacancies became available.In the circumstances of this case, we hold that Respondents had noobligation to seek out or prefer the JAM strikers for vacancies whichopened up after their application.26We therefore adopt the TrialExaminer's ruling on this point.We find no independent evidence in the present case that Respond-ents, in denying the 13 IAM strikers reemployment at the time oftheir request, were motivated unlawfully, or motivated other than byan actual absence of vacancies.27On the contrary, we note that allthe 13 IAM strikers who requested reinstatement were eventually re-instated by Respondents to an available position, or offered reinstate-ment which they declined.Accordingly, under all the circumstances, we find, with the TrialExaminer, that the IAM strikers were not discriminated against, andare not entitled to backpay.2821The General Counsel contends,inter alia,that on January 3,1950,Respondentsstated In a letter to the Joint Council that there were vacancies for three thin-walltubing installers, five oilers,and one pipefitter(see original Board Decision,99 NLRB atp.1045, footnote 29), and that these classifications were in reality those possessed bycertain of the IAM claimants prior to the strike,the change in name being occasionedby a subsequent Davis-Bacon Act reclassificationThis contention was made for thefirst time by the General Counsel in his brief.The backpay specification does not allegethat the TAM strikers were entitled to the January 3 vacancies,and the General Counselhas failed to identify these vacancies on Respondents'subsequent payrolls, or to computebackpay for the claimants on this basis.Thus, Respondents had insufficient notice ofthe General Counsel's position on this matter,and the issue was not litigated at thebackpay hearing.Accordingly,even assuming that certain of the IAM strikers wereentitled to jobs in other classifications,which is not at all clear from the record, wecannot under the circumstances find that the January 3 vacancies were available for, andappropriate to, the IAM strikers as of the times of their applications for reemployment."0 SeeAtlas Storage Division,P & V Atlas Industrial Center, Inc,112 NLRB 1175,footnote 15, enfd 233 F. 2d 233, 237-238 (C.A. 7), where the Board held that a com-pany had no duty to seek out an economic striker when no vacancy existed at the timeof his request to return to work,but became available sometime thereafter.The Boardstated that the company's duty was merely to refrain from discriminating against thestriker should he request employment againSee alsoCalifornia Cotton CooperativeAssociationLtd,110 NLRB 1494, 150277Cf Anchor Rome Mills, Inc.,110 NLRB 956, 957-959, enfd.228 F. 2d 775(C.A 5),certdenied 352 U S 802.21These claimants are Harold Arrowsmith,Alvie Boyd,Houston D Crosby, Lewis E.Davis, Raymond A. Hotalling,Thomas E Hurst,Corley O. Langston,T. A. Marchant,V.O.Miller,Samuel J. Pearl, Harry Ivan Satterlee,Ewell D. Smith, and Dewey F.Trivett. BROWN AND ROOT, INC., ETC.VI. CLAIMANTS NOT TESTIFYING495Pursuant to the Board's Order, as enforced by the Eighth Circuit,the backpay specification claimed backpay for 75 former strikers.Ofthese, 40 appeared in person at the backpay hearing, testifying as totheir attempts to secure interim employment, and the amounts of theirinterim earnings, if any., Certified earnings records of the SocialSecurity Administration were offered by the General Counsel as to71 of the 75 employees, and certain affidavits, personnel files, andother relevant documents were also offered.In his Intermediate Report, the Trial Examiner awarded backpayto 20 of the 35 claimants who failed to testify, inferring their avail-ability for employment with Respondents from social security earn-ings reports, interim earnings admitted by the General Counsel, orsubsequent reemploymentbyRespondents.He denied backpay toeight of these claimants, finding no evidence of their availability foremployment.Respondents except to the Trial Examiner's finding ofbackpay for the 20; the General Counsel excepts to his dismissal asto the 8.29The Trial Examiner correctly notes that there is no rule requiringthe General Counsel to produce all backpay claimants for examina-tion by Respondents.On the contrary, it is well established that theburden is on Respondents to prove that a claimant willfully incurredloss of earnings during his backpay period, or for some other reasonis not entitled to receive backpay for the period of discrimination 30It is true that, in proceedings of this sort, the General Counsel cus-tomarily undertakes to produce as many claimants as possible.How-,ever, the General Counsel's function in this connection is merely ad--v-lsoryand cooperative in assisting generally to assemble evidence.In the pr"tsent case, the General Counsel was admittedly diligent inattempting to produce claimants.Respondents concede this in theirbrief, and admit that they themselves made no effort to produce themissing claimants.31We find no error in the Trial Examiner's award.of backpay to the 20 claimants not appearing in person at the back-pay hearing, and as to whom periods of discrimination have already29Of the remaining seven who did not testify,four were IAM strikers,for whom wehave found no backpay in any event(Arrowsmith,Davis,Miller, and E D. Smith).The other three(Choate, Hayes, and Petty)present special situations,and no exceptionshave been filed to the Trial Examiner's findings as to them$0 Ozark Hardwood CO, supra(119 NLRB at p 1134) ;Alaska Chapter of AssociatedGeneral Contractors of America,Inc,119 NLRB 663, footnote 2131Respondents contend they relied on a promise by the General Counsel to producethe claimants.However, the record discloses no such promise.On the contrary, theGeneral Counsel repeatedly stated at the hearing that the burden of proof as to willfulidleness and interim earnings rested upon Respondents,and intimated that some claimantswould not be called by it because the amounts of their backpay were small,and the dis-tances they would have to travel would be too great. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen foundby the Boardand approvedby the Eighth Circuit.12We=shall award these claimants the following amounts of backpay : 13Bailey, BenjaminW-11 --------------------------- $1,276Beal, Jones P.35 ................_________________________________P35Blecker, Robert R-------------------------------Carlton ,H.L.38---------------------------------Cloven, George----------------------------------Drown, Wm. H 37James,John H----------------------------------Jencks, R. H------------------------------------Killian, D.E.38................................=-Kyles,Onimus38---------------------------------Landry, C. C-----------------------------------Lazenby, A.M----------------------------------Mashaw,J.W----------------------------------Mooney, Carl40..................................Pfingston,Jake----------------------------------Smith,ElbertC_________________________________Stamps,C. D41----------------------------------367815712081002144011914, 7081, 0931,4666646830734536782 SeeEarl I. Si/ers, d/b/a Si/era Candy Company,92 NLRB 1220,1246-1247;Hall'Transportation Company,102 NLRB 1015,1016, 1024.CfE/co Manufacturing, Inc,111 NLRB 1032,1035, where no backpay was awarded a witness who was asked to appearand refused.There is no contention in the present casethatany claimant expressedsuch a refusal to appear.ss Except where indicated,these amounts coincide with those computedby the TrialExaminer in his Intermediate Report.ssWe grant the General Counsel'smotion to add Benjamin W. Bailey's name to-Schedule B of the Board's original Decision,from which it has heretofore inadvertentlybeen omitted.The Trial Examiner mistakenly found that Benjamin W. Bailey's namehad been added to Schedule B by the Board's correcting order of August 15, 1952,attachedhereto asAppendix A.We also herebycorrectthat portion of the correctingorder adding the name of"AlvieBoyd"to Schedule B of the original Decision;"AlvieBoyd" should read"Arnold,Hayes G."asThough correctly computing Beal's backpay,the Intermediate Report inadvertentlylists, in the computation section, Beal'sbackpay period toend on February 3Thecorrect date is February 14asThe Board's original Decision found that Carlton was offered reinstatement by Re-spondents on March 6,1950(99 NLRB at p. 1053).At the backpay hearing, theGeneralCounsel's motion to correct this finding to July 25, 1950, was referred to the Board bythe Trial Examiner.We grantthe General Counsel's motion, as it is clearthat ourearlier finding was a mechanicalerror.Allthe evidence,including Respondents' ownexhibit at the original hearing, indicatesthat Carltonwas offeredreinstatement onJuly 25, 1950.We have revised the Trial Examiner's computations accordingly(SeeAppendix D.)asAlthoughDrown did not personallytestify,HoustonA. Jones, a contractor,testifiedthat Drown worked for him during the backpay period, and Jonesverified the amountof Drown's interim earningssa In the absence of exceptions by the General Counsel,we adopt the Trial Examiner'sfinding thatKillian's earnings of $192 for the first quartershould be deductedfrom hisgross backpay in their entirety.RD In accordance with our finding,supra,sectionII,we have recomputed Kyles' back-pay to include the $0.05 per hour shift differential."The Intermediate Report contains a typographicalerror, in that Mooney's backpayperiod ends July 25, 1950,instead of July 25, 1959"The Board Decision left for compliance investigationthe determination as to whena vacancyfirst became available for Stamps(99 NLRB at p 1054)AlthoughRespond-ents' payroll Indicatesthat areplacement was hired in Stamps'job classificationas earlyas January 12, 1950, the backpay specification claims backpay for Stamps no earlier thanFebruary 3, 1950.We adopt the TrialExaminer's utilizationof February 3, 1950, asthe datefor commencing the computation of Stamps'backpay. BROWN AND ROOT,INC., ETC.497Stone, C. L--------------------------------------$509Walker, V. B.42----------------------------------157Wood, Russell T---------------------------------365As to the other eight employees, we find merit in the GeneralCounsel's exception.The Board has already found that these em-ployees were discriminated against on certain dates when they appliedfor reemployment with Respondents, and were refused.Thus, asstated above, the burden of proof in this proceeding is on Respond-ents to show that these employees were not in the labor market duringthe backpay period, or for some other reason were not entitled tobackpay.We do not think that the failure of the General Counselto call these employees to testify, or to discover evidence as to theirinterim earnings, is a substitute for affirmative evidence by Respond-ents on these matters.43Accordingly, we shall award backpay to theseeight claimants, in the following amounts : 44,Dorell, Chas------------------------------------- $2,694Ford, Jason S-----------------------------------529Freeman A. D---------------------------------- 2,175Lynch, S^. L------------------------------------- 1,689Mashaw, Roy------------------------------------455Patton, H. C------------------------------------455Rains,Willis----------------------------------455Wells, John D---------------------------------- 1,148Particularly in the circumstances of this case, we believe that theaward of backpay, in the above amounts, to 28 claimants who did nottestify is legally proper and binding upon Respondents.The pres-ent case has been in litigation for an inordinate length of time; itmust finally be brought to a close. In this context, we neverthelessdesire to afford Respondents some reasonable opportunity to examinethese claimants before the awarded backpay is turned over to them.Accordingly, the Regional Director is instructed to hold in escrowthe amounts of backpay awarded the claimants who did not testify,and to make suitable arrangements to accord Respondents, togetherwith the General Counsel's representative, an opportunity to examinethem as to their interim earnings and activities.The Regional Di-rector shall make a final determination whether any interim earningsor other amounts, in excess of those shown herein, are revealed whichare properly deductible from a claimant's backpay award under exist-ing Board precedent.Where so determined, the Regional Directorshallmake such deductions and return the amounts deducted to Re-spondents.The Regional Director is further instructed to report to42Walker died January 3,1953.Respondents'firstamended answer admits thatWalker made a reasonable search for employment during his backpay period.43Although some discriminatees were not called to testify,theGeneral Counselclaimed no backpay for those who, it was learned, were not in the labor market. See,e.g.,Herman E.Hayes." See Appendix C for our computations as to these claimants. 498DECISIONS, OF NATIONAL LABOR RELATIONS BOARDthe Board when these matters have been finally resolved, and in anyevent no later than 1 year from the date of this Supplemental Deci-sion, the status of these cases at such time.VII.THE INDIVIDUAL CLAIMANTS WHO TESTIFIEDAT THE BACIU'AY HEARINGThirty-oneclaimants,other than the IAMstrikers,testified at thebackpay hearing.We adopt the TrialExaminer'sfindings in theirentirety as to 13 of these claimants, and award them the followingamounts ofbackpay, as found by the Trial Examiner :41Francis Flippin ---------------------------------0E. E. Harris ------------------------------------0Geo.W. Haynes ---------------------------------0W. A. Kent -------------------------------------0Donald C. Plymate ------------------------------0D.W. Bailey -----------------------------------$533J. B. Brents ------------------------------------455V. W. Cooper ----------------------------------- 1,009F. P. Marberry ----------------------------------375James R. Marler -------------------------------- 2 155T. H. Parris ------------------------------------2,806Robert M. Rutledge ----------------------------- 1,284Hoy Shaw --------------------------------------75As to the remaining 18 claimants who testified, we adopt the TrialExaminer'sfindingsand recommendations,with the followingmodifications :1.Truman E. Anderson:During the strike, Anderson was employedas a teacherat Southern Baptist College, 135 miles from the damproject.Pursuant to a telegram from hislocal,Anderson reported toRespondents for employment on January 3,1950, but, as the Board hasfound, was discriminatorily denied reinstatement.Anderson's job atthe college was taken when he returned.Respondents contend that Anderson voluntarily quit profitable in-terimemployment, and therefore should be denied backpay.We donot agree.This is not a case where, during the backpay period, aclaimanthas quit one job to look in vain for another.41Here, Ander-son quit his teaching job solely for the purpose of ending the strike andapplying for reinstatement with Respondents.His employment at thecollege therefore did not occur during the backpay period, but priorto it.Accordingly, we agree with the Trial Examiner's finding thatAnderson did not abandon employment during the backpay period 472.J. N. Bevan, Jr.:It was stipulated that Bevans made a reason-able search for employment.We adopt the Trial Examiner's findingthat Bevans'earningsat Silas Mason, reported on the social security'ONo exceptions were filed to the Trial Examiner's findings as to Flippin,Harris, Kent,and PlymateAccordingly, we adopt these findingspio formaSee footnote23,sapaa,as to Haynes40Cf,e g,Ozark Hardwood Co., supra(119 NLRB at p 1139).47 SeeWest Texas Utilities Co., Inc, supra,at 946 BROWN AND ROOT, INC., ETC.499records for the period ending March 30, 1950, did not occur during thebackpay period ending March 8, 1950.We rely in particular onBevans' specific testimony that his earnings at Mason took place afterMarch 20, 1950, and on Respondents' admission that Bevans had no'earnings during the backpay period.3.Glenn H. Bonner:Bonner's period of discrimination extendsfrom January 15 to July 29, 1950, as found by the Board in the priorproceeding.Respondents content that Bonner was out of the labormarket from February to April 1950, when, Respondents allege, hewas repairing his house.Bonner's testimony at the backpay hearingwas confused as to dates, but he testified that an affidavit executed byhim on January 12, 1954, reflected the dates more accurately. Bonner'saffidavit indicates that he worked on his house in February 1950, andthat his grocery and hauling jobs took place between March and July1950, as found by the Trial Examiner. The General Counsel claims nobackpay for Bonner during January and February 1950, when, as wefind, he was repairing his house and becoming accustomed to his arti-ficial-eye.We adopt the Trial Examiner's findings and computationsas to Bonner's 'backpay.4.Lee R. Cutler:The Trial Examiner found that Cutler earned $25during the backpay period cutting wood, prior to working on Reed'sfarm, but inadvertently failed to deduct this sum as interim earnings.We shall make this deduction 485-Eugene N. Cypert:Respondents contend that Cypert held a per-sonal grudge against Ozark because of an incident involving his father,and would not have accepted reinstatement in any event.However,in a letter,to Ozark's superintendent dated January 1, 1950, Cypertspecifically requested reinstatement to the project, "without malice."We therefore find no merit in Respondents' contention.Respondents also allege that, because of his hearing defect, Cypertwas physically unfit for reinstatement.However, the record indicatesthat, on March 21, 1950, Cypert was reemployed by Flippin as a car-penter, doing substantially the same kind of work he had done pre-viously.Cypert apparently could hear satisfactorily with his hearingaid, as he was able to answer questions put to him at the hearing.Wefind that Cypert's defect did not render him unfit for reemploymentas a carpenter at the damsite.Although Cypert was reinstated by Respondents on March 21, 1950,he received Respondents' offer of reinstatement on March 8, 1950.TheBoard's prior decision inadvertently failed to find that Cypert's periodof discrimination ended March 13, 1950, 5 days after he received Re-spondents' offer, rather than March 21, the date Cypert returned toes It is unnecessary to infer, as did the Trial Examiner, that Cutler received no cashbenefitswhile working on the farm, as Cutler testified positively that he received nosuch benefits614913-62-vol 132-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork.We hereby correct our prior finding and revise the Trial Ex-aminer's computation as to Cypert's backpay. (See Appendix D.)In our computations, we shall deduct $56 rather than $38 as Cypert'sinterim earnings for the first quarter of 1950, the amount substantiatedby the social security reports and Cypert's own testimony.6.R. V. Dunn:The Trial Examiner awarded Dunn backpay fromJanuary 15 to July 25, 1950. Respondents except, on the ground thatDunn was not in the labor market during this period.After Dunn was discriminatorily refused reinstatement by Respond-'ents on January 15,1950, he purchased a farm near his father-in-law'sresidence.Thereafter, until June 25, 1950, Dunn had no employmentother than working on his farm. The record indicates that Dunn spenthis time during this period making improvements on his farm andpreparing the soil for fall harvesting. Starting on June 25, 1950, andextending beyond the end of his backpay period, Dunn worked fulltime at the Tennessee Valley Authority.We do not agree with Respondents' contention that Dunn, was not inthe labor market during the backpay period.As the Board has held,self-employment does not in itself indicate withdrawal from the labormarket 49However, we note that Dunn reported no interim earningsfrom his work on the farm. It appears that the only crop Dunnactually harvested, cotton, was not sold until after the backpay period.The amount of the proceeds from the cotton harvest does not appearon the record.Under the circdmstances, we shall credit Dunn with anamount equal to the average Arkansas farm laborer's income duringthe period Dunn worked on his farm 50 The wages Dunn receivedfrom his interim employment with the Tennessee Valley Authority,will, of course, also be deducted. (See Appendix D for the compu-tation of Dunn's net backpay.)7.W. A. Gardner:The Trial Examiner lists Gardner's gross interimearnings during the second quarter of 1950 as $527. Respondents con-tend this figure should be $952.The record indicates that, during the second quarter, Gardner earned$473 from L. E. Myers, $130 from Broadway Electric Company, and$270 51 from Bagby Elevator and Electric Company.Accordingly,Gardner's gross interim earnings during the second quarter were $873.As Gardner's allowable expenses were $91 for this quarter, his netSee,MonroeFeedStore, supra,at 149G, and cases cited thereinso See the Trial Examiner's similar findings with respect to claimants Cutler and Lippe,which we adoptThe appropriate figures have been derived from United States Depart-ment of Agriculture charts, introduced as exhibits in the backpay hearingwe do not adopt the Trial Examiner's general ruling with respect to crops cultivatedduring the backpay period, but not harvested until afterward6'This figure is Gardner's own estimate, as determined from his withholding state-mentsThe social security records reflect only $54 from Bagby for this periodWeaccept Gardner's higher estimate BROWN AND ROOT, INC., ETC.501interim earnings were $782.We shall revise Gardner's total back-pay award accordingly.8.Ray L. Hale :The Trial Examiner recommends backpay for Halein the amount of $597. Respondents except to this findingon groundsthat (a) Hale applied for reinstatement only as a foreman; (b) Halerefl}sed reemployment in February 1950; and (c)Hale'stestimonyshould be stricken, as he was an eccentric and uncooperativewitness.We find no merit in these contentions.As to (a) and(b), theseissues weredecided in the unfair labor practicecaseand may not berelitigated in this proceeding.52As for (c), the record failsto disclosea basisfor finding that the Trial Examiner erred inadmitting and.considering Hale's testimony.Under the circumstances, and as it,appears to us that ultimately Hale sufficiently answered all relevantquestions to the best of his ability, we deny Respondents'motion tostrike Hale's testimony.9.Jessie A. Kil f oy :We affirm theTrial Examiner'sfinding thatKilfoy exercised due diligence in seeking interim employment.How-ever, contrary to the Trial Examiner, we do not infer that, after June1950,Kilfoy "may not have tried to get work through hisunion."Kilfoy testified affirmatively that he registered for work with Local382, Operating Engineers, throughout the backpay period, and keptin contact with them "about every week or every twoweeks." In find-ing that Kilfoy exercised due diligence,we also take into considera-tion Kilfoy'sWorld War I injury,rendering him incapable of per-forming certaintypes of manual labor.10.W. W. Lackey:Although the TrialExaminerproperly foundLackey's backpay period to end May 21, 1951, he inadvertently com-puted Lackey's backpay through part of the third quarter of 1951.We shall revise the Trial Examiner'srecommendedaward accord-ingly.(See Appendix D.) In conformity withour findings,supra,as toshift differential, we shall credit Lackey with the premium ratethroughout his backpay period.11.Frank J. Lippe :We agree with the Trial Examiner's conclu-sion that Lippe diligently searched for interim employment duringhis backpay period.However, we do not adopt his subsidiary findingthat Lippe "apparently did not register with the employment agency."Lippe testified that he did register with the employmentagency, andchecked with it every week for about 10 weeks, looking for a job.In computing Lippe's backpay, the Trial Examiner utilized theaverage adjusted hours of a single employee, J. H. McCracken.How-63We note incidentally that Hale testified at the backpay hearing that he applied forreinstatement to "anything that was available.whether a foreman's job or what it mightbe," and that his refusal of Moore's offer of a job was in February 1951 and not February1950,as alleged by Respondents(See the original Board Decision, 99 NLRB at p. 1053,footnote 44 ) 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDever, once sufficient replacements have been identified in Lippe's clas-sification (see Appendix B), the proper basis for computing Lippe'sbackpay is the average adjusted hours of all employees in the clas-sification of working foreman.We shall compute Lippe's backpayon this basis rather than that utilized by the Trial Examiner. (SeeAppendix D.)12.Harvey, E. Marchant:We adopt the Trial Examiner's findingthat Harvey E. Marchant was not reinstated to a substantially equiv-alent position until September 11, 1951, when he was offered hisformer job of crane operator.However, contrary to the Trial Exam-iner, we do not rely on the fact that Marchant's job of crane operatormay have been available throughout his backpay period. The Boardrejected a -similar finding of the Trial Examiner in the unfair laborpracticecase,holding that one of the interim positions occupied byMarchant may have constituted substantially equivalent employment,despite the continued presence of crane operator replacements.63Thequestion of substantial equivalence was left for compliance.We agree with the Trial Examiner's ultimate conclusion that Mar-chant's interim positions with Respondents were not, prior to Septem-ber 11, 1951, substantially equivalent to his former position of craneoperator.Marchant was paid $1.75 per hour as crane operator priorto the strike.Although, on December 4, 1950, Marchant was rein-stated by Respondents to a job paying $1.8125 an hour (truck-tractoroperator), and'on April 2, 1951, to a job paying $2.125 an hour (struc-tural ironworker), the record indicates that earlier, in November 1950,the rate for crane operators had been raised to $2.25 an hour.Thusat all times during his backpay period, prior to September 11, 1951,M,archant was assigned to a job paying substantially less than Re-spondents' prevailing rate for crane operators 54We therefore shallaward Marchant the amount. of backpay recommended by the TrialExaminer.13.John TV. Marchant:On January 25, 1950, John W. Marchantwas reinstated to the position of mechanical repairman at a rate of$1.50 per hour.Prior to the strike, Marchant was classified as anironworker at $1.75 per hour, and the Board in the unfair labor prac-tice case found that Marchant's reinstatement as mechanical repair-man was not substantially equivalent to his original job .15However,Respondents contend this finding was erroneous, as Marchant's priorclassification of ironworker was incorrect, and that it was changed inthe interim to mechanical repairman pursuant to Davis-Bacon Actproceedings.- 99 NLRB at p 105264 See the Board's finding as to John Marchant,99 NLRB at p. 1055.s--99 NLRB at p. 1055. BROWN AND ROOT, INC., ETC.503Like the Trial Examiner, we believe these contentions should havebeen raised in the unfair labor practice proceeding, when questionsconcerning periods of discrimination were specifically-considered andpassed upon.However, we note that Marchant's testimony at thebackpay hearing, while it indicated some confusion as to his properformal classification, was emphatically that Respondents did not rein-state him to his former position.Prior to the strike, Marchant ap-pears to have held somewhat of a privileged position, working "onhis own" on several of Respondent's electric cranes.After the strike,Marchant was assigned to work on diesel equipment in the quarry,which, he testified, was less desirable because of the large amountsof grease and dirt on the equipment.We affirm our prior findingthat Marchant was not reinstated to an equivalent position on Jan-uary 25, 1950, and award Marchant backpay as computed in the Inter-mediate Report.5614.A. J. McFarland:McFarland's status as a striker was deter-mined by the Board in the unfair labor practice proceeding.57Wedo not, therefore, adopt the Trial Examiner's observations pertaining-thereto in footnote 77 of the Intermediate Report.In computing McFarland's backpay, the Trial Examiner found thatMcFarland was not out of the labor market during the time he wasself-employed as a farmer under the GI training program.He alsofound that the subsistence payments McFarland received were de-ductible as interim earnings.We agree with these findings.56How-ever, we also note that McFarland's on-the-job subsistence paymentswere relatively small, and thereisnoindication that McFarlandactively searched for other employment while working on his farm.Under the circumstances, we shall, in addition to the subsistence pay-ments, credit McFarland with an amount of interim earnings equalto the average Arkansas farm laborer's income during the 5 monthsMcFarland worked on hisfarm.59(See Appendix D for. the computa-tion of McFarland's net backpay.)15.Calvin C. Mynatt:We adopt the Trial Examiner's findingswith respect to Mynatt's backpay.For the reasons stated in theIntermediate Report, we deduct as interim earnings the GI subsistencepayments received by Mynatt while employed at Cook's, as well as thewages paid him by Cook.6088Respondents concede intheir brief thatMarchant'spay rate, for backpaypurposes,should includeshift differentialWe therefore adopt the Trial Examiner's finding inthis regard57 99 NLRB at p 1055, footnote 4951 See0rark Hardwood Co, supra(119 NLRB at p 1133) , The cases cited by theGeneral Counsel, involving unemployment compensation, are, we find. inapposite.Theydo not,as here, involve payments in the nature of compensation for services performed.50 See footnote 50,supra.80 See our findings,supra,in regard to McFarlandSee alsoTaylorManufacturingCompany,Incorporated,83 NLRB 142, 144. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARD16.Clyde S. Putney:Respondents except to the Trial Examiner'sfinding that Putney had no interim earnings during the third quarterof 1950.We find merit in this exception. Evidence introduced at thebackpay hearing indicates that Putney's social security reports mightinadvertently have lumped together his third and fourth quarter earn-. ingsas having occurred entirely within the fourth quarter.The TrialExaminer found the evidence insufficient to support such a conclu-sion.However, we note that the General Counsel in his brief to theTrial Examiner admitted the inaccuracy of the social security reportsin this respect, and conceded that Putney earned $456 during the thirdquarter.We shall, accordingly, recompute Putney's backpay on thisbasis, as urged by Respondents. (See Appendix D.)17.T. R. Roberts:We adopt the Trial Examiner's general findingsin regard to Roberts' backpay.However, we note, and hereby correct,the following errors in the Trial Examiner's treatment of Roberts'expenses:(a) In the first quarter of 1950, Roberts was properly credited with$110 for room and board while working at Oak Ridge.61However, heshould be credited with only $38 for round trip travel between Chil-dersburg.and Oak Ridge, and not $75, as alleged by the General Coun-sel and found by the Trial Examiner.eaThus, Roberts' allowableexpenses for the first quarter are $148, and his net backpay for thatperiod, $553.(b)The Intermediate Report is not clear in describing the natureof Roberts' second quarter expenses.The $320 claimed by the GeneralCounsel for this quarter consists of $220 for room, board, and travel,and $100 for moving his family to Somerset. Like the Trial Examiner,we allow these expenses.83With the above corrections, the proper amount of backpay dueRoberts is, we find, $1,172.18.George Tulipana:Respondents except to the Trial Examiner'sfailure to deduct as interim earnings the value of Tulipana's labor inimproving his gas station during the backpay period.We find nomerit in this exception.The record indicates that these "improve-ments" were of an incidental-and continuing nature, and that similarimprovements were made by Tulipana before and after his backpayperiod.84Inany event, Tulipana testified that his time and laborinvolved were minimal, and no evidence was offered by Respondentsto contradict this testimony.We do not find it necessary to adopt the Trial Examiner's analysisof the effect of capital improvements on interim earnings generally.O'Contrary to Respondents'contention,Roberts lived at home while working for Re-spondents,and would not have had these expenses absent Respondents'discrimination.61275 miles each way, at $0.07 per mile.eaHarvest Queen Mill&Elevator Company,90 NLRB 320, 338.°' SeeAcme Mattress Company, Inc.,97 NLRB 1439, 1443 BROWN AND ROOT, INC., ETC.505We affirm the Trial Examiner's other findings with regard toTulipana, and his computations as to Tulipa.na's backpay.ORDEROn the basis of the foregoing Supplemental Decision and the entirerecord inthiscase,the National Labor Relations Board hereby ordersthat Respondents Brown and Root, Inc., Wunderlich ContractingCompany, Peter Kiewit Sons Company, Winston Bros. Company,David G. Gordon, Condon-Cunningham Co., Morrison-Knudson Com-pany, Inc., J. C. Maguire & Company, and Chas. H. Tompkins Co.,doing business as Joint Venturers under the name of Ozark DamConstructors,Mountain Home, Arkansas, their agents, successors,and assigns,shall pay to the employees involved in this proceedingas net backpay the amounts set forth in Appendix E of this Supple-mentalDecision and Order.APPENDIX AORDER CORRECTING DECISION AND ORDEROn June 27, 1952, the Board issued a Decision and Order in the above-entitledproceeding(99 NLRB 1031).IT IS HEREBY ORDEREDthat the aforesaid Decision and Order be, and it hereby is,corrected as specified below:1.On page 1045, line 1, by inserting after the word "practice" the words "strikersto the extent and in the amount that permanent replacements were."2.On page 1056, footnote 52, by inserting after the last word of the footnote thefollowingsentence:"Truman Erwin testified that he applied personally at the plantfor reinstatement `about the 1st of January,' 1950.However, in view of the over-whelming evidence in the record that the Respondents during the period after thetermination of the strike had a continuing need for laborers and so notified the JointCouncil, and that the Respondents did hire all laborers who applied from among thestrikers,we do not find that Truman Erwin made proper personal application forreinstatement after January 3, 1950."3.By deleting the name of Lucian R. King from Schedule ,B and inserting it inSchedule D; and by inserting on page 1049, following table, the following paragraph-AlthoughLucian R. Kinghad his name placed on the Joint Council's De-cember 21, -1949 application list, he testified that he did not in fact wish to goback to work immediately.He did, however, apply personally for his job inFebruary 1950 and was refused.The record shows that King's name on theDecember 21, 1949, list was immediately approved as eligible by the Respond-ent's representative.Under the circumstances, we find that King in fact andeffect rejected a proper offer of reinstatement, which relieved the Respondentsof further obligation toward him.We shall, accordingly, dismiss the complaintas to King.4.On page 1061, by deleting from the list of names beginning on line 3, "Arnold,Hayes G., 1-4-50," and by inserting at the appropriate places in the list of names"Boyd, Alvie `January 1950'."By deleting "Arnold, Hayes G." from Schedule C,and by inserting in Schedule C "Boyd, Alvie." By deleting from Schedule D andinserting in Schedule B: "Boyd, Alvie"; "Forbes, Herbert"; "Holt, J. E."; and"Shaw, William E."On page 1056, by inserting before the caption "Millwright" the following:I`MechanicalRepairmen(Flippin)Claiming strikers----------------4 Promotional replacements--------6Replacements-------------------1Discriminatory replacements17 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDApplicationJointOffer ofreinstate-PersonalCouncilmeetReinstatedArnold, Hayes G.-_________________1-4-50-------4-13-51-------(At hearing)Forbes,Herbert __________________________1-15-507-25-50-------Holt, J. E. ------------------------_______1-15-507-25-50-------Shaw, William E. _________________________1-15-504-13-51---------IT IS FURTHER ORDERED that the aforesaid Decision and Order as printed, shall ap-pear as hereby corrected.Dated, Washington, D.C., August 15, 1952.PAUL M.HERZOG,Chairman,.JOHNM. -HOUSTON,PAUL L. STYLES,IvAR H. PETERSON,Members,NATIONAL LABOR RELATIONS,BOARD.APPENDIX BWORKSHEETClassificationClaim-Replacements working in claimants' job classificationsants1/8/504!1/507/2/5010/1/501/7/514/1/517/1/51Ag Conv Ops----------------------166311Air Tool Ops----------------------2b 178Batch and Mix Ops---------------1111(')(')Carpenters-------------------------2728292321(')(`)(')Cement Finishers-----------------1221(')(')(')(')Crane Ops-------------------------15674111Dinkey Ops-----------------------2d 1086(`)(*)(`)(')Electricians-----------------------48109(')(')(')(')Form Setters----------------------11183(')(')(')(')Ironworkers------------------------7786i5412Jackhammer Ops------------------412e 1(')(')(')(')M111wrights-----------------------b 1(')(`)(')(')(')(')(')Pump Ops------------------------47742111kRiggers----------------------------1222(')(')(")(')Sandblasters-----------------------111(')(')(')(')Signalmen-------------------------16(')(')(')(')Vibrator Ops----------------------iI(`)(')(')C)(')Wagon Drill Ops------------------111m 1111Working Foremen-----------------1111(')(')(')(')Payroll 4/8/51 (James H. Hawkins, badge No. 1829.)b Computed by Respondents as of 1/22/50Trial Examiner found no backpay due Flippin, Harris, Hayes, Kent, and Plymate.No exceptionsfiled.Therefore, number of claimants reduced to 22.d Computed by Respondent as of 1/15/50Trial Examiner found no backpay due Choate.No exceptions filed.Therefore, number of claimantsreduced to 6Only one ironworker claims backpay for this period and beyond (J. Marchant).g Only one jackhammer operator claims backpay for this period and beyond (D W. Bailey).h Trial Examiner found no backpay due Petty, the sole claimantNo exceptions filed.iOnly one pump operator claims backpay for this period and beyond (J Kilfoy).New discriminatory replacementH I Pool, badge No. 2188k New discriminatory replacement R. T. Morris, badge No 1943Trial Examiner found no backpay due Haynes, the sole claimant.No exceptions filedAir tool operator found to be probable job transfer for wagon drill operators.From 7/2/50 and thereafter,many new air tool operators appear on the payroll as discriminatory replacements. In addition, other&working as discriminatory replacements in earlier periods reappear(See, e. g, R L. Stone, badge No.4372, 10/1/50).We have identified only one per quarter, as the General Counsel specifies only one backpayclaimant in this category.G. E. Anderson, badge No. 1143 (1/8/50-4/30/50); C. W. Bayless, badge No. 1008 (4/30/50-7/23/50).N.b.-Asterisk indicates total working replacements not computed, as no backpay claimed for theseperiods. BROWN AND ROOT, INC., ETC.APPENDIX C507CalendarquarterHoursPay rateBackpay1: Dorell, Chas (electrician) (1-15-50 to 7-25-50) -------1950-11950-21950-3617734167$1 7751 7751.775$1, 0951,303296Total----------------------------------------------------------------------2,6942.Ford, Jason S (carpenter) (1-3-50 to 3-8-50) ---------1950-13851 375529Total--------------------------------------------------------------------------------5293. Freeman, A. D. (cement finisher) (1-15-50 to 7-25-50) _1950-11950-21950-35486461441 625162516258911,050234Total-------------------------------------------------------------------------------2,1754.Lynch, S. L. (carpenter) (1-15-50 to 7-25-50) ---------1950-11950-21950-34826111381 3751 3751 375663840186Total--------------------------------------------------------------------------------1,6895.Mashaw, Roy (carpenter) (1-15-50 to 3-8-50) --------1950-13311375455Total-----------------------------------------------------------------------------455'6.Patton, H C (carpenter) (1-15-50 to 3-8-50) ---------19503311375455Total--------------------------------------------------------------------------------4557.Raines,Willis (carpenter) (1-15-50 to 3-8-50) --------1950-13311357455Total ------------------------------------------------------------------------------4558.Wells, John D (air tool operator) (1-15-50 to 7-25-50) -1950-11950-21950-3478571128975975975466557125Total------------ ------------------------------------------------------------------1,148 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX DGrossNetNetCalendar quarterHoursPay rateback-interimback-payearningspay1.Eugene N Cypert-----------1950-1-----------331$1 425$472$56$416Total--------------L-----------------------------------------------------------------4162.H L Carlton----------------1950-143812554875-4731950-2 ------------57512571988001950-3 ------------1241 25115557.^.,98Total---------------------------------------------------------------------------------571GrossFarm ,TVATotalNetCalendar quarterback-earningsinteriminterimback-payearningsearningspay3R V. Dunn------------------1950-1 (1/15-3/31)$826$205----------$205$6211950-2 ------------1.168243$863298391950-3 (7/1-7/25)281----------25825823Total------------------------------------------------1,483GrossNetNetCalendar quarterHoursPay rateback-Interimback-payearningspav4W. W. Lackey---------------1950-1 ------------207$1 30$2690$2691950-2------------5871 30763$2125511950-3 ------------6061 307886881001950-4 ------------34813045268866-------------------195155302-1951-1-----------_5831 559041691951-2 (4/1-5/20)3071 5547691Total-----------------------------------------5Frank J. Lippe---------------1950-1 ------------5231 6758762466301950-2 ------------60316751.0102437671950-3 (7/1-7/25)174167529179212Total------------------------------- ------------------------------------------------1,609GrossGI sub-FarmTotalNetCalendar quarterback-sistenceearningsinterimback-payearningspay6.A. J. McFarland-------------1950-1 (1/15-3/31)$944$110$82$192$7521950-2 ------------1,1533302435735801950-3------------2691107918980Total----------------------------------------------------------------------1,412Calendar quarterGross backpayNet interimearningsNet backpay7.Clyde S Putney----------------1950-1(1/15-3/31)$663$416$2471950-2------------8407191211950-3------------8664564101950-4(10/1-10/26)274b 140134Total------------------------912o Lackey'searningsatWalt's ServiceStation, KansasCity,Missouri,did not take placeuntil later in thequarter.b $456,proratedfor the period between October 1 and 26, 1950. BROWN AND ROOT, INC., ETC.509'.APPENDIX EAmountsDue the ClaimantsAnderson, Truman E--------- $948Arrowsmith, Harold S________0Bailey, BenjaminW---------- 1, 276Bailey,D. W________________533Beal, JonesP________________367Bevans,J.N., Jr-------------529Blecker, Robert R------------81Bonner,Glenn M------------ 1, 138Boyd,Alvie------ ___________0Brents, J. B-----------------455Carlton,H. L_______________571Choate, Wirt W______________0Cloven,George______________208Cooper, V. W--------------- 1,009Crosby, Houston D-----------0Cutler,Lee R_______________436Cypert, Eugene N____________416Davis, Lewis E______________0Dorell, Chas_________________ 2, 694Drown, Wm. H--------------100Dunn, R. V a---------------- 1,483Flippin, Francis______________0Ford, Jason S_______________529Freeman, A. D______________ 2, 175Gardner, W. A.______________ 1, 776Hale, Ray L_________________597Harris, E. E_________________0Hayes, Herman E------------0Haynes, Geo. W-------------0Hotalling, Raymond A--------0Hurst, Thomas E_____________0James,John H_______________214Jencks,R.H----------------401Kent,W. A-----------------0Kilfoy, Jessie A______________ 4, 878Killian,D. E________________191Kyles, Onimus --------------- 4,708Lackey,W. W_______________ 2,106Landry; C. C---------------- $1,093.Langston,Corley O----------0Lazenby, A. M______________ 1,466Lippe, Frank J_______________ 1,609Lynch, S. L_________________ 1,689Marberry, F. P______________375Marchant, Harvey E---------- 1, 271'Marchant, John W_ __--_--__863Marchant, T. A______________0,Marler,JamesR_____________ 2, 155Mashaw, J. W---------------66Mashaw, Roy________________455McFarland, A. J_____________ 1,412,Miller, V. O_________________0Mooney, Carl________________468Mynatt, Calvin C-------- ____623'Parris,T. H------------------ 2, 806'Patton,H.'C----------------455,Pearl,Samuel J______________0Petty,Hubert L______________0Pfingston,Jake ---------------302'Plymate, Donald C-----------0,Putney, Clyde S______________912Raines,Willis----------------455,Roberts, T. R________________ 1, 172Rutledge, Robert M__________ 1, 284Satterlee,Harry Ivan ---------0Shaw, Hoy__________________75Smith, Elbert C______________345Smith, Ewell D______________0Stamps,C. D________________367Stone,C. L_________________509Trivett, Dewey F-------------0Tulipana, George_____________ 1, 263Walker, V. B________________157Wells, JohnD_______________ .1, 148Wood, Russell T_____________365Mistakenly referred to as R 0 Dunn in the Board's original DecisionSUPPLEMENTAL INTERMEDIATE REPORT1.STATEMENT OF PROCEDUREFollowing unfair labor practice charges, the Board,on June 27,1952, issued itsDecision and Order finding certain unfair labor practices in the Respondents'failureor refusal to reinstate two groups of strikers(one being designated unfair laborpractice strikers,the other economic strikers)and ordering that the Respondentsmake them whole for losses resulting from such unfair labor practices.On March 24, 1953, the Court of Appealsfor the EighthCircuitenforced theBoard'sOrder except as to the Respondent Flippin Materials Co.'That companyis not,therefore,subject to the Board's Order.On January4, 1957, the Regional Director issued backpay specifications for thoseemployees allegedly coveredby theBoard's Decision and Order,as modified by thecourt,2for whom backpay was found to be due.1203 F 2d 1392This eliminatednine discriminatees:William I Curtis, TroyEngles,Walton Ford,LesterM. Holden,Raymond Hudson,Royal E Losch,W. E. Morgan,Dilly C. Redus,and Kern K Russell, former Flippin employees 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Respondent filed an answer and, on July 15, 1957, an amended answer, inwhich it took issue with the specifications both generally and specifically in manyrespects.The issues raised, so far as relevant, will be considered hereinafter.Pursuant to notice, a hearing on the backpay specifications was held at Houston,Texas, between August 5 and 15, 1958; at Mountain Home, Arkansas, betweenSeptember 23 and October 15, 1958; and again at Houston, Texas, on December 2and 3,-1958..At the opening of the hearing, the General Counsel made a motion to correct fivealleged errors in the Board's Decision and Order, or in the schedules attached thereto,which affected 'the right to, or amount of, backpay claimed by the General Counselto be the correct amount due to five employees.The motion as to the first threeemployees concerned, Alvie Boyd, H. L. Carlton, and George W. Haynes, dependedon alleged evidence in the record of the original proceedings.Counsel and the TrialExaminer at the time of the hearing were not aware of the fact that on August 15,1952, the Board issued an Order Correcting Decision and Order of June 27, 1952,because this order was introduced in evidence at proceedings held in New Orleans inMay 1957 and the exhibits introduced there were not produced for a long time afterthe beginning of the backpay hearing.Most of the corrections listed in the orderfailed to appear in the printed volume of the Board's Decision and Order.Among thecorrections made in this order were three with reference to Alvie Boyd.Two ofthese inserted Boyd's name on the list of JAM men conditionally entitled to rein-statement and backpay.One correction directed that his name be included withthose on Schedule B attached to the Board's Decision and Order. Schedule B is a listof unfair labor practice strikers who had been reinstated before the date of the Board'sDecision and Order and who were entitled to backpay only. It is likely that Boydand other employees whose names were included in this directive (transferring severalnames from Schedule D to Schedule B) were intended only to be transferred toSchedule C and that the letter "B" was a typographical error for "C."The error,if it was one, 'is unimportant in view of my findings as to the IAM men and in viewof"tbfact 'that all those included in this direction, with the exception of Boyd, wereFlippin strikers who, by the court's modification of the Board's Decision, were notentitled to relief anyway.With respect to the first three named claimants, as theBoard may have made its findings on evidence in the record at variance with thatmentioned by the General Counsel, it is not for the Trial Examiner to say that thereis a patent error in the Board's Decision. I therefore denied the motion, leaving itto the Board to determine on exceptions.However, 3 took evidence with respect tothe three named employees as an offer of proof to be used by the Board should itbe inclined to modify its original findings.The motion as to the remaining twoemployees involves patent variances between the schedule attached to the Board'sDecision and Order and the Board's actual findings. In such instance, I concluded,the Board's findings of fact are to be relied on as paramount to the schedules ofnames appended to the Decision and Order .3At the close of the hearing, the Re-spondent moved to amend its amended answer by adding to section 1, paragraph No. 8,adopting and making a part of that pleading Respondent's Exhibit No 35 BP, acomputation of backpay based on the Respondent's theory and contentions.At thesame time, it also moved to amend its amended answer to allege that Frank J. Lippe,a mechanic working foreman, was a supervisor within the meaning of the Act.Themotions were granted.The Respondent argued orally at the close of the hearingbut the General Counsel waived oral argument.Both the General Counsel and theRespondent filed extensive briefs 'with the Trial Examiner.These have beenconsidered.II.THE ISSUESA. Correctness of conclusions drawn by the General Counsel as tothe effect 'of the court's decisionThe Respondent in this proceeding has made numerous arguments on issues whichwere either passed upon in the unfair labor practice proceedings or should have beenraised there but were not. I do not pass on such contentions here as they are beyondthe scope of these proceedings.s The Boarddismissedthe complaint as to Troy Engles (99 NLRB 1056, footnote 52)but Included his name as a discriminatee entitled to backpay in Schedule B attached tothe Decision and Order.The Board Included Benjamin Bailey as a claimant In the bodyof the Decision (99 NLRB 1048) but omitted his name from Schedule B, apparentlythrough oversight. BROWN AND ROOT, INC.,ETC.5111.What the Board and court decideda.Decisions of the BoardIn proceedings in earlier cases,4 the Board found a unit, appropriate for collectivebargaining, consisting of certain Ozark employees, without including Flippin em-ployees therein, and it found an unlawful refusal by Ozark alone to bargain withLrespect to such employees.As a result of the refusal to bargain, employees of bothOzark and Flippin struck. In the Board's Decision in this case, it found that both,groups of employees (excluding a group of IAM-represented employees) were unfairlabor practice strikers on the ground that Ozark and Fhppin were one employer. Ittherefore ordered reinstatement of all unfair labor practice strikers insofar as jobswere available for them, if they had not already been reinstated or offered reinstate-ment.The Decision as to IAM-represented strikers will be mentioned hereinafter.In determining the availability of jobs for the strikers, the Board found threedifferent types of replacements and found the number of each type in each jobcategory.As a result of its calculations, it found that there were more such replace-ments in each job category than there were returning strikers and, therefore, that allunfair labor practice strikers were entitled to reinstatement.It ordered reinstatementwith backpay for those employees who had not been offered reinstatement before thedate of the Board's Decision and Order, and it ordered backpay alone for those foundto have been offered reinstatement.It further found the dates of application forreinstatement of each striker and the date of reinstatement or offer thereof wherethat had occurred. In some instances, it found that strikers who had been employedby Ozark were in fact reinstated after the strike when they were reemployed atthe Respondent Flippin.b.The decision of the courtThe court denied enforcement of the Board's Order as to Respondent Flippin andits employees because of prior proceedings by the Board against the Respondents asseparate employers, culminating in the court's decision inN.L.R'B v. Ozark DamConstructors,190 F. 2d 222. The court in this case commented that "the questionwhether the Board was precluded from consolidating Ozark and Flippininto oneemployer for the purpose of this proceeding is not free from doubt .."Afterexpressingthe view that the question wasres judicatabecause of the prior proceed-ings,mentioned above,the court said,"But ^ if the^issuewas notres judicata4innastrict sense, we are still of the opinion that there is an inadequate basis in the recordfor visiting the sins of Ozark upon Flippin." I take this to mean that, as the Board andcourt had, in the refusal to bargain case, treated Ozark and Flippin as separate entitiesin finding that Ozark alone had refused to bargain, it would not be proper to find thatFlippin strikers were unfair labor practice strikers.As sympathetic strikers Flippinemployees would at best have been economic strikers and would not be entitled toreinstatement if permanent replacements had been hired'in their place.Since nonew remedy was fashioned for Flippin strikers as economic strikers, they weredropped from the case.The Board's Order as to Ozark was enforced and the case was remanded to theBoard for the purpose of determining the amount of backpay due.2.The disputedeffects ofthe court's decisiona.The General Counsel's theoryIt is the theory of the General Counsel that, because the courtdenied enforcementof theBoard'sOrder as to Flippin strikers, Ozark and Flippin were to betreated asseparateemployers, and from this, the General Counsel argues thatstriking em-ployees of Ozark were not, therefore, reinstated if theywere givenjobs only atFlippin after the strike.As a result of this conclusion by the General Counsel, thebackpay period of such of the claimants in this case was computedin the specificationsas runningeither to the time of actual reemployment by Ozark itself or to the end ofthe work for employees in the same job classification (whicheverwas first),merelyshowing earningsof such employees while at Flippinas interim earnings.The Respondent takes issue with this theory and method ofcomputingbackpay.It contends that Flippin and Ozark were, for thepurposesof the backpay proceed-ings, one employer and that assignmentof Ozark strikers to Flippin,on rehire, was,as the Board found,reinstatement.*Brown and Root,Inc, et al,d/b/a OzarkDam Constructors,77 NLRB 1136;Brownand Root,Inc, et at,86 NLRB 520 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Conclusionsasto the contentions of the partiesAlthough the General Counsel's theory appears plausible, and although it mightbe applied in other cases if used from the outset, I am of the opinion that it should-not be used here. In the first place, I am not satisfied that the result of the court'sdecision was to sever all ties and relationship between Ozark and Flippin. In the,earlier case against the same Respondents, the Board had proceeded against Ozarkalone on a charge of violation of Section 8(a)(5) of the Act.5Had Ozark and'Flippin been one employer for all purposes, Flippin as well as Ozark would have-been responsible for the refusal to bargain, but the Board did not then so contend.It is obvious, therefore, that the Board regarded Ozark and Flippin as one employerfor some but not all purposes.By my reading of the court's decision, the court is-not saying that Ozark and Flippin could not under any circumstances be treated asone employer. It merely decided that Flippin employees, in joining the strike against:Ozark because of the latter's refusal to bargain with the Joint Council (representingOzark employees), were not themselves unfair labor practice strikers and that their-employer, Flippin, was not obliged to reinstate them as though they were. I am ofthe opinion that the court's decision should not be extended beyond the question sub-mitted to it and that it is not to be concluded that Ozark and Flippm were not jointemployers for any purpose.In the second place, to say that Ozark and Flippin were separate employers for allpurposes is to disregard actual facts, for both were organized by the same joint ven-turers for the purposes of performing their respective functions in the building ofthe Bull Shoals Dame Both were under the same management. The same produc-tionmanager supervised both.A single personnel office handled the hiring of em-ployees of both, and Ozark and Flippin employees were frequently transferred fromone to the other, often without change of job classification.Ozark transferees toFlippin testified they still received Ozark paychecks.A jackhammer operator atOzark might have been transferred to Flippin as a jackhammer operator, or a car-penterat one might have been transferred back and forth always as a carpenter andat the same rate of pay.Although separate payrolls were kept by Ozark and Flippin,they had thesametimekeepers as well as the same personnel department.The pay-rolls were made up in the same accounting department, the rates of pay by classifica-tion were apparently the same, and conditions of work, making allowances for the-differencesin functionsof Ozark and Flippin, were much the same. The fact thatseparatepayrolls were kept for Ozark and Flippinisnotimportant.The reasontherefore may have been for legitimate accounting reasons that would apply evenin cases ofgroups of employees hired by a single employer.Beginningin June 1950,Ozark also kept separate payrolls of its employees working on the dam and thoseworking on the powerhouse. In cases of temporary transfers, I conclude from pay-roll recordsin evidence,employees with Flippin badge numbers sometimes retainedThat numberon theOzark payroll, the number being preceded by the letter "F" toshow that it was a Flippin badge number. Sometimes on social security reportsConsidering all thatcould be takenintoaccount, I am not satisfied that the Board's decision depended ona premise which was totally nullified by the court.Finally, I believe it is neither administratively desirable nor proper to hold thatOzark did not reinstate those returning Ozark strikers who were assigned by the jointpersonnel department to work at Flippin. It is not desirable because at the time ortimeswhen returning Ozark strikers were being reinstated to jobs at Flippin this wasapparentlyin linewith the Board's thinking.The Board's Decision and Order, whichissuedon June 27, 1952, adopted the view of the Intermediate Report, issued August15, 1951, in this respect. If the Board were going to alter the computation of back-,pay expost factofrom the date of the court's decision, it should at least toll backpayin the interveningperiod on the same principle as that recognized when it tolls back-pay between the date of the Intermediate Report and that of the Board's Order incaseswhere it reverses a Trial Examiner's recommended dismissal of a discriminatorydischarge complaintand in similar cases.?Thus, on this principle, backpay would betolled from the time that a claimant was hired back and assigned to Flippin until,:Brown and Root, Inc, at at.,86 NLRB 520.e SeeNLRB v. Ozark Dam Constructors,190 F 2d 222 (C A. 8).''Custom Underwear Manufacturing Company,108 NLRB 117. CfUnion Bats TerminalofDallas, Inc,98 NLRB 458;InternationalHod Carriers, Building and CommonLaborers Union of America, Local #341 (J. H Pomeroy and Company, Inc ),117 NLRBs724;Washington Coca-Cola Bottling Works, Inc,122 NLRB 7;Wooster Division ofBorg-Warner Corporation,121 NLRB 1492.1 BROWN AND ROOT, INC., ETC.513the date of the court's decision (March 24, 1953) and this would, for most of theclaimants,be after the end of the backpay period.But to my way of thinking, it would be not merely undesirable, it would be im-proper now to recompute backpay on the theory that what was, until the date of thecourt's decision, considered reinstatement ceased thereupon to be reinstatement bythe court's' decision on another point. It will be remembered that the Board orderedunconditional reinstatement only for those employees listed in Schedule A attachedto its Order. It found that those listed in Schedule B had been reinstated and ordered,for them, no reinstatement but only backpay. It even found specific dates of rein-statement of employees listed in Schedule B.The Board never modified these find-ings.The General Counsel's theory not only would require me to alter the Board'sfindings asto the, date of reinstatement, but would require me to read into theBoard's Order that which is not there-an order of reinstatement for employeeslisted inSchedule B who had previously been deemed reinstated at Flippin. I haveno authorityto do this.One, of the employees whose backpay is computed on the theory that assignment,upon reemployment after the strike, to Flippin was not reinstatement was listedin Schedule A (John W. Marchant) and his backpay was computed to September'10, 1951, which was 11years before the court decision issued.Two employeeswhose backpay was so computed were on Schedule B and two were on Schedule C.As the Board found reinstatement as to the two on Schedule B-D. W. Bailey andEugeneCypert -I am bound thereby and cannot compute backpay to a differenttime even if I were persuaded that the result of the court's decision in some mannerjustified a modification of the Board's Decision and Order. Such modification,however, would be for the Board and not for me to make. The backpay of bothof thosewhose namesappeared on Schedule C, IAM (economic) strikers, was com-puted toa timeending before the court's decision issued (Corley O. Langston,whose backpay was computed in the specifications from February 11 to December16, 1950, and T A. Marchant, from February 25, 1950, to January 18, 1953). Itwould be unnecessary, therefore, in any of the cases mentioned, to compute whatbackpay might have been due for any time after the date of the court's decision(if backpay were tolled to that date), for none accrued thereafter inanyevent.Whether or not the employment of any of the foregoing employees who worked forFlippin after the strike were employed in their own classification and type of work"(i.e.,whether or not reinstated to the same or a substantially equivalent job) willbe considered hereinafter when I take up individual cases..As a result of the foregoing considerations, I conclude that I am bound by theBoard'sDecision that Ozark strikers, rehired and assigned to Flippin, were rein-stated.This will change the terminal date of the backpay used in the specificationsfor the several employees mentioned.Respondent's contentionthat the period of discrimination should be limited tothe period during which replacements continued to be employedIn tile' Respondent's view, the period of discrimination exists only so long asreplacements were actually employed in the job classification of backpayclaimants,and therefore the Respondent sees no right to backpay after the replacements ceasedto be employed.This view confuses the substantive problem of discrimination withthe procedural one of remedy.The discrimination exists because the Respondentrefused to reinstate the discriminatees at the time the Board found that it shouldhave reinstated them.Once the discrimination is shown, the remedy is designedto continue from the date of the discrimination to the date when the discriminationis rectified by a bona fide offer of reinstatement.Where backpay is called for, anytimeduring the period of discrimination when the discriminatees would not haveworked even if not discriminated against would be omitted.For example, in theabsence of discrimination, the discriminatee would not be likely to have been em-ployed after the Respondent permanently ceased all operations in which the dis-criminatee was qualified to work.Thus, the latter condition measures the backpayperiod but not the discrimination.Because the Board ordered reinstatement of employees not already reinstatedor offered reinstatement to jobs that were available and decided that jobs wereavailable so long as any of three enumerated types of replacements were in theRespondent's employ on the date of application for reinstatement, the Respondentassumes that backpay is measured by the period when such replacements continuedin the Respondent's employ to the exclusion of returning unfair labor practicestrikers:This misconceives the Board's theory of available positions. it may havebeen that work ,(and therefore positions) was available for returning strikers becauseHof an increase in work 'and the need for additional men. In such instance there 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be no need for replacement, but if returning strikers were not hired, whileothers were, the discrimination would be shown regardless of replacements on thepayroll.In such instance, backpay would have nothing to do with replacementsalready on the payroll or the duration of their employment. It is only if positionsare not otherwise available that resort is made to the positions of replacements.Then the jobs of replacements are treated by the Board as the same as vacancies.But treating the jobs of replacements as vacancies is not the same as measuringthe duration of the jobs the discriminatees would have had by the duration ofemployment of the replacements exclusive of prestrike employees. It is important todetermine 'the existence of "vacancies" in the form of jobs of replacements onlybecause the Board does not penalize old employees whose right to jobs is at leastequal to that of the discriminatees, and therefore the Board does not require theirdisplacement in order to make room for discriminatees.But this does not meanthat, had the Respondent done what it should have done and reinstated the dis-criminatees at the time the Board found it should have, the retained old employeeswould have had superior employment rights thereafter.Reinstated discriminateesare not second-class employees who could be expected to be laid off fast in anysubsequent layoff.Consequently, from the time they should have been reinstatedthey are deemed to have employment rights equal to all other employees in thesame job classification, except insofar as seniority rights or other lawful bases fordiscrimination (none of which existed here) may prevail.From the time that thediscriminatees should and could have been reinstated, for purposes of determiningbackpay, the Board proceeds on the equitable principle that that was done whichought to have been done, i.e., it considers that discriminatees are employees again,albeit unpaid ones.Thereafter, the Board is no longer concerned with the identityof replacements as such. In a case like the present one, the Board is then concernedwith the total number of employees employer in each classification and withtheir earnings in order to utilize actual on-the-job experience in determining theamount of backpay to which the discriminatees would be entitled.The periodof employment of striker replacements' as distinct from that of other employeesdoes not, therefore, determine the duration of discrimination nor fix the backpayperiod.Once reinstated, the discriminatee's right of job tenure would be as good as anyother employee's, not merely as good as that of replacements.There could be nocertainty that, when a replacement is shown to have gone off the payroll, the dis-criminatee would have gone off the payroll at the same time. In the first place, thereplacement might have gone off the payroll voluntarily and not involuntarily-there is no evidence here to the contrary-and it cannot be said that the discrimi-natee would necessarily have gone off at that time. In the second place, since thediscriminatee, from the time he should have been reinstated, is on a par with allemployees in his classification for the purpose of fixing job continuance, his rightto backpay continues so long as .it cannot be shown that he, specifically, would havebeen terminated.Since the Respondent did not recognize seniority as affecting jobtenure, the order in which employees would be laid off absent discrimination. is un-certain.The Respondent has not undertaken to prove that the discriminatees wouldhave been laid off in a reduction in force before nonreplacements. It merely pro-poses that, for want of evidence to the contrary, the discriminatees should be deemedto have the same job rights as replacements. I find no valid reason for the adoptionof such a presumption. Since the Respondent's unfair labor practice created thedifficulty of ascertaining what would have happened absent discrimination, the burdenshould be on the Respondent to show that, although as many employees as, or morethan, the number of discriminatees in any given classification were kept on thepayroll, a discriminatee would have been the one laid off at a time of reduction inforce rather than a nondiscriminatee.In order to measure the duration of the backpay period of each discriminatee bythe duration of the jobs of replacements it would be necessary to show that a givendiscriminatee would have displaced replacement A instead of replacement B, C, or D.Since the discriminatee was not reinstated when he should have been, it is impossibleto tellwhich replacement he would have displacedThe Respondent's proposedmethod of determining the end of the backpay period is unworkable as well as con-trary to the Board's theory of reinstatement.C. Dates of commencement of backpayAvailability of Jobs for Unfair Labor Practice StrikersThe Respondent complains that, not only is the end of the backpay period usedfor individual claimants fixed in the specifications too late but in many cases it- is BROWN AND ROOT, INC., ETC.515fixed too early. I have heretofore partly disposed of the argument concerning theend of the backpay period (which does not necessarily coincide with the severanceof replacements) and shall dispose of the termination date of backpay of individualclaimants or classifications of employees hereinafter.With respect to the beginning date, the Respondent, in effect, is complaining ofthe accuracy of the Board's findings respecting dates of applications for reinstate-ment and its findings respecting the vacancies available for returning strikers as ofthe date of application.The accuracy of the Board's findings are not subject tochallenge in these proceedings. If enough vacancies existed on the dates of respec-tive applications for reinstatement to take care of all who were entitled to reinstate-ment, backpay would begin with the date of application. It is not necessary todetermine the later date of hire of discriminatory replacements if there were enoughvacancies on the date of application in the form of any of the three kinds of re-placement defined.Only if there were insufficient vacancies in the form of suchreplacements on the date of application would the commencement of backpay everrun from the later date of hire of a discriminatory replacement.The Board's find-ingsrespecting the dates of application for reinstatement were not disturbed bythe court of appeals and so areres judicatahere.But with respect to the Board'sfindings as to the number of vacancies available for returning strikers both theGeneral Counsel and the Respondent presume that the elimination, by the court,of the Respondent Flippin also eliminated job vacancies at Fhppin. in the form ofreplacements.If this is the effect of the court's decision, the number of vacancies.found by the Board to exist on the dates of application for reinstatement would be'reduced by the number of replacements at Flippin which were counted in the totalby the Board.The General Counsel assumed that, in ascertaining the availabilityof jobs for returning strikers, replacements at Flippin should not be counted.TheRespondent indulged in a like assumption.But if assignment of returning Ozarkstrikers to Flippin be reinstatement, it may well be argued that replacements atFlippin as well as at Ozark should be counted in determining the availability ofjobs for Ozark strikers.However, the problem is not quite so simple as that.Theso-called replacements at Flippin were, presumably, replacements, not for unfairlabor practice strikers at Ozark, but for economic strikers at Flippin.Under thesecircumstances, should the jobs of replacements for economic strikers be treated asjobs available to the Ozark unfair labor practice strikers?Perhaps not as a gen-eral rule, but because Ozark and Flippin had a more or less common work force,theremight be instances where jobs of Flippin replacements should be deemed tobe vacancies for Ozark strikers.Suppose that during the strike a replacement of,say, a striking jackhammer operator at Ozark was hired by Ozark and, still duringthe term of the strike, was transferred to Flippin.A returning unfair labor practicestriker at Ozark might be contended to be entitled to the job of such transfereereplacement.Also, whatever the situation might be with respect to the first twoclasses,-of replacements at Flippin, I am of the opinion that men hired at Flippinin the same classification as that of returning unfair labor practice strikers (formerOzark employees) after the time when the said strikers were entitled to reinstate-ment 'should be deemed to be discriminatory replacements as to the Ozark unfairlabor practice strikers.Before applying this conclusion to the facts to determinethe dates of availability of jobs to unfair labor practice strikers, however, it mightbe well to determine the availability of jobs at Ozark alone.Because the Board and the Trial Examiner in the unfair labor practice hearingin this case did not list thenamesof those men classed as promotional replace-ments, replacements, and discriminatory replacements, I have had no means ofeliminatingmerely the names of Flippin replacements and have found it necessaryto prepare a list of Ozark replacements myself from evidence introduced at theoriginal hearing in this case. In doing this, I have encountered certain difficultiesin fitting individual employees into the three classes of replacements adopted bythe Board.For example, in ascertaining who should and who should not be deemeda replacement, the Trial Examiner in the unfair labor practice hearing in this caseincluded some "old employees" and excluded others as replacements.He did notlimit his inclusion of "old employees" in the replacement group to promotionalreplacements but included also men who had worked for Ozark at some prior timeand had been rehired during the strike in a job category in which they had notpreviously been employed .8The Trial Examiner did not indicate, however. intowhich of the three classes of replacements such "old employees" should be placed.This employee does not necessarily constitute a promotional replacement, althoughhe might be put in a group which included promotional replacements.The facts See 99 NLRB 1085614913-62-vol. 132-34 -516DECISIONS- OF NATIONAL LABOR RELATIONS BOARDthat he is described as an "old employee" tends ,to exclude him from the definition-of "replacements," -for the word "replacements" was defined as "new -employeeshired in strikers' classifications during the period of the strike."Although not a"new employee" literally, this type of former employee was treated by the TrialExaminer in his Intermediate Report as though he were a new employee for thepurposes of determining replacements and therefore, as I see it,-he should definitelybe included as a replacement of some kind and he would naturally fall in one ofthe first two groups of replacements, i.e., either "promotional replacements" - or"replacements."With this in mind, I have prepared the list of names- winch isattached hereto as Appendix A, showing the names of those I consider to be Ozarkreplacements of one kind or another.Because of variations to be -found in theemployment record of various employees, other difficulties arise in determiningwhether or not to count a given employee as some kind of replacement. In theseinstances, where deviation from the literal definition of the three types of -replace-ments raised a question as to the inclusion of a name, I omitted such name fromthe list referred to even though, considering the overall solution devised -by ' theTrial Examiner and his intent to exempt only those deemed part of-the regular workforce, thenamemight have been included.If a manwas hired during the strike-returning striker had applied for reinstatement, I have treated such rehire as a dis-criminatory replacement.As a result of my study, I conclude that, without regardto available jobs at Flippin, there were, at the date of the applications found by'the'Board, ample jobs at Ozark available for claimants in all jobclassifications exceptin that of jackhammer operator.9In the jackhammer category there were four claimants.On the Ozark payrollon the dates of application there was one replacement and one discriminatory re-placement.A new man was hired in this classification on February 15, 1950Obviously there would be insufficient jobs available for all four claimants as jack-hammer operators if the available Flippin jobs are not counted.However, if thejobs of discriminatory replacements at Flippin are counted, as I believe they shouldbe, enough jobs would have been available for all on the dates of application bythe four, respectively.However, even assuming for the sake of argument that thejobs of discriminatory replacements at Flippin should not be counted as availableto the claimants herein, the Board has here, as it has consistently in other cases,required reinstatement of discriminatees to their former or substantially equivalentpositions.Hence, assuming that the claimants could not be reinstated as jack-hammer operators, they could have been given substantially equivalentpositions.The most likely equivalent position would have been that of air tool operator, sincea jackhammer is an air tool, the rates of pay were identical, and the payrolls indi-''cate that employees were transferred from one job to the other.The Board foundin the air tool operator category five claimants, eight replacements, seven promo-tional replacements, and four discriminatory replacements.Eliminating Flippinstrikers, there were only two claimants in this job category. If all types of replace-ments at Flippin were eliminated, there would be on the Ozark payroll9 old em-ployees rehired during the strike in a striker's category for the first time, 5 promo-tional replacements, 7 replacements, and 7 discriminatory replacements, a total of28 available jobs, which would be more than enough to take care of the2 claimantsin-this category and any former jackhammer operators for whom there were nojackhammer jobs available on the dates of application.On the record, therefore,I find that the dates of commencement of backpay are as shown in the specifications.Because the Flippin payrolls are not in evidence, it is impossible to determine thebackpay of the claimants to jackhammer jobs on the basis of average hours of suchoperators employed at Flippin.As only two replacements of any kind were em-ployed at Ozark in January 1950, I could allocate those positions to the first appli-cants:D. W. Bailey and C. L. Stone and compute their gross backpay on the basise The Board found no available position for C. D Stamps, a form setter and stripper.until the date of hire of a discriminatory replacement in that categoryItwas stipu-lated at the unfair labor practice hearing that a discriminatory replacement was hiredbetween February 1 and July 25, 1950 I found (in addition to certain old employeeswho were rehired during the period of the strike In the form setter and stripper categoryfor the first-time) five promotional replacements and five replacements (during the periodof the strike) not to mention a number of hirings that I would classify as discriminatoryreplacements.However, as the General Counsel has computed backpay for Stamps onlyfrom February 3, 1950, the date of employment of the first discriminatory replacementafter February 1, 1950, and as this accords with the Board's Decision and Order, thatdate will not be disturbedIf any change is to be made, it will be for the Board tomake it--" BROWN AND ROOT, INC., ETC.517.of average hours of jackhammer operators alone, and I could,as to Jencks andKillian,the other two claimants,compute their gross backpay on the basis of theaverage hours of air tool operators from January 15 to the week of February 19,1950, when additional jackhammer-jobs became available.If I were to do so,however, the result would be to increase the gross backpay of Jencks and Killianover that computed by the General Counsel because the air tool operators in thatperiod worked an average of 205 hours to an average of 185 hours for jackhammer-operators.Under the circumstances,I shall compute the backpay of all on the basis-of the average hours of jackhammer operators as the General Counsel did.D. Method of computing backpay1.Adjustedaverage hoursa.Use of averagehours worked by all employees in classification as against average-hours workedby replacementsThe Respondentcontendsthat backpayshould be calculated,not on the basisof the averagehours of allemployees in a particular classification,but on a basisof the actual earnings of those who replaced the discruninatees and who in turnwould have beenreplaced by thelatter upon reinstatement.Whenthe Respondent,in its amended answer,avers that,under themethod fordetermining backpay used.in the specifications,it requires the payment of wages to discriminatees for periodsof time after discrimination has ceasedby thedischarge,layoff orother termina-tionof the discriminatoryreplacement,"it suggeststhat itwould consider a par-ticular replacement as being in the individual job of a particular discriminatee and'woulddeterminethe backpay of eachdiscriminatee on the basis of a specific re-placement as his counterpart,terminatingbackpayfor the discnminatee when theparticular replacement was terminated.But in proposing its own formula, theRespondent does not proceed on this basis. Instead, it used replacements as a-class ratherthan as individual counterparts.In its brief, it describes its proposedmethodand then reasonsthatin periods when there are more"vacancies" (i.e., re-placementswho wouldhave to be removed under the Board'sOrder to make roomfor a returning striker having paramount rights)than discriminatees,the latter'sbackpay would be determined on the basis of the average number of hours worked bythe replacements; and when the"vacancies"are fewer than returning strikers, eachstrikerwould be entitled to a proportionate part- of the average hoursworked byreplacements.Thismethod proposed by the Respondent is, according to it, de-signed to take.into account the fluctuations in the size of the work force so thatif,in a given week,no replacements worked,.the discriminatees would not becreditedwith any backpayfor that week.The fallacyin this,reasoning has been disclosed-already in section II,B, above.In fashioninga backpay remedy, theBoard aims to restore discriminatees as nearlyas possible to the statethey would havebeen in absent discrimination.However,'because reconstruction of the situation that would have existed absent discrimina-tion involvestoo manyunknown facts and variable possibilities,that situation can-not literally be reconstructed.It can only be approximated.To theextent thatthe elements entering into the computation of backpay are known facts, they willbe used.Thus,it is possible to know the rate a discriminatee in a particular classi-fication wouldhave been paid had hebeen reinstated wherever records show thatall employees in that classification were paid at a given rate during the backpayperiod.In other matters,the degree of certainty vanes.Where absolutecertaintyis impossible,a presumption may be resortedto when probabilities favor such pre-sumption.For example,itcannotwith certaintybe known how many hours thediscriminateewould have workedhad he been reinstated when he should havebeen,for although the discriminatee may have, throughoutthe backpayperiod,been in good health and able towork,he might have,had he been reinstated whenhe should have been,suffered an accident or contracted an infectious illness in theRespondent's employ during thebackpay period whichhe .would not have sufferedor contractedelsewhere,thus rendering him incapable of working.But this is amerepossibilityand not a probability;so, absent proof that he would have beenunable to workduring any given periodifatthe Respondent,it is considered asprobable that he would have beenavailable to work at the Respondent to the sameextent as elsewhere duringthe backpayperiod.Now, althoughthe Board did not in its Decisionand Order identify,by name,the persons in the various categories of replacements,it is possible, from evidenceavailable, toidentify them.Thatis somethingwhich,if not certain,can reasonably,be ascertained,and, if the Respodnent's proposed formula were otherwise sound, 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch facts might be used.But it is not certain which replacement would have beendisplaced by any specific discriminatee and, because even probabilities cannot beshown, no presumption can be indulged in that any given discriminatee would havebeen given the work of any given replacement. But even if counterparts could benamed, there is no genuine probability that the hours of work available to theparticular discrimmatee would have coincided with those which were in fact avail-able to his replacement. In the first place, the replacement might have lost timefrom work for reasons personal to him.Furthermore, the situation here is notthe same as one where the job is- unique (as a job might be if the discriminatee hadbeen an operator of -the only machine of its kind in use by his employer), and in thecase at, hand if the-'Respondent had reduced,-its force during any given week, theprobability that Respondent would have laid off the discriminatee at the same timeitdid his replacement is so slight as to amount to pure chance.The basis for se-lection of men for layoff is not shown.The agents of the Respondent making lay-offs may each have used a subjective test-one personal to each-giving varyingdegrees of weight to seniority, skill, strength, personality, or a combination of some,all,or none of these.To assume that the discrininatee would have been laid offat exactly the same time and for the same length of time as his replacement is totreat each as an automation identical in all respects with the other.This is con-trary to fundamental knowledge and is not a proper foundation for a presumption.Exactly the same considerations that stand against the treatment of the one dis-criminatee as having a prospect of a job only for the duration of the job of onereplacement also stand against the treatment of the prospects of discriminatees asa class as being identical with those of replacements as a class.Once restored to,their former or substantially equivalent positions, the discriminatees should havehad, a chance- for retention, at times,.9 f sreduction in force the same as any employeein the same classification, including' prestrike employees, and not merely the samechance as any replacement.There is neither certainty nor probability that, as aclass, they would have been laid off or would otherwise have lost time from workin the same degree as the replacements.Hence, no basis for a presumption existshere that the discriminatees' job tenure would have been the same as that of theirreplacements.The identity of the discriminatees, once they have been reinstated,iswith their entire classification and not merely with the replacements who shouldhave been removed to make a place for them. The use of average hours of allemployees in a given job classification—isnot only a proper one,io its is here themost appropriate one. I shall, therefore, use the General Counsel's formula basedon average hours of all employees and not merely those of replacements.b.Adjustmentsmadeby General Counsel in formula used in specificationsin determiningaverage hours(1)Determination of- overtime to be credited to claimantsThe specification,s,, are, drawn on the,basis of an adjustment in average hours bygiving overtime hours a valueof 1 1hthat of straight time and lumping all such hourstogether.Thus, if 100 straight-time hours were worked in a given week by all em-ployees takenintoaccount and 10 overtime hours were worked during the sametranslate the 10 overtime hours into 15 straight-time hours, making a total of 115straight-time hours to be averaged by the number of men working.The Respondent objects to this method, claiming that the proper method to adjustthe averages for the purpose of determining gross backpay would be to add all hoursworked by all employees in the category (adding both straight-time and overtime hoursas straight-time hours), divide the sum of this addition by the number of men working,and then multiply the quotient in the last step by the hourly straight-time rate up to40 hours and by 11/2 times the straight-time rate for any hours exceeding an averageof 40.By the Respondent's method, the discriminatees would receive a credit foran average number of hours a week, lumping straight-time and overtime hours to-gether to reach an average in which all overtime pay might disappear unless most ofthe men in the category who were employed in a given week worked a 40-hour weekand a substantial number of them worked overtime. The Respondent's method more-10N.L R B v. Remington Rand, Inc,94 F 2d 862 (C.A2) ;Harvest Queen Mill &Elevator Company,90 NLRB 320, footnote 3The Board's backpay formula is discre-tionary so long as it is not arbitrary and bears an appropriate relation to the statutorypoliciesN L R.B v East Texas Steel Castings Company, Inc,255 F 2d 284 (CA 5) BROWN AND ROOT, INC., ETC.519rover ignores Sunday and holiday work.iiAs between these two methods of com-puting averages, I consider that which gives discriminatees an average of overtimehours as well as an average of straight-time hours as fairer and more closely approxi-mating the actual situation, because the chances of the discriminatees' receiving over-time work and pay would have been in the same proportion as the chances of anyemployee on the payroll for that week, and from an inspection of the payrolls, Ijudge that overtime work wasIsometimes.done on otie, shift,'althoughKmen on othershifts or even on the same shift might not have. worked a 40=hour week. 'With no,certainty as to which shift the discriminatee would have worked on, the average ofmen on all shifts may reasonably be used.There is no proof that overtime wasgiven on a preferential basis; so I infer that anyone had as much chance as anyoneelse to get it.The method which has been employed by the General Counsel in-determining the averages is one that has been used without question in previous cases,although I am unaware that the propriety of this practice has ever been put in issuebefore.Once it is determined that overtime is to be determined on the basis I havefound appropriate, no objection can be made to the procedure of translating over-time hours into 11/2 times straight-time hours (because pay for such hours was in thatratio) and of determining average pay by multiplying the adjusted average hours.so determined, by the straight-time rate of pay.(2) Exclusions from averagesThe General Counsel made further modifications of strict averages in the methodemployed in reaching the results shown in the specifications by (1) omitting from the-determination of average hours the time worked by any employee who worked lessthan 24 hours a week (unless the majority worked less than 24 hours in that week),and (2) omitting the hours worked in a given classification by employees who, in thesame week, also worked in other classifications.The analyst who prepared thespecifications testified that his purpose in disregarding the two types of employeesmentioned was to,avoid a "downward bias."On the,surface, this explanation appearsto be arbitrary and, when I first considered it, before examining the payroll records,it appeared to me to ignore the most desirable objective, that of distributing all thework available in a given job classification to all the men in that classification.How-ever, this presupposes that the amount of work available is to be determined on thebasis of the number of hours actually worked by all men who worked in that classi-fication.For example, it may be supposed that, if you have a work force of 10 menand in a given week 8 of them work 40 hours each and 2 work 16 hours each, therewould be a total of 352 hours of work available to be divided by 10 men and that thepartial absence of the 2 men merely served to increase the amount of work available-for the other 8 men.And, further, it might be supposed that, in the same situation,if 2 replacements were put on the squad to work for 3 days when the 2 regular menwere absent, this would increase the number of total hours of work available to 400without increasing the number of men actually working above 10 at any one timeand hence you could divide 400 by 10 and get an average of 40 hours. Upon in-spection of the payroll records, however, I decided that this method of calculatingaverage hours was impractical and unduly complicated by variations in the possiblesituations.An examination of the payrolls led me to conclude that, except in casesof general inactivity owing to inclement weather, the most usual instances of menworking less than 24 hours a week occurred when employees were quitting or wereterminated for one reason or another and when new employees were starting, becausenew employees more frequently than not started in midweek or toward the end ofthe week rather than at the beginning.Furthermore, the new employees could notbe considered literally to be replacements for those who dropped off the payroll, forthe number of new employees seldom coincided with the number leaving the payroll.Thus the number of employees in a given classification fluctuated from week to week.This cannot be attributed solely to the amount of work available. It would dependto some extent on the ability of the Respondent to hire new men as fast or faster thanmen dropped out when work was increasing.Another difficulty in trying to averageout the amount of work available on the basis of treating new employees as replace-ments for men who dropped out so as to count their hours worked in conjunction withthe hours of the men who were replaced during a given week is that you cannot besure the new men are doing the same work as those who dropped out. I would inferfrom the fact that certain men on a given shift appeared to work the same numbern During some holiday weeks the payroll shows in many instances as many overtimeas straight-time hours were worked by employees although few worked 40 straight-timehours. 520'DECISIONS OF NATIONAL LABOR RELATIONS BOARDof straight-time and overtime hours that such men may have been working as a team,But it cannot be ascertained from an examination of the payrolls how many teamsthere were and whether new men were assigned to one team or another. I also ob-served that a man from one classification might be temporarily assigned to work inanother classification for an hour or a day or two or an intermediate number of hours.Inclusion of the time of such temporary transferees in the averages would certainlyresult in a downward bias because the discriminatees would be entitled to as muchpay as would be earned by any regular, full-time employee, and the inclusion of thetime of such supernumeraries and the division of the total number of hours by the,number of regular employees and supernumeraries would result in a lower averagethan the average of regular employees.After an extended examination of the pay-roll records and an.attempt to determine averages on other bases, I reached the con-,clusion that the method employed by the General Counsel was the only practical,method and it is at the same time a fair one. In the course of my examination ofthe payrolls and determination of average hours, I tried a method which included allregular workers even though they may have worked less than 24 hours in a givenweek. I found that the result produced by this method varied so imperceptibly fromthat reached by the, General Counsel: as.to.make the benefit of using such alternatemethod negligible.In most instances it resulted only in a difference of a fewhundredths of an hour in the average adjusted hours in a given week.The exclusion from the averages of the time of men who worked in more than oneclassification is likewise fair because although the discriminatees might have an equalopportunity' to work -as, many hours a week as regular employees who worked inmore than one classification, it cannot be assumed that each man would be equallyas competent to work in specific classifications other than his own.And yet if the,time of men who worked in morethanone classification were included only to the.extent that it would fall in their regular classifications, the Respondent as well as theGeneral Counsel might have cause to complain. Often the work in a different classi-fication resulted in a man's receiving overtime pay for work in his own classification.For example, a carpenter who works 24 hours as a millwright in a given week mighthave worked 36 hours the same week as a carpenter, and he would be shown ashaving worked 16 straight-time and 20 overtime hours as a carpenter.As I have.already decided that overtime hours should be counted as one and one-half timesthat of regular hours, the Respondent might complain in this instance.On the whole,'it is fairer and more practical to exclude from the averages the time of men whoworked in more than one category.For the purpose of showing errors in the General Counsel's computation of averagehours, the Respondent took, as an example, the week ending July 30, 1950, and, byuse of IBM methods, tabulated for each classification of worker the number of menemployed in that classification, their rate of pay, the number of straight-time hours,and the number of overtime hours. The Respondent then pointed to the differencesin the number of men in these classifications and in the number of hours worked asbetween the General Counsel's computation of average hours and the Respondent'smechanical computation.One difficulty standing in the way of accepting the Re-spondent's figures asproof of errors is that, by its mechanical method, every man inthe classification whose name is%shown on the payroll is counted, whether or not thatman worked asmanyas 24 hours in that week or whether or not he even workedat all.12Accuracy in the General Counsel's adjusted average hours can be shown onlyif his formula is followed.By following his formula, I checked the carpenter classi-fication in full, and I spot checked the other classifications, doing a week here andthere.I found that his figures were accurate with rare exceptions and that sucherrors as existed tended more to favor the Respondent's interest than the claimants'.Because I have not checked each classification in full, however, I shall not raise theGeneral Counsel's figures when I find they were too low, so any possible errors theother way may be offset, but where I have found the General Counsel's figures toohigh, I have reduced them.1312 There are instances in the payroll records where a man's name is carried on thepayroll for weeks with no showing of hours workedPresumably this is a case ofindustrial accident or the like. Including such an individual in the number of woikerswould certainly result in an inaccurate picture of average hours13The Respondent showed that the General Counsel overlooked three jackhammeroperators on the payroll during the week ending July 30, 1950 If the hours of thosethree were added to those of the four used by the General Counsel, the result would beto raise the adjusted average hours for that week from 45 to 48The reason for theGeneral Counsel's oversight is obvious, because the payroll records as to the additionalthree jackhammer operators were not very clear. BROWN AND ROOT, INC., ETC.,,521'2. Shift differential.Before the commencement of the strike, the Respondent paid a 5-cent premiumto employees on the graveyard shift, the latest of its three shifts. In computing back-pay, the General Counsel included this 5-cent premium in the backpay of each claim-ant who had been on the graveyard shift when the strike started.The Respondent-contests the correctness of the inclusion of this premium pay.The General Counsel'sreason for including it is based on the premise that the Board, in computing a figurethat is designed to make a discunnnatee whole, includes not only wages, but also'bonuses 'and other emoluments going with the job.14The Respondent's objection isbased on the reasoning that the claimants would have been entitled to such premiumpay only if it could be shown that they had a right to be reinstated on the night shiftwhen they applied for reinstatement after the end of the strike.The Respondentdenies that they were entitled as a matter of right to the shift-differential pay.TheRespondent's position appears to have merit. In this case, the discrimination occurrednot at the beginning of the strike when certain of the claimants were on the graveyardshift but at the end of the strike when they sought reinstatement-and then they wereentitled to reinstatement only if jobs in appropriate classifications were available.The General Counsel made no effort to determine how many jobs might have beenavailable on the graveyard shift, if any.But assuming for the sake of argument that,jobs were available in sufficient number on that shift to provide jobs for all claimantswho had been on that shift before the strike, there is no evidence that the Respond- .ent's employees had any fixed right or privilege of working on any particular shift.So far as the evidence discloses, employees hired by the Respondent were assigned to.the shift where they were needed without their having any choice in the matter, andthe Respondent placed employees on the shift where it decided it needed themwithout recognizing any special rights, privileges, or preferences.Furthermore, anexamination of payroll records discloses that men are not always on a single shiftthroughout the week.One man might be on the day shift for 2 days, the swing shift,for 2 days, and the night shift for 1 day in a given week.On this state of the proof,therefore, I find that no claimants had any right to a shift differential or any privilegeof picking his shift. I omit the shift-differential premium from my calculation ofbackpay except where backpay accrued after reemployment.E. Reinstatementrights of economic strikersThe Board 'found that certain employees, those represented by the IAM, were'economic strikers and, in its Order, in substance,directed their reinstatement upontheir personal applications if jobs were available.The principal issue in the currentproceedings is whether or not such returning strikers were entitled to the first openingsin their classifications occurring after their personal application or whether the Re-spondent was free of all duty to them if no IAM claimant was on the spot to make apersonal application between the time when a vacancy occurred and the time whenitwas filled.It is the General Counsel's position that, if jobs were not available to,these applicants at the time of their applications,the Respondent should, in effect.have established a preferential list and, when job vacancies occurred, called the menwhosenameswere on the list and offered them jobs. The Respondent, on the otherhand, contends that it was under no duty to seek out the economic strikers forreplacement and that its only duty was to hire them upon their personal application-if job openings at that time existedThe right to backpay depends upon a finding of discrimination,and a finding ofdiscrimination against returning economic strikers in a case like this depends on therefusal of the Respondent to reemploy them although positions are available.Theunfair labor practice strikers had a right to reinstatement as long as replacementsheld jobs, but the economic strikers were not entitled to reemployment so long aspermanent replacements had been hired in their positions and no vacancies existed'for them at the time they applied for rehire.The Board recognized this limitationon the rights of economic strikers in this case when it said, "As economic strikers,.these complainants were entitled to reinstatement only if vacancies existed at thetimeof their proper [personal) application for employment."This imposes no dutyon the part of the Respondent to recall the economic strikersIt places the dutyon the economic strikers to apply for jobsNo discrimination was found by theBoard as to these men. Such finding was left to be determined upon compliance'investigation.Before a discrimination can be found in this case. three elements.,CfDeena Articare Incorporated.112 NLRB371 (insurance benefitsMossPlaning1101 Co110NLRB 9,23 (Christmas cifts) :Century Cement 3fanit fact urinry CoinpanpInc.100 NLIIB 1323 (Christmas bonus) 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust be shown: (1) There must be a vacancy in the type of job the economic strikerheld before the strike, (2) the returning economic striker must make personalapplication for the job which is vacant, and (3) the Respondent must refuse to givehim the available job.Unless a discrimination has first been shown, there can beno basis for an order either of reinstatement or of compilation of a preferentiallistfrom which men are to be called as needed. Accordingly,, I find that theRespondent had no duty to seek out the TAM strikers and offer them jobs as vacanciesoccurred.15The investigation in the backpay hearing disclosed that only one job vacancyexisted on the very day that an application was made. In all the other cases, novacancy was established to exist on the very day of application.The sole instanceof a vacancy existing on the same day was in the case of the claimant Virgil O. Miller.He did not testify at the backpay hearing, but he had testified at the unfair laborpractice hearing in 1951, that he applied on "about January 5" and that he guessed itwas about 10 a inThe first new man hired as mechanic repairman was hired onJanuary 5, 1950 (B. D. Sanders, badge No 2919). The next new man hired in thatclassification appeared on the payroll on January 10, 1950.No economic strikersapplied at that time.The General Counsel, proceeding on the theory that it was the Respondent's dutyto offer reinstatement to the TAM men as jobs became available, made no effortto prove the existence of any vacancy at the very moment of application.To besure of the time of a vacancy and the time of the filling of that vacancy, I wouldwant to see whatever is available in the Respondent's records to show arequisitionfor the particular type of worker involved and the employment records in the per-sonnel files of the new men hired into the jobs of mechanic repairmen or otherclassifications of employees represented by the TAMOnly in this way could theexact date of employment be established.The Respondent frequently hired menthe day before they reported for duty (i e., the EOD date).The burden is on theGeneral Counsel to prove the discrimination and therefore to call for such recordsas would prove the time of vacancy and of the new hire. As matters stand, the onlyevidence of a vacancy is the appearance of a new name on the payroll. This showsthe EOD date but not necessarily the actual day of hire. In the case of Sanders,however, it makes little difference whether the date of hire or the EOD date isused because I notice from the payroll for the week ending January 8, 1950, thatSanders worked a full 8-hour day on January 5. 1950, on the day shift.This meansthat Sanders had actually entered on duty on the morning of the 5th before Millerappeared at the personnel office to apply for the job.Hence, the job vacancy wasfilledwhen he appliedThis being true, I find that the General Counsel has failedto show discrimination as to Miller, and that he has likewise failed to showdiscrimination as to any of the other TAM men. It follows that none of them isentitled to backpay.I do not therefore show their names in the succeeding pageswhere the cases of individual claimants are dealt with.F.Contention of the Respondent that claimants who do not testifly are notentitledto backpayThe Respondent contends that no backpay should be awarded to claimants whodid not testify. It apparently reasons that it has been deprived of due process if theGeneral Counsel fails to produce each of the claimants as a witness so that theRespondent might cross-examine him.Production of each alleged discriminatee asa witness is not necessary in unfair labor practice cases and I know of no rule thatrequires the General Counsel to perform this function in backpay hearings. If theGeneral Counsel fails to call a witness who might give testimony which the Re-spondent believes might assist its case, the Respondent is privileged to apply for theissuance of a subpena and, when the witness appears, request that the Respondentbe permitted to cross-examine the witness because of his adverse interest.The only reason why the Respondent might desire the claimant's presence is toprove the facts that the Respondent is charged with establishing. It is therefore in-cumbent on the Respondent to produce the witness if it wishes to benefit by histestimony.Some of the claimants were not called because they were ill at the timeof the hearing.The Respondent did not seek a' postponement on account thereof.Two were deceased before the backpay hearing.15 Atlas Storage Division, P & V Atlas Industrial Center, Inc,112 NLRB 1175 (at1180, footnote 15), enfd 233 F 2d 233 (CA 7)And seeRugcrofters of PuertoRico,Inc,112 NLRB 724 There is no evidence here that the personal applications were in-tended to be continuing applications for employment as distinguished from applicationsfor immediate reemploymentSeeAmerican Snuff Company,109 NLRB 885 BROWN AND ROOT, INC.,ETC.523The claimant's right to backpay does not have to rest on proof which he supplies.His rights may be determined on the basis of any competent evidence in the record,including any inferences that may properly be drawn. In the absence of any suchevidence, it may be that the claim should be disallowed. I shall, therefore, notadopt a compendious rule that each claimant must testify in order to be entitled tobackpay, but I shall consider each case on all the evidence available. In someinstances there is a lack of evidence to show availability for employment after thedates of application for reinstatement made by the Union on behalf of certainclaimants.In such instances, I believe no backpay should be found.But if Ifind any evidence of availability, I shall find the amount of backpay due regardlessof where the evidence comes from.G. Findings as to backpay of individualclaimantsWith the exception of IAM-represented claimants, I have computed the backpayof each claimant in alphabetical order.The figures shown have been rounded out1.Truman E. Anderson, electricianThe Respondent admits that Anderson's backpay period begins January 3 andendsMarch 13, 1950. The Respondent denies that he made a reasonable searchfor employment during the backpay period and denies that he would have workedfor the Respondent for as many hours during the backpay period as is claimed bythe General Counsel.At the end of the strike, Anderson was teaching in the electrical shop of South-ern BaptistCollege.His contract with the college was for a 9-month school year,plus summerschool.When he received a telegram from his local union to reportback to the Respondent for work on the dam on January 3, 1950, he gave up histeaching job and returned. It has already been found that he was discriminatorilyrefused a job upon his application on January 3, 1950.At the time, the super-intendent told Anderson that he would let him know when he wanted him back,and in March he did so.Between January 3 and March 13, 1950, when Anderson was notified by the Re-spondentto report to work, he registered at the State employment office at WalnutRidge,Arkansas, and returned there once a week or sometimes oftener.Twicethat office called him to notify him of possible jobs.The first was at the Red RiverArsenal.Anderson filed an application there and tookan examinationbut receivedno call until a year later.The second was at a textile factory.This job had beenfilled by the time Anderson got there.Independently, Anderson spent about $8 in long-distance telephone calls aboutjobs.(No claim was made for this in the specifications and no effort was madeto prove the precise amount spent.)He made applications at two construction jobsand a shoe factory (which offered Anderson a job 3 days after he returned to workfor the Respondent), made trips to Jonesboro, and telephoned the union businessagent,in Little Rock about possible jobs.He found no employment before he wasrecalled to the Respondent. I find that Anderson was diligent in his search foremployment.He was justified in giving up his teaching job under the circum-stances,and he was not able to return to it because someone else was employedto take his place. I find no willful loss incurred thereby.I shall compute Anderson's backpay on the basis of the average adjusted hoursworked by electricians at the rate of pay for electricians working for the Respondentduring the backpay period.Anderson's backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsback pail19501(1/3-3/13) --------------------$9480$9482.Benjamin W. Bailey,16 carpenter,The specifications claim backpay for this claimant from December 21, 1949, toOctober 31, 1950, the period found by the Board to be his backpay.period.17The16Bailey's name originally was not on Schedule B, nttached to the Board's Decision andOrder (those entitled to backpav onlv), but the omission was corrected by order datedAugust 15, 1952The General Counsel's motion regarding Bailey at the opening of thebacknav hearing was, therefore, unnecessary17The Respondent appeared to assume that the backpay period should end with the dateof the offer of reinstatement which, in this case, was made on October 26. 1950The 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecifications show interim earnings and expenses for Bailey.The interim earningsare admitted and require no proof and none was offered. Bailey did not testify.In computing his backpay, therefore, I omit expenses as a reduction of interimearnings.His backpay is as follows:PeriodGrossNetinterimNetYearQuarterbackpayearningsbackpay1949IV (12/21-31) --------------------$107$5$1021950I______________________________737200537II______________________________840223617III______________________________8661,3310IV (10/1-31) ---------------------27425420Total backpay______________________ _________-----1,2763.D.W. Bailey, jackhammer operatorThe General Counsel contends that the claimant was never reinstated because hewas never again on the Ozark payroll and because Flippin was held by the courtto be a separate employer.The General Counsel, therefore, claims that Bailey'sbackpay period is from January 3, 1950, to March 1, 1953. I have already reached-the conclusion, as heretofore explained, that I cannot change the findings of theBoard and the court did not expressly require a recomputation of backpay as toOzark discriminatees.Respondent denies the terminal date claimed in the specifica-tions.I shall compute D. W. Bailey's backpay for the period January 3. to July31, inclusive, since the Board found that he was reinstated on August 1, 1950.During the first quarter of 1950, Bailey had no employment except what hecreated for himself in cutting timber to sell or in clearing rights-of-way for thehighway department.At the time of the backpay hearing Bailey was deceased andhis wife testified sketchily to his earnings.Her memory of dates was poor and shewas unable to testify to the period of time when he cut timber.Her estimate. ofhis earnings from cutting timber was $200 from work done intermittently over a6-month period.As she was unable to fix the date when these earnings began, Ihave no way of fixing them as in the backpay period at all. But the General Coun-sel, in the specifications, shows interim earnings for Bailey in the sum of $105 asthe allowable offset to backpay for the first quarter of 1950.18 I take this to be,-conceded and, as no greater amount is proved in the first quarter of 1953, I shalluse the figure in the specifications. I have previously explained why the shift differ-ential claimed by the General Counsel will not be included.D. W. Bailey's back-pay is as follows:PeriodGrossYearQuarterbackpayNet interimearningsNetbackpay19501(522 hours) --------------------$509$105$404II------------------------------54147962III(7/1-31)----------------------16910267Total backpay---------------------- --------------5334. Jones P. Beal, ironworker 19The Respondent, in its amended answer, admits that Beal's backpay period is be-tween January 3 and February 14, 1950, and that he was an ironworker before thestrike, but denies that Beal made a reasonable search for other employment, deniesBoard, however, granted 5 days In which to receive and accept the offer (99 NLRB1047).Bailey was reinstated on November 1, 1950. If the offer is not accepted, the date,of Its receipt Is customarily the date ending the backpay period If the offer Is accepted,the backpay period ends with reinstatement or with a date 5 days after the date of theoffer, whichever Is first In point of time.18The Respondent appeared to take the position that the General Counsel had a burdenof proving not only what was conceded, but also of proving that the claimant did notearn more than the amount shown as interim earnings In the specifications.The amountshown as Interim earnings in the specifications Is an admission requiring no proofIfadditional Interim earnings are to be shown, the burden Is on the Respondent to show-them19 The proper designation Is structural Ironwork to distinguish It from reinforcing iron-workThe former is a higher skilled job, and the rate of pay is higher. BROWN AND ROOT, INC., ETC.525that he was available for employment by the Respondent, denies that his interimearnings did not exceed that shown in the specifications, and alleges that Beal.refused "suitable" employment offered him by the Respondent on January 3, 1950.The Respondent offered no evidence of any of the assertions made in its answer.,Particularly, it failed to prove that it offered Beal his former or substantially equiv-.alent employment before February 14, 1950, and that Beal had refused the offer.This was evidence that should have been offered sin, the. original hearing.'TheBoard's findings that Beal made a personal application for employment and that,hewas offered reinstatement on February 14, 1950 (and not before), would haveforeclosed the Respondent from relitigating the facts alleged in any event.Theburden was on the Respondent to prove any willful loss incurred by Beall and to-prove the alleged greater interim earnings. It offered no proof thereof.Beal did not testify, but the evidence shows interimearningsfor Beal in the firstquarter of 1950 in the amount of $140.50 at an electrical company of Dallas, Texas.As Beal returned to work for the Respondent on February 14, 1950, and continuedto work there until August 1950, I infer that Beal's earnings at the electrical company;preceded his return to the Respondent.This creates a positive inference that Bealwas in the labor market, available for work, and suffering no willful loss.Beal's'backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay-19501(1/3-2/3) ----------------------$508$141$3675. J. N. Bevans, Jr.,au carpenterThe Board found that, -after the strike; Bevans applied for reinstatement in personand that he was offered reinstatement on March 8, 1950. This fixes the limits of thebackpay period.The specifications show no interim earnings during the backpayperiod.The Respondent's answer denied that Bevans was unemployed during thepackpay period and called attention, to the fact that the social security' account ofBevans "indicates earnings of $244.80 during the calendar quarter ending March 31,1950.";Bevans was not questioned about the earnings shown in the social securityaccount when he was on the witness stand.However, on direct examination, he testi-fied that between January 3 and March 8, 1950, he was unemployed, and he accountedfor his movements and efforts to obtain employment throughout the backpay period.The social security information is not contrary to his testimony that he was unem-ployed during the backpay period as he might have received such earnings betweenMarch 8 and 31, 1950. I also take official notice of the fact that the social securityrecords show the employee's earnings in' the quarter in which they are reported, which,.may or may not be the quarter in which the work was done or the compensation waspaid.In the absence of evidence that the work was done in the backpay period, Ifind no reason to show the said sum as interim earnings during the backpay period. It.was stipulated that Bevans made a reasonable search for employment.The Respondent argues in its brief to the Trial Examiner that it was an error toexclude evidence in the backpay hearing that "his Union" failed to notify Bevans ofthe Respondent's willingness on January 3, 1950, to reinstate him.The Board foundthat Bevans made personal application for reinstatement, on January 3 and was re-jected.The Respondent was therefore trying to relitigate the unfair labor practicehearing.Once Bevans was rejected, he had no further duty to apply to Ozark orFlippin until the Respondent offered his reinstatement.This did not occur beforeMarch 8, 1950. Excluding shift differential, Bevans' backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay.19501(1/3-3/8) ---------------------$5290$52920Onpage 2908 of the transcript in the backpay hearing Bevans was asked by theGeneral Counsel's representative what attempts he had made to find employmentBevansis shown to have testified, "Well, sir, when I come back and they refused to hire me andIwent up to the employment office they didn't have anything "Upon Respondent's,objection that this was repetitious, I sustained the objection believing at that time thatBevans answer was "when I came back, they refused to hire me when I went up tothe employment office . . " and believing that, he was, referring to the Respondent'semployment office, because this appeared to be going into matters covered in the originalhearingNoting that I misunderstood his answer, I now reverse my ruling and let theanswer stand as shown. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.Robert R. Blecker, carpenterAs found by the Board,.Blecker made application for reinstatement on January 3,1950, but was not offered reinstatement until March 8, 1950.21The Respondent, initsamended answer, denies that Blecker was available for employment or desired"reinstatement,, denies that he was available for employment by the Respondent andthat he did not. receive substantially equivalent employment elsewhere. It allegesthat Blecker obtained permanent employment before the termination of the strike,that he abandoned the.strike and his right to reinstatement, and that he did not applyfor reinstatement.No evidence was offered of these allegations22The allegationthat he did not apply for reinstatement is contrary to a stipulation entered into atthe unfair labor practice hearing and the finding of the Board thereon. Blecker didnot testify.However, his application for reinstatement on January 3, 1950, showsthat he was available for employment by the Respondent. I find no evidence, there-fore, which would toll or reduce backpay.Blecker's backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay1950I(1/3-3/8)---------------------$529$448$817.Glenn M.Bonner,carpenterBonnerwas out of the labor -market in January and February 1950 and no back-pay is therefore claimed for him between January 15, 1950, the date of the JointCouncil's application on his behalf, and the end of February of that year.Duringthe balance of the backpay period, while not otherwise employed, Bonner soughtwork at leastonce aweek in Berryville, Arkansas, where he lived. Specifically hetestified that he applied at a die-cast;,plant near Harrison, Arkansas, and at variouslumberyards in Berryville and Eureka Springs, Arkansas.Bonner'smemory oftion.Bonner'testified that the .dates givenin anaffidavit signed by him in 1954were more likely to be accurate and I rely on the affidavit for that purpose.23How-ever,where a discrepancy exists between his testimony and his affidavit as to theamount of his earnings I have taken the largest amount conceded.During Marchand April 1950,,Bonnerpicked up an occasional day's work catching and haulingchickens for a dealer. In June 1950 he,got a job driving a truck for about 4 to 6a carpenter, his former classification, by .the Respondent, and he was reinstated onJuly 29, 1950.Bonnerdid not register at the State employment office.An issue is raised con-cerning the reasonableness of his search for interim employment.Bonnertestifiedthat he did not apply for unemployment insurance-because he thought he couldget as much from 'his picking up odd jobs as he could from unemployment insur-ance.It does not appear that .he knew that he could apply for job references at.The Intermediate Report findsthat he was sent a register$dt letterson that dateollering,'him reinstatement 'The pay-rolls and personnel files do not show that Bleaker was rehiredHowever, this does notaffect the dates of the backpay period.21 It is incumbent on the Respondent to prove facts tending to reduce the amount ofbackpay due.Denying that the claimant did not have interim earnings or did not havemore than is already conceded does-not throw the burden of proof on the 'General Counselto prove that the claimant had no earnings or had no earnings other than those shown inthe specifications.=In its brief to the Trial Examiner, Respondent insisted that -backpay should endwith April 1950 because Bonner testified that that was when, according to his memory,he returned to work for the Respondent after he received a letter offering him reinstate-mentThe Respondent argues that April should be accepted as the terminal date eventhough it was obvious that Bonner was in error about the date and even though theevidence discloses no offer by the Respondent of reinstatement before July 25, 1950, andeven though the Respondent's own ,records show that.Bonner was rehired on July 29 1950,and not before. In its brief the Respondent imputes bias to the Trial Examiner by argu-ing that the Trial Examiner "tried to get [Bonner] to say that the dates in his priorwritten statements . . . were more accurate than his present memory" This "attempt"the information given on that form and the testimony he has given here.-A Well, thatis it.correct"The Witness : This is nearer correct than what I stated " BROWN AND ROOT, INC., ETC.527the State employment office without registering for unemployment insurance.Fail-ure to register at the State employment office does not, in itself, bar backpay.24 Ifind that Bonner was diligent in his search for work.Bonner owned 40 acres of land which he called a farm, but,most of it was pas-ture.Some of it was wooded, and he occasionally cut wood and took it to townto sell.By these efforts he received an estimated $85.One acre of his land wasin garden, but no evidence was adduced to show whether or not he marketed anyvegetables.Between the end of his job as a truckdriver, on which he was paid$25 a week, a job which he lost when he refused to buy his groceries from his em-ployer at a higher cost-than that for which he could buy-them across the street, hejust stayed around home, Bonner testified on cross-examination, and cut a littlewood and sold it.However, on redirect, he testified that-he went into town everyweekend to get groceries, and would then make inquiries for jobs and that he woulddo the same when he would bring in a load of wood during the week. On all theevidence I find no willfully incurred loss.The specifications show no earnings from the sale of wood. In effect, Bonnerwas self-employed while cutting wood, and his net profits should be shown asinterim earnings, but there is no evidence of the value of standing trees, or any costsinvolved in the operation.As the total amount of earnings is relatively small andas standing trees are (I infer from evidence in the record, which accords with myobservation) fairly plentiful in the Ozarks, I shall treat the entire amount as interimearnings, in the absence of evidence making a more exact finding possible.The Respondent argues that, as Bonner was not in physical condition to returnon January 15, 1950, the date when the Joint Council made an application for anumber of employees, including Bonner, it was Bonner's duty to make applicationwhen he was in physical condition.This argument overlooks the fact that the Re-spondent rejected the application on Bonner's behalf.Thereafter, it was the dutyof the Respondent to offer reinstatement to the employees denied reinstatement; itwas not their duty to apply for reinstatement 25The physical condition which the Respondent contended rendered Bonner unfitfor work on January 15, 1950, pertained to one of his eyes. In February 1949 hehad an operation for removal thereof and in January 1950 he returned to the hos-pital to have a false eye inserted.The specifications except the period from Janu-ary 15 to February 28, 1950, from the backpay period on this account, becauseBonner used this time as an adjustment period.Whether or not he would haveused that much time if he had been offered reinstatement earlier is uncertain.Hadthe Respondent accepted the application of the Joint Council on Bonner's behalf,Bonner might have been capable of making arrangements to report within a reason-able time thereafter.Although I find that the Respondent's obligation was not dis-charged as to Bonner, I shall, like the specifications, omit the period from January15 to February 28, 1950, from the backpay period because, whether idleness for thatperiod was fully necessary or not, Bonner did not seek work in that period.The Respondent contends that Bonner was not a striker.This contention wasdisposed of by the Board's finding that Bonner had been discriminated against. In'any event, evidence in the original record shows,that Bonner stayed out because herefused to cross the picket line.By so doing, he joined the strike as a sympathizer.Bonner's backpay is as follows:PeriodGrossYearQuarterbackpayNet interimearningsNetbackpay1950I(3/1-31)----------------------$3300$330II------------------------------.840$150690III(7/1-25)----------------------253135118Total backpay---------------------- --------------1,1388.J. B. Brents, carpenterThe Board found that Brents had been offered reinstatement on March 8, 1950,and been reinstated on March 21, 1950.26Claim-is made for backpay only toMarch 13, 5 days after the date the offer was made, as approved by the Board.2724 R KBaking Corp.,120 NLRB 772 ;Ozark Hardwood Company,119 NLRB 1130zsMorristown Knitting Mills,80 NLRB 731 ;Happ Brothers Company, Inc,90 NLRB15132The letter offering reinstatement gave Brents until March 20, 1950, to reportHispersonnel file shows that he was hired on March 20 but was directed to report for workMarch 21n 99 NLRB 1031, at 1047. 528DECISIONS OF NATIONAL LABOR - RELATIONS BOARDThe Respondent argues that Brents is not entitled to backpay because Brents..did not know the strike was over, did not authorize the Union to apply forreinstatementfor him and did not know that ODC had offered on 1/24/50 torehire the men who showed up. If the Union had advised him of ODC's letter,he would have reported. . . Brents is not entitled to backpay because hewould have been hired if he had reported to work.This argument assumes facts not proved and assumes at least one fact which iscontrary to the evidence. 'Without regard to specific, authorization, the Union as"statutory bargaining representative of the Joint Council strikers" had, the Boardheld, the necessary' authority to make -application for the reinstatement of thosestrikers, of whom Brents was one.The Respondent did not make an unqualifiedoffer on January 24, 1950,to reinstateall the strikers found entitled to be,reinstated.Although the Respondent could, by discharge or demotion of replacements, have rein-stated all employees to their former or substantially equivalent positions, the Re-spondent merely offered to employ "as many . . men as possible" if they madepersonal application.That it intended by this offer not to reinstate all those who wereentitled to reinstatement is evident from the fact that some former strikers whoapplied thereafter were rejected.In the circumstances in which this language wasemployed, the words "as many.as possible" must be taken to mean "as manyas the Respondent chose to employ" since it was unwilling to discharge, demote, ortransfer replacements in order to make room for strikers.Although the Board didnot state that the Respondent's letter of January 24 was not a bona fide offer ofreinstatement,28 it did so in effect by finding that the letter was a rejection of thedemand of the Joint Council 'and by :finding the period of discrimination for manystrikers, including _Brents, to run between the date of the Joint Council's applicationof January 15, 1950, and the `varidus-'dates found to be those of reinstatement oroffer of reinstatementas shown-in the Decision and Order.Further, the Board stated-at 99 NLRB 1043 that "the rejection by the Respondents of the Joint Council'sblanket demand on January 15, 1950, made it unnecessary for these listed strikersto apply personally at the dam site." If the so-called offer of January 24, 1950, hadbeen found to be a bona fide offer ofreinstatement, the Board would not have foundthat personal application was unnecessary nor would the Board have found that theperiod of discrimination for Brents was between January 15 and March 8, 1950 (plus5 days allowed in which to accept). It is clear that Brents was not obligated tomake a personal application in response to the January 24 letter.29Hence,his lackof awareness of it isimmaterial. uThe Respondent asserts that Brents would have been hired if he had personallyapplied in response to the suggestion made in Respondent's letter of January 24, 1950.There is no evidence to support this assertion.The Respondent argues thatBrentsmade no application to Flippin for employmentand, therefore; for that reason, among others, failed to make reasonable effort toobtain other employment.As Flippin hired only through thepersonneloffice ofOzark, application at Flippin was included in the application to Ozark of January15, 1950, and personal application was not necessary.The Respondent contends that Brents was not entitled to any backpay because he-did not make a reasonable search for work.During the backpay period Brents wasliving in Morrilton, Arkansas, a county seat of approximately 5,500 population.He,testified that he registered with the State employment service in Morrilton, drew un-employment compensation, and reported there every 2 weeks, at which time he wasasked what he had done, and he gave to the clerk a list of places to which he had beento seek work.He could remember only a few of the places where he had applied.These were all in Morrilton.He was offered no jobs and was referred to none bythe employment service.The Respondent sought to discredit Brents' testimony thatin 1950 he registered with the State employment service in Morrilton.Brents' per-sonnel folder contained information only about a registration in Harrison, Arkansas,in 1949.At the end of the hearing it was stipulated that the Respondent's recordsshowed that Brents had received $60 in unemployment benefit payments in 1950-based on the benefit year of 1949 (first quarter). It does not appear whether these2'Withoutdiscussion,the Board found that the Respondent's letter of January 24,1950, rejected the Joint Council'srequestof January 15, 1950See 99 NLRB 1031,at 1041.11Contrast the findingas to Brentswith that as to Putney, footnote 39, 99 NLRB-1031, at 1049.Putney wasin the listof workers which theRespondentstated it would'reemploy.80 The same arguments are made by the Respondentwith respectto other claimantsIt will be unnecessary in each case to reiterate what I have said here. BROWN AND ROOT, INC., ETC.529payments were received as a result of registration at Harrison or at Morrilton. .Furthermore, there is no evidence to show that Brents did not receive additionalpayments basedon earningsin 1949 from some employer other than the Respondent.I credit Brents' testimony.The backpay period for Brents is only about 2 months.Itwasnot shown that Brents in that time ceased to report to the employment officein aneffort to find employment. I find no evidence of willful loss.Brents' backpayis asfollows:PeriodCrossNet interimNetYearQuarterbackpayearningsbackpay19501(1/15-3/13) -------------------$4550$4559.H. L. Carlton, dinkey operatorCarlton's name is included in the specifications with a claim for backpay for theperiod between January 15 and July 25, 1950.The Board found his period of dis-crimination to be January 15 to March 6, 1950.At the opening of the hearing theGeneral Counsel moved to amend the last date to July 25, 1950, on the ground thatthe Board's finding was contrary to the evidence.As only the Board may amend itsfindings, I denied the motion.Carlton did not testify either at the original hearing or at the backpay hearingThe social security reports, showing Carlton's earnings during 1950, indicate that hehad not retired from the labor market.The Respondentdeniesthat Carlton made areasonablesearch for employment and denies that Carlton was available for em-ployment by the Respondent during the backpay period.The Respondentdoes notstate on what it. bases its assertions.That Carlton was in the labormarket andavailable must be presumed from the fact that the Joint Council made application onhis behalf on January 15, 1950, and the fact that he had earnings in the first quarterof 1950.The Respondent offers no evidence that Carlton was ill or otherwise unableto work.The fact that Carlton may have been working outside the State of Arkansasduring the backpay period, as might be suggested by the social security report ofhis earnings,did not mean that Carlton was unavailable for employment by theRespondent.31 ,Carlton's backpayis asfollows:PeriodCrossNet snteriniNetYearQuarterbackpayearningsbackpay19501(1/15-3/6) --------------------$385*$55$330*Prorated.10.Wirt A. Choate, ironworkerIt is admitted that the backpay period is January 15 to July 25, 1950.As Choate'snet interim earnings in the first and second quarter of 1950 were in excess of grossbackpay, the only period with which we need be concerned is that from July 1 to 25,1950.During that period he earned $291.60 in interim employment which exceedsthe gross backpay of $268.60 shown in the specifications.However, the specifica-tions,show $51.20 in expenses and net earnings of $240.40.Choate did not testifyat either the unfair labor practice or the backpay hearing, and no proof was offeredof the claimed expenses.The expenses are, therefore, disallowed, and I find thatno backpay is due to Choate.11.George Cloven,signalmanCloven testified at neither hearing.The Respondent does not concede that hewas available for work during the backpay period, January 3 to February 7, 1950.The Board found that the Joint Council made application for reinstatement of Clovenon January 3, 1950, and Cloven'snameis on the January 15list sentby the JointCouncil to the Respondent, albeit Cloven is there listed as an ironworker instead ofas a signalman.32The Board drew an inference of availability from the applica-tions for reinstatement made by the Joint Council on behalf of the returning strikers,33Cloven did, in fact, return to the Respondent's employ on February 8, 1950. IsiSouthernFurnitureManufacturingCompany,91 NLRB 1159, enfd. 194 F 2d 59(CA. 5 ) , cert.denied343 U S 964.52 See footnote 26 in Board'sDecisionand Order, 99 NLRB 1043, to the effect that thediscrepancyis immaterial.33 See footnote 29, 99 NLRB 1045The Board here was speaking of men in the classi-fication listed by the Respondentas ones inwhich it needed men; but the others, althoughnot offered jobs, wouldlikewise have been availableunderthe same reasoning 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind no evidence to rebut the inference that he was available during the backpayperiod.Cloven's backpay without shift differentialis asfollows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay19501(1/3-2/7) ---------------------$2080$20812.V.W. Cooper, ironworkerThe Respondent claims that Cooper was not available for employment, by theRespondent before June 1950 (when he made a personal application for a job), be-cause he "was permanently employed in substantially equivalent employment'The fact that Cooper was outside the State is immaterial.34Likewise is itimmaterial that Cooper may have had other employment, whether or not substan-tially equivalent.35Cooper's backpay period is January 15 to July 25, 1950.The General Counselshows, in the specifications, interimearningsat C. F. Braun & Co. during the firstand second quarter of 1950, but shows Cooper as unemployed in the third quarter.36Cooper testified, however, that, after being rejected by the Respondent in June 1950,he got a construction job at Los Alamos, New Mexico, in the latter part of Juneand worked there for about 3 months and earned about $100 a week.His estimateappears to have been high in view of the fact that he gave his hourly rate as $2.05week, weather permitting, and that there was not a great deal of overtime-perhapsan hour a week.However, the claimant's estimate of his average earnings must beaccepted in the absence of a more accurate computation. I shall, therefore, creditthe Respondent with Cooper's interim earnings for 31h weeks at $100 per weekin the third quarter of 1950.As this sum ($350) exceeds the gross backpay forthat quarter shown in the specifications, no backpay will be due for that period.Cooper's interim earnings for the first quarter of 1950 also exceeded his grossbackpay.His backpay for the second quarter of 1950, therefore, is the only one tobe figured. In that quarter his backpay is as follows:GrossNet interimNetbackpayearningsbackpay$1,153$144$1,00913.Lee R. Cutler, air"tool operato1The Board found that Cutler had made application 'for reinstatement on January15, 1950, through the Joint Council and had been reinstated-on May 24, 1950.Onthe latter date, Cutler was hired as a laborer at 85 cents an hour, which was 121hcents below his former rate of 971h cents.However, 5 days laterhe was-reclassifiedtemporarily to vibrator operator for 2 days at $1 an hour which was 21h centsabove the rate for that job, and the Board found that this job was substantiallyequivalent to that of air tool operator.Cutler was permanentlyreclassified tovibrator operator on June 5, 1950, at the rate of $1 an hour.The Board found nodiscrimination afterMay 24, 1950. That is, therefore, the cutoff date:The Respondentallegesthat Cutler did not make a reasonable search for'interimemployment and that he was not available for employment by the RespondentbeforeMay 24, 1950.That he was available appears to be clear. In additiontomaking application for reinstatement on January 15, 1950, through the JointCouncil, Cutler applied in person twice thereafter before he was rehired on May 24.The Respondent adduced no evidence of an offer of reinstatement before the oneresulting in his reinstatement on May 24, 1950.On the entire record, I find thatCutler was available for employment throughout the backpay period.In January or February 1950, Cutler cut some wood and made about $25.Heapplied for a job with civil defense "in the West" and "tried employment services"inMountain Home, Arkansas, but found no work. Soon after cutting wood, Cutlerwas asked to take over a farm for one L. P. Reed, who was going into the realestate business in Missouri.Cutler was to get all the crops.Cutler applied for GI34Southern Furniture Manufacturing Company,91 NLRB 1159, enfd 194 F. 2d 59(C A 5), cert denied 343 1 S 964ssPhelps Dodge Corp v. N L R B ,313 U S177; N L R B v. BlantonCo , 121 F 2d564 (C A8) ; NLRB v. Keystone Freight Lines,126 F. 2d 414 (C A. 10) ;N L R.B v.Weirton Steel Co,135 F 2d 494 (C.A 3)seThe social security information shows no reported earnings in the third quarter of1950 for Cooper. BROWN AND ROOT, INC., ETC.531training as a farmer although he testified that he received no compensation from theGovernment.He testified that he had his crops in when Reed returned and resumedpossession and control of the farm.Cutler also testified that he received no com-pensation from Reed for his work, that all he got was butter, milk, and eggs whilethere and that he had built his own house from the woods.He testified that whenReed returned, the latter told him he was not satisfied with the way Cutler was doingthings.The explanation of his failure to receive anything was so garbled that I canmake little or no sense out of it.37However, Cutler's testimony makes it clearthat when he told the Veterans Administration that he was no longer farming, thatadministration barred him from further rights.No effort was made by the partieshereto, through Reed or the Veterans Administration, to get a more exact explana-tion.Three days after Reed returned and took over his farm, Cutler returned towork for the Respondent.In the absence of evidence to show that Cutler's loss of possession of Reed's farmwas attributable to his own fault, I do not find that Cutler incurred a willful loss.However, I believe that he should be charged with some interim earnings for thetime he spent on the farm and looked for no other work. If Cutler had an enforce-able agreement with Reed, the agreed amount which he should have received, whetherdemanded or not, might be deducted from gross backpay.(Sterling Furniture Com-pany,109 NLRB 602, 605.) But here the evidence does not make it plain whetheror not there was an enforceable agreement, or, if so, the value thereof. If the agree-ment was verbal; it might have been unenforceable. In any event there appears tobe no way of ascertaining the value of the crops so that cannot be used as the measureof interim earnings.The General Counsel apparently felt that Cutler should becharged with some interim earnings because the specifications show $54 in the firstquarter and $108 in the second quarter as interim earnings from L. P. Reed for farmwork.How this is computed was not explained. If it was intended to be the equiva-lent of wages for farm labor, it was low.Cutler testified that he was on the farm for3 or 4 months. Since he returned to work at the dam on May 24, 1950, just a fewdays after Reed repossessed his farm, Cutler must have started farming in aboutmid-February. I find it difficult to believe that, if Cutler applied for self-employmentbenefits under the GI bill, he would not, in 3 or 4 months' time, have received anypayments thereunder, especially as his testimony indicates that he was receivingschooling until he was dispossessed by Reed.Apparently he was not being paid foron-the-job training.Absent any.evidence to the contrary, I find that Cutler receivedno cash benefits.An exhibit introduced in evidence by the Respondent shows thevalue of farm labor in Arkansas.On the basis of these figures, I find that Cutlershould be charged with interim earnings in the first and second quarters of 1950 inthe amount of $150 each quarter.The Respondent, in its brief,assigns asreasons why Cutler should not receive back-pay (1) that he was out of the State, (2) that he had not personally authorized theJoint Council to make application for his reinstatement, (3) that he did not knowthe strike was over when he applied for work, (4) that he did not mention being astriker when he made application, and (5) that while he was on GI training on thefarm, he was not on the labor market.I have already disposed of the first and second of the above allegations in connectionwith other claimants.The third reason is immaterial. If the Respondent had offeredCutler's agent, the Joint Council, to reinstate him at a specified time, the agent wouldhave been responsible for letting Cutler know, and Cutler would then have learnedthat the strike was over. If Cutler applied for rehire without knowing whether ornot the strike was over, this might prove that he intended to return to work regard-less of the strike-in other words, he may have intended to abandon the strike if hethought it was still continuing.However, it does not appear that he did intend to doso until after the strike was, in fact, ended and until after the Respondent had dis-criminated against all those found by the Board to have been discriminated against, in-cluding Cutler.Therefore, Cutler's attitude toward the strike after January 15, 1950,is immaterial.With respect to the fourth reason set forth above, that was disposedof by the Board in connection with the application of C. L. Stone in footnote 51 of its37After testifying that when he took Reed's farm he "figured on going to school, thisGI school, the GI Bill of Rights I was going to get and go into farming," Cutler testified,"He [Reed] came back and said he wasn't satisfied with what I had done so that lost myschooling because I got a letter that when my stuff burned up was in there that they wrotefrom right here to this school, Mountain Home, that they would see I never got in anotherschool because I didn't come a time and they wouldn't take my word for what happened "No effort was made to get a further explanation614913-62-vol.13 2-3 5 532DECISIONSOF NATIONALLABOR RELATIONS BOARDDecision and Order.As to contention(5), it has already been decided by the Boardthat acceptance of GI on-the-job training is not an incurrence of willful loss or with-drawal from the labor market 38 Cutler's backpay is as follows:PeriodGr088YearQuarterbackpayNet interimearningsNetbackpay19501(1/15-3/31) -------------------$466$150$31611(4/1-5/24) --------------------295150145Total backpay______________________ --------------46114.EugeneN. Cypert,carpenterClaim is made by the General Counsel for backpay for Cypert for the period fromJanuary 15, 1950,toNovember 30, 1952,although the Board found that he wasreinstated on March 21,1950,when he reported to Ozark for work in response to anoffer of reinstatement which he received on March 8,1950.The General Counselproceeds on the theory that Cypert's assignment by the Ozark employment office towork at Flippin on March 21,1950,did not constitute reinstatement in view of thecourt's ruling that Ozark and Flippin were separate employers. I have previouslydisposed of this argument adversely to the GeneralCounsel.39Cyperttestified at the original hearing and admitted that he had received fromthe personnel office an offer of reemployment on March 8,1950.The Board madeno finding concerning this offer by the Respondent but merely found that Cypertwas reinstated on March 21, 1950.Had the Board found that Cypert had receivedthis offer, backpay, according to the Board's practice in this case, would have beencut off 5 days after the date of receipt of the offer,which in this case would beMarch 13, 1950.Although the failure to make a finding of receipt of the offerappears to be an oversight,I shall,in accordance with the Board's findings,computeCypert's backpay to March 21, 1950.The Respondent,in cross-examiningCypert,sought to prove matters not in issueaccording to the pleadings, and made an offer of proof that Cypert was not a striker.The offer was rejected inasmuch as the Board had already found discrimination.40The Respondent also sought to prove that Cypert held a personal grudge againstthe Respondent which caused him to form a determination not to accept employ-ment at Ozark even if offered.Cypert was not obliged to decide whether or nothe would return to Ozark before he received an offer of reinstatement.When hedid receive it, he returned.The fact that he was put on the Flippin payroll I con-sider to be immaterial and as not providing that he would have refused to work forthe Respondent 41In Cypert's case, as with others,the Respondent contended that the applicationmade Eby the Joint Council on his behalf was not a proper application for, reinstate-ment as Cypert had not- given the Joint Council specific authority to do so.Thereisno merit in this contention as I have previously pointed out and as the Boardpreviously found.The Respondent contends that, by accepting employment with other employersduring the strike, Cypert abandoned his employee status with the Respondent.There is no evidence that Cypert took such work as substantially equivalent em--ployment.The contention is without merit.42The Respondent contends that Cypert admitted interim employment in the firstquarter of 1950 other than that which was shown in the specifications.Cypert'smemory for occurrences and dates was, like that of many other witnesses after thelapse of so many years, confused and imperfect.Taking Cypert's testimony as a8 Ozark Hardwood Company,119 NLRB 1130, at 1133.ea The illogical aspect of the General Counsel's argument might be illustrated by assum-ing that^Cypert had, upon rehire, worked 1 day on the Ozark payroll before being trans-ferred to the Flippin payroll.As there appears to be no questionof theright of Ozark totransfer its employees to Flippin,I see no reason to object to an assignment to Flippinat the outset40 In its offer of proof the Respondent called attention to a letterby Cypertin which hementioned leaving the Respondent in December 1948On the basis of this letter, even ifthe offer of proof were to be received,I could not find thatCypert wasnot a striker.Theletterwas carelessly drafted and there appears to be an obvious omission at the crucialpoint.41 It is conceivable that the result of Cypert'smedical examination may have influencedthe personnel office to putCyperton the Flippin payroll as less hazardous work, as hishearing apparently was worse at the time of his reinstatement4=Phelps Dodge Corpv NLRB,313 U.S. 177. BROWN ANDROOT,INC.,ETC.533whole, and allotherevidence available,Ifind that the specificationsset forthCypert's interimearnings with reasonableaccuracy.Itmay benotedthat on sub-penafrom theRespondent,Cypertproduced personal records of his employment,but theRespondent did not see fit to have any read intothe recordor otherwiseintroduced in evidence.I find Cypert's backpay (without shift differential) is asfollows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay19501(1/15-3/21)* ------------------$524$38$486*The GeneralCounsel computed472 hoursin this period.There would be 471 hours ifthe weeks ending on January 15and March 26 were bothincluded.If reinstated uponapplication,Cypert wouldpresumablyhavestarted onJanuary 16,as the week endingthe 15th should not be included.As he would haveworked lessthanhalf a week in theweek endingMarch 21, Ido not include that either.15.Charles Dorell,electricianThe Board found that the Joint Council made application for reinstatement ofDorell on January 15, 1950, and that the Respondent offered him reinstatement onJuly 25, 1950.Dorell did not testify at either the unfair labor practice hearing orthe backpay hearing and no explanation was offered concerning the failure to callhim.43No interim earnings are shown for him on the social security report or inthe specifications.No evidence was offered to show that he was in the labormarket during the backpay period except what inference might be drawn from thefact that the Joint Council made application on his behalf.The total absence ofany evidence of Dorell'swhereabouts,of any earnings,and of any attempt to pro-cure interim employment,dissipate the inference that (although available for em-ployment on January 15, 1950)he continued in the labor market thereafter duringthe backpay period. I recommend that the claim on his behalf be disallowed.16.William H.Drown,carpenterThe Board found that the Joint Council made application for reinstatement onbehalf of Drown on January 15,1950,and that the Respondent offered him rein-statement on March 6, 1950.Drown did not testify at either the unfair labor prac-tice hearing or the backpay hearing.The General Counsel apparently prorated Drown's first quarter earnings, for thespecifications show interim earnings of $297.49, whereas the social security reportdiscloses earnings by Drown for the first quarter of 1950 in the sum of $552.49from Houston A. Jones of Mountain Home, Arkansas.Jones, a cabinetmaker andhousebuilder,was called as witness by the Respondent,and confirmed the firstquarter earnings.His testimony also made it apparent that Drown had workedfor Jones steadily since early in 1949 and long after the end of the backpay period.This does not mean,however,thatDrown was not available for employment byRespondent or that he had made a decision not to return to the Respondent evenif offered reinstatement.44Drown's backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay19501(1/15-3/6) --------------------$397$297$10017.R. V.Dunn,riggerThe Board found that Dunn was discriminated against from January 15, 1950,when the Joint Council made application on his behalf, untilJuly 25,1950, whenthe Respondent offered him reinstatement.At about thebeginning of this period,Dunn was unemployed.45On February 1, 1950, he bought a farm in Henry County,Tennessee.FromJanuary to June, Dunn was engaged in getting the farm fixed4s The General Counsel explained the failure to call some of the claimants(not named)on the ground that the amount claimed was relatively small and that there would be toomuch expense incurred in bringing witnesses from great distances.The amount claimedfor Dorell was not small.It totaled nearly $2,700.I notice that other electricians wereable to get interim employment and I consider it peculiar that Dorell,an electrician, wasshown to have had no interim employment.44East Texas Steel Castings Company, Inc,116 NLRB 1336,at 1343;LB HosieryCo.. Incorporated,99 NLRB 630,at 634.45At the unfair labor practice hearing, he testified that he had been laid off from hisOak Ridge job on about January 4, 1950. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDup for cattle and in getting his ground prepared and his crops in.He testified,however, that he watched for another job to help him pay for his farm. In thelatter part of June he learned of a TVA job at Camden, Tennessee, about 55 milesfrom his house.He obtained work and continued working there for about 2 years,commuting between Camden and his home. In October 1950, he sold cotton whichhe had raised but sold none of his other crops.The Respondent argues that Dunn was not available for employment during the.backpay period because he had left the State and because he had bought a farm,which it is contended, would have prevented his return to the Respondent's em-ploy.I have heretofore stated that absence from the State does not establish un-availability.46At the unfair labor practice hearing, Dunn testified that the purchaseof the farm would not have prevented his return to the Respondent, and at thebackpay hearing he testified that he wanted work to help pay for the farm and thatin June he took a job in Tennessee and kept it for about 2 years. It cannot be specu-lated on the basis of the purchase of the farm alone that, because Dunn did not re-turn to the Respondent after receiving its July 25 offer of reinstatement, he wouldnot have done so before.He was not obliged to make a decision as to whether or,not to return to the Respondent, following rejection of the Joint Council's letter ofJanuary 15, 1950, until the Respondent had offered him reinstatement.47Although Dunn may have been theoretically available for employment by theRespondent', a' question is raised- as to whether or not Dunn really wanted work asa ngger.or incurred a willful loss by not making an active enough search for suchwork after he bought his farm. Of course, operating a farm may be said to consti-tute goinginto business for one's self and, if farming were undertaken as a means ofsupport until workas a riggerbecame available, no problem would exist.BeforeDunn bought his farm, he registered for unemployment benefits and "drew a coupleof checks" before "some manstopped to check," i.e., investigate the fact that Dunnwas workingon a farm. As a result of his conversation with thisman, Dunn's un-employment insurancewas stopped.According to Dunn, "you are not supposedto drawsocialsecurity working on the farm." From this, the Respondent deducesthat Dunn must have withdrawn from the labor market. I do not agree. The factthatDuni3's unemployment insurance was terminated does not mean it was ter-minated becauseDunn refused to look for work as a rigger. It is more likely thatitwas terminated because unemploymentinsuranceisnot paid to anyone who hasnot realized for a considerable time. I find, therefore, that the purchase of thefarm on which he lived and the termination of Dunn's unemployment insurance donot establish Dunn'sunavailability nor constitute a willfully incurredloss.48The Respondent contends that Dunn's netprofits from his operation of his farmshould be deducted from backpay.These profits were not realized, however, untilafter the end of the backpay period.Under the formula of theWoolworthcase,49earnings(and net profits from self-employment) are credited as interim earningson a quarterly basis.Consequently they will not be taken into account here.Dunn's earningson his TVA job will be prorated in the third quarter so that earningsfollowing July 25 will not be included.Dunn's backpay is as follows:PeriodGrossNetinterimNetYearQuarterbackpayearningsbackpay19501(1/15-3/31) -------------------$8260$826II ------------------------------1,168$861,082III(7/1-25)----------------------28125823Total backpay______________________ ______________1,93118.Francis Flippin, carpenterThe Board found discrimination for the period between January 15 and July 25,"1950.When offered reinstatement in July 1950, Flippin did not accept it.His-reason for not returning then was that the Respondent had not recognized theUnion, and he testified that he would not have gone back earlier unless the job hadgone union and he understood it had not done so. From this answer, I conclude4s Southern Furniture Manufacturing Company, supra47East Texas Steel Castings Company, Inc., supra,at 1343-1344;Fox Midwest Amuse-mentCorporation,98 NLRB 699, at 720, footnote 15.48ColumbiaPictures Corporation and Association of Motion Picture Producers, Inc,et al,82 NLRB 568, at 584-585 (White).49P.W Woolworth Company,90 NLRB 289 BROWN AND ROOT, INC., ETC.535that Flippin's services were not available to the Respondent during the backpayperiod.50Under the circumstances,the applicationof theUnion for Flippin's re-instatement did not constitute a bona fide offer on Flippin'spart to abandon thestrike and make himself available for work.51 I recommend no backpay for Flippin.19. Jason S. Ford, carpenterThe Joint Council madeapplication for reinstatementof Ford onJanuary 3, 1950,and the Respondent, by registered letter dated March 6, 1950,offered him rein-statement.Ford testified at neitherthe unfairlabor.practice hearing nor the back-pay hearing.The social security reports inevidence show no earnings for him duringthe backpay period, and there isno other evidencethathe was in the labor marketduring the backpay periodafterJanuary 3, 1950.I find the evidence insufficient toshow Ford's availability to work forthe Respondent at any time afterJanuary 3,1950.I recommendno backpay.20.A. D.Freeman, cement finisherBackpay is claimed for Freeman between January 15 and July25, 1950.Free-man testified at neitherthe unfairlaborpractice hearingnor the backpayhearing.No social securityreport on Freeman was offered in evidence(not even a blankone) and the specifications show no earnings for Freeman duringthe backpayperiod.The Respondent's personnel files contain no information to show that hewas inthe labor market during the backpayperiod.On this state of the record,I findno evidencefrom which it maybe inferred that Freeman was available towork for theRespondent after January 15,1950.I recommend no backpay.21.W. A.Gardner,electricianAt the endof the strike,Gardner was working in Oklahoma but returned toArkansaswhen notified that the strike had ended and that he should return.TheBoardfound thathe made personal application for reinstatement on January 3, 1950,and thatthe period of discrimination lasted until July25, 1950,when the Respondentsent Gardner a letter offering him reinstatement.Following his unsuccessful application for reinstatement,Gardner was unemployeduntilApril 1, 1950. In theinterim,he sought employment through his union and, toa limited extent,by himself.He lived in Booneville,Arkansas, and weekly he alter-nately telephonedor visited the union hall in Fort Smith,Arkansas, to inquire aboutwork.A claimwas made for his expenses of traveling between his home in Boonevilleand Fort Smith but, as Gardner had no earnings during that quarter,the claim mustbe disallowed.Gardner testifiedthathe registered at the State employment service for unemploy-ment compensation in January 1950 and received checks throughout the first quarterof 1950 except for the initial waiting period.The Respondent's personnel recordsshowthat Gardnerfiled a claim in September 1949.As this was during the strike,Gardner wouldnot at that timehavebeen entitled to receive unemployment insurancewith the Respondent as his base period employer. It does not appear whetherGardner'sclaim in January 1950 was a renewal of'the September 1949 claim or a newone with a different base period employer.Itmakes little difference in any-event,because I find that Gardner's efforts to find work through his union showed that he wasin thelabormarket and sustained no willful loss.From April 1 to May 4, 1950,Gardner worked at a job in Campbell,Missouri.His expenses of $44.80 in traveling to and from Campbell to take this job are allow-able.Claimwas also made for room and board at Campbell.However, whileworking for the Respondent,Gardner, whose family continued to reside in Booneville,rented a room at Flippin,Arkansas,and, although figures were not available of thecost of room andboardthere, I infer that it was approximately the same as atCampbell.Hence, Gardner's room and board at Campbell was not an added expensecaused by the discrimination and will be disallowed.Between May 4 and June16, 1950,Gardner was again unemployed.He did notregister at the State employment service during this period,but -he again kept. incontact with his union business agent and, through the latter—got a lead which, inJune,tookGardner to Knoxville, Tennessee,to look for employment.On June 16,he found 3 days' employment with BroadwayElectricService at Knoxville.Althoughthe social security reports do not show Gardner's earnings there,the specifications60 James Thompsond ('o , Inc,100 NLRB 456, at 472-473slBrunsCoalCompany,Inc.,106 NLRB 590, at 592-593. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredit Gardner withearningsof $129.38, much more than what he would have earnedat straight-time rates at the Respondent in that time.On June 20, 1950, Gardner gota job in Knoxville that ran for about 2 months. Early in July, while on that job, helearned that a job was going to open up at Oak Ridge, Tennessee, and that he wouldbe able to get a job there.He then notified his wife and decided to move his familyto the Knoxville vicinity.Within a week his wife had stored their furniture at Boone-ville and moved the family to the Knoxville area.The furniture was not actuallymoveduntilSeptember.It is contended by the Respondent that Gardner was unavailable for employmentby the Respondent after July 3,1950. In support of this contention, the Respondentpoints to Gardner's testimony about deciding to move his family to the Knoxville areaafter finding prospects of fairly permanent employment there and to Gardner's testi-mony on cross-examination that, when he found conditions at Knoxville as he haddescribed, he decided that he did not wish to return to the Ozark job.The Respond-ent also called attention to the fact that on the NLRB form 916, which Gardner filledout, he claimed backpay from January 3 to July 3, 1950.Gardner testified that heprobably wrote July 3 in the erroneous belief that that was the date when he receivedthe Respondent's offer of reinstatement.The actual date of receipt of the Respond-ent's letter of July 25 was not shown in this case.Why Gardner should have thoughthe received the letter on July 3 does not appear. Because July 3 was, as nearly as theevidence permits determination, the very day when Gardner notified his family tojoin him, I infer that he, himself, when filling out his NLRB form 916, stated thathe did not claim backpay thereafter because that was the date when he decided thathe had better employment and that he no longer wanted work with the Rspondent.This also comports with his testimony that when he found conditions as described atKnoxville he decided that he did not want to return to the Respondent.Under thecircumstances, I conclude that Gardner was not available for employment by theRespondent after July 3, 1950, and that backpay should therefore terminate as of thedate that he was no longer available. I also conclude and find that Gardner wasentitled to his expenses of travel to Knoxville in June 1950, but that he was not en-titled to movingexpensesof his family incurred after July 3, 1950.Gardner's roomand board at Knoxville, like his expenses at Campbell, Missouri, were expenses suchas he would have incurred if working for the Respondent and they are not deductiblefrom interimearnings.Gardner's backpay, without shift differential, is as follows:PeriodYearQuarterGrossbackpayGrossInterim earningsDeductibleexpensesNetNetbackpay1950I(1/3-3/31)___$1,255000$1,255II -------------1, 303$527$91$436867III (7/1-3)*-----00000Total backpay_____ ___________________2,122*The Respondent's payroll week ended on July 2, and the average hours to and in-cluding July 2 are included in the second quarter figures.22.RayL. Hale, dinkey operatorThe Board found that Hale made personal application for his former job in thesecond week of January 1950, and that he was not hired.The exact date was to bedetermined on compliance investigation.On the basis of the date shown in thespecifications, and the admission thereof in the amended answer, I find the date to beJanuary 11.,Hale's testimony was so confused as to dates that I have found it of little assist-ance.As near as I can determine,before the end of the strike, Hale was workingon the Avalon Dam near Wylie,Texas.Thisjob was closed by seasonal rains andHale returned to the Mountain Home, Arkansas,area in time to hear that the strikewas over and that the men had been told to go back to get their jobs on the OzarkDam.'Social security reports on Hale's earnings show$36.87 received in the first quar-ter of1950 fromMoorman & Moorman.Hale identifies Moorman as his employeron the Avalon Dam in Texas. I find that this sum was earned before he returnedto make application for his job at Ozark.The specifications claim expenses in thesum of $286.50 based on Hale's trip to Texas and return,during which period heworked for Moorman.As I find that these expenses were incurred before January11, 1950,I find that the expenses are not deductible from interim earningsDuring the first quarter of1950,Hale did some work for his brother-in-law atMountain Home,Arkansas,and received$131.10.The specifications have appar- BROWN AND ROOT, INC., ETC.537ently prorated this amount because they show only $115.97' as earned in this em-ployment.The record does not show the date of this work, but on the entire recordIwould find this work as.following January 11, 1950. I shall, therefore, show thefull sum as interimearnings.In the second quarter, before leaving the Mountain Home area again, Hale workedfor a short time in Harrison, Arkansas, for a garment factory and earned $60.Thesocial security record shows this as in the second quarter of 1950.While workingat that place, Hale drove between his home in Mountain Home and Harrison in hiscar, a distance of about 50 miles each way.The specifications do not claim thistransportationas an expenseand I make no finding thereon.Following his employment at Harrison, Arkansas, Hale obtained employment inNebraska and, later, in South Dakota where he received the Respondent's letter ofJuly 25, 1-450, offering him reinstatement.The specifications claim expenses fortravel and room and board while seeking employment in Nebraska and SouthDakota in the second quarter of 1950.The amount claimed for this travel is rea-sonable and is allowed.The amount claimed for room and board appears to cover30 days.Proof that Hale was away from home looking for work for that periodof time was not attempted.When Hale got a job at Alma, Nebraska, he transferredhis family there, so presumably he was not away from home after he transferredthem.Becausethe evidence does not warrant a finding of more than 5 days awayfrom home while in search of work, I allow $20 for board and lodging for thattime.Ifind no evidence of willfully incurred loss.Hale testified that whenever hewas out of work, he was looking for it.Although he did not seek employmentthrough the State employment service, he did get work through his union and byapplication at construction projects. I find Hale's backpay to be as follows:earninsIntPeriodGrosegerumDeductibleNetYearQuarterbackpayGrossexpensesNetbackpay1950I(1/11-3/13)__$598,$1310$131$467II-------------,719672$83589130Ill`-------------15534603460Total backpay_____ ------59723.E. E. Harris, carpenterWhen the strike was over, Harris, a carpenter, made no personal application forreinstatement, although his name was on the Union's list of January 15, 1950.Hetestified that he did not go back in person because every time he went on that jobhe had been called to it. Furthermore, he "didn't like to work for Brown and Root,if it was any other job I could do at all."However, he found no other work, andafter receiving the Respondent's letter of July 25, 1950, offering him reinstatement,Hams returned to,the Respondent's employ.The Respondent,in itsbrief, argues that, because of the above-quoted statementof Harris, he could not apply for reinstatement in good faith and that he did notauthorize the Union to make application for him. I excluded questioning about thelatter because it was a matter already decided by the Board.BecauseHarris didaccept the offer of reinstatement made by the Respondent in July 1950, I am unableto speculate as to what he would have done had the offer been made on January15, 1950. I do not interpret his testimony as saying that he had at any time reacheda decision not to return to the Respondent's employ 52 I find no merit in this argu-ment of the Respondent.The Respondent also contends that Harris- did not make an adequate search forinterim employment.Harris-testified that between January 15 and July 25, 1950,he looked for employment in the area of Mountain Home about every 2 weeks,registered for employment with the unemployment service, but was referred to nojobs.As specific instances of his search for work, Harris testified that he appliedto two carpenter contractors, to the foreman at the dam at Norfork, and to a wood-working shop in Mountain Home. On the record, I deem it more than likely thatthese applications were made in 1949 while Harris was drawing unemploymentbenefits.On cross-examination, Harris admitted that he made no application for unemploy-ment compensation in 1950, although it appears that he did do so shortly after thestart of the strike and didagainin 1951, and he testified that he remembered nocontact with the employment office except on those two occasions.Later, however,52 SeeFoxMidwestAmusement Corporateon,et al ,98 NLRB 699, at 720, footnote 15 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe testified that the first application was denied and he reapplied in 1950 after theend of the strike and drew unemployment payments until he returned to work forthe Respondent in July 1950.The General Counsel and the Respondent stipulatedthat certain claimants received unemployment compensation benefits in 1950 andthat no others received benefits in 1950 based on their former employment withthe Respondent before the strike.Harris' name was not included as one who hadreceived such benefits in 1950.He did,however,according to another portion ofthis stipulation,receive benefits in 1949 based on work performed in the fourthquarter of 1948.This stipulation is difficult to reconcile with a document in Harris'personnel file showingthat, "afterinformationsubmitted" by theRespondent to theEmployment Security Division of the State of Arkansas on December 28, 1948,Harris was declared ineligible to receive unemployment benefits until he was avail-able for work.There is no showing that he became available to work for theRespondent until after the end of the strike.Because Harris had a house with 30 acres of land,called a farm,and had smallsources of income from insurance and service disability payment, the Respondentargues that Harris was not obliged to, and therefore did not, make a serious effortto procure interim employment.Harris testified that he did no farming but helpedhis 12-year-old son raise some cattle and rabbits which the boy owned,paid thefeed bill for the boy, helped him trade cattle,and taught him what to do with agarden patch,the produce of which was eaten by the family.From the evidence,I received the impression that Harris'efforts to procure interimemployment were not as strenuous as were those of needier backpay claimants.Since he accepted the Respondent's offer of reinstatement of July 25, 1950, it isapparent that he was not averse to working,but on the evidence, including that whichwas stipulated,1 am convinced,and so find, that Harris was waiting for the jobto come to him and was not, during the backpay period,actively seeking work. Irecommend no backpay for Harris.24.Herman E. Hayes, carpenterHayes' claim was dismissed on motion of the General Counsel because it hadbeen learned that Hayes was unable to work during the backpay period.25.George W. Haynes,vibrator operatorBefore the strike,Haynes was a vibrator operator receiving 971/2 cents per hour.Because of the General Counsel's contention that the Board erroneously found himto be reinstated and because the Respondent contends that Haynes was not a striker,a brief recital of his employmenthistorymay be useful in the event that my recom-mendation as to backpay is not adopted by the Board.Haynes was first employed by the Respondent (so far as his personnel recordsin evidence show)He was terminated 10 days later because of sickness.On March 9, 1948, he wasemployed by Flippin in the same capacity (laborer)at the same rate of pay. Ef-fective on April 28, 1948,he was made a jackhammer operator at the rate of 90cents an hour.On May 13, 1948, he became a laborer again at the former rateof pay.On June 21, 1948, he was reclassified to apprentice carpenter at the rate of$1 an hour, and on August 23, 1948,he was reclassified to machine repairman atthe rate of $1.10 an hour.On October 6, 1948,he was transferred to Ozark as alaborer at 85 cents an hour.However,he quit on October 20, 1948,for the statedreason that he did not want to work for laborer's wages.On November 17, 1948,he was reemployed by Ozark as a vibrator operator at the rate of9716cents anhour and he continued until the time of the strike.His termination slip, datedDecember 12, 1948, states as the reason: "Failed to report for work."When he wasrehired on March 25,1950,he was classified as a laborer at 85 cents an hour. Ef-fective on May 28,1950,he was reclassified to vibrator operator at the rate of $1an hour.53The General Counsel contends that Haynes was not actually'reinstated untilhe was employed in his former capacity at the going rate for that job on-May 28,1950, $1 an hour, 15 cents an hour more than he received as a laborer between March25 and May 28, 1950.The Board,in fixing the date of Haynes' reinstatementas March 25, 1950,stated(99 NLRB 1060, footnote 56): "Haynes was reinstatedinitially as laborer and reclassified as vibrator operator on May 27, 1950.The TrialExaminer found discrimination until May 27, 1950.However,as it appears that53A number of discriminatory replacements were hired as vibrator operators betweenJanuary 15 and May 28,1950.See Appendix A. BROWN AND ROOT, INC., ETC.539the classification of laborer paid about the same wage rate as vibrator operator, wefind the two classifications to have been substantially equivalent."Although I mightnot have reached this conclusion, myself, it does not appear that the Board was notfully informed of the facts. Its finding that Haynes was reinstated on March 25,1950, is, therefore, binding on me.The Respondent, in its amended answer, does not deny (and therefore it must betaken to admit)_ that Haynes was a striker.Nevertheless, an offer of proof by theRespondent on cross-examination of Haynes was taken in question and answer form.The offer was inconclusive.As previously stated, Haynes' termination slip was datedDecember 12, 1948. This is the date found on termination slips of most of thestrikers.His slip gave the reason for his termination as "failure to report for work,"the,same explanation that was used 4n the case of other strikers.The Respondent'spersonnel records show that Haynes applied for unemployment compensation inArkansas on December 14, 1948, that the Respondent was notified thereof, and wrotea letter which had the effect of disqualifying Haynes from receiving unemploymentinsurance benefits indefinitely.The Respondent's letter is not in evidence, but be-cause the action taken on Haynes was identical with that taken in the case ofstrikers or strike sympathizers, I infer that the Respondent's letter informed theauthorities that Haynes was disqualified as a result of the strike.Even if this isnot the case, however, I find that the matter of strike status was open for determina-tion in the original hearing and that the Board's order of backpay for Haynes wasbased on its conclusion that he ceased working for the Respondent because he wasa striker or strike sympathizer.Haynes was asked if he made any attempt to find employment between January15, 1950, and the time he returned to the Respondent's employ.He answered thathe had gone to Springfield, Missouri, and "checked in at the employment office upthere."(At the time, he was living in Missouri.)Even if it be assumed that the"employment office" meant the "state employment service," I cannot find that"checking in" meant "registration." 54 If it was intended to mean "registration,"there is no evidence to establish this registration other than the foregoing testimonyor to show that Haynes kept-his registration alive. I would conclude that, if heregistered,which I believe he did,not, he did not keep his registration alive byregularly reporting to the State ,employment office.The date of the visit to Spring-field,Missouri, is uncertain.From the questions asked of Haynes by the GeneralCounsel, his answers might be interpreted to mean that he went there betweenJanuary 15 and March 25, 1950. On cross-examination by the Respondent, hetestified that his visit to Springfield was "sometime in 1950, I guess, early part of1950."However, Haynes showed no clear memory of dates. If he had registeredin 1950, presumably he would have been entitled to unemployment compensation,but he testified that he received none.While in Springfield, Haynes testified, hewent to a foundry to look for work.After that, he did not look any more. Thiswas, even by his own testimony, the extent of his efforts to find work until he at-tempted to get employment with the Respondent again.Then, he testified, he startedgoing to the dam every week, then twice a week, and then "maybe every day." Oncross-examination, he testified that it might have been in 1949 when he went back toask for a job and it might have been spring, summer, or fall.On,the foregoing evidence, I am not convinced that Haynes made an adequateeffort to find interim employment.Although, according to his testimony, he waspersistent in returning again and again to the Respondent and although the Re-spondent had vacancies from time to time in the vibrator operator classification, orcould have made a vacancy for Haynes by transferring, demoting, or discharging adiscriminatory replacement, when it refused to do so, Haynes was not justified inabandoning all efforts to find employment elsewhere. I find that Haynes suffered awillful loss and I recommend no backpay for him.26. John H. James, carpenterJames did not testify in the backpay proceedings.As found by the Board, Jamesturned down an offer of reinstatement made on March 8, 1950.His backpay wastherefore limited to the period from January 3 to March 8, 1950.Although theRespondent claims that James made no reasonable search for interim employment,itoffered no evidence thereof as is required under Board procedure.55 It is evidentfrom the testimony at the original hearing as well as the interim earnings conceded64Nothing in Haynes'personnel file indicates any registration for unemployment com-pensation in Missouri55Ozark Hardwood Company,119NLRB 1130. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDfor him in the specifications that James was in the labor market in the first quarterof 1950. James' backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay1950I(1/3-3/8)---------------------$529$315$21427.Ray H. Jencks, jackhammer operatorJencks did not testify at either hearing.The -social security reports show thatJencks had earnings in each of the quarters in the backpay period, January 15 toJuly 25,1950.There is no showing of willful loss.Jencks' backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay1950I(1/15-3/31)-------------------$441$40$401II------------------------------5416540III(7/1-25)----------------------1252360Total backpay------------ ---------------40128.W. A. Kent, carpenterDuring the backpay period, Kent was in partnership with his father-in-law build-ing houses.He did not seek other employment and testified that he would not haveleft the partnership to work elsewhere on construction work, including the Re-spondent's construction work.Under the circumstances, I find that Kent was un-available for employment by the Respondent and he'is entitled to no backpay.5629. Jessie A. Kilfoy, pump operator.Because Kilfoy's testimony was introduced in the record at the unfair labor prac-tice hearing in the form of a stipulation,57 the Respondent at the backpay hearingsought to question Kilfoy, who testified in his hearing, about the facts stipulated to.It was permitted to do so as an offer of proof, which I rejected because I am boundby the original record and the Board's finding of discrimination.58The Respondent also sought to discredit Kilfoy's testimony by evidence that inSeptember 1943 Kilfoy was convicted of the crime of "carnal abuse" for which hewas sentenced to 5 years' imprisonment.The exact nature of the crime committedby Kilfoy was not established. 'He testified that he was convicted for "getting awoman in a family way." It may be assumed that-the crime involved moral turpi-tude but was nota crimen falsi.In February 1947- he was paroled and, in the sameyear, at the expiration of his minimum sentence, was discharged.I am not per-54Alexander Manufacturing Company,110NLRB1457;Deena Artware, Incorporated,112 NLRB 371, at 378.67The Respondent,in its brief,accuses Trial Examiner Doyle of losing the pages ofthe transcript which contained this stipulation, because they were not in the transcriptof the unfair labor practice hearing at the time of the backpay hearing, and the Respond-ent reasonsthat TrialExaminerDoyle musthave relied on his notes in making findings offact respecting Kilfoy.These surmises of the Respondent are unfounded.When therecord was printed for use in the circuit court of appeals,the designated portions of thetranscript to be printed were removed, at that time, from the transcript and were notreplacedThis was true of all other portions of the transcript designated for printingThose pages not found in the transcript will, therefore, be found in the printed recordBecause reference was made to the stipulation at the backpay hearing, I requested theofficial reporter to copy, from the carbon copy of the original transcript, the pages con-taining the stipulation and to include it, for convenience,in the transcript of the unfairlabor practice case proceedings, which he did51 Should the Board decide to take cognizance of this offer of proof, it should alsoexamine Kilfoy's personnel file, which is in evidence on microfilm, for the purpose of fix-ing dates, which appear to conform to those in the original stipulationIt should alsotake note of the point made in the General Counsel's brief to the Trial Examiner, which,because of my rejection of the offer of proof, I have not found it necessary to mention.and the payrolls,which indicate that not all the pump operators were on the type of splitshift that was offered to Kilfoy. In fact, most of the replacements on the payroll on thedates concerned were on straight shifts. BROWN AND ROOT, INC., ETC.541suaded by this evidence that Kilfoy was not credible, although his memory at timesappeared faulty, but if I were to discredit Kilfoy and if I excluded all his testimony,the exclusion would not redound to the benefit of the Respondent, for no contra-dictory evidence was offered by the Respondent and, in fact, no other evidencewas adduced at all which would serve to show a willful loss incurred by Kilfoy.Kilfoy testified that between December 21, 1949, the date of discriminationfound by the Board, and February 13, 1950, he drew unemployment compensationand kept in touch with the unemployment office. There is nothing in Kilfoy's per-sonnelfile to show that he drew unemployment benefits during this period on thebasis of former employment with the Respondent and it was stipulated that he didnot.However, if he worked for other employers during the strike, he would havebeen eligible for unemployment benefits on the basis of that work.The stipulationdoes not, therefore, controvert Kilfoy's testimony.During this period of timeKilfoy also "kept in touch" with his union (Local 382 of the Operating Engineers)as an applicant for a job.He turned down no offers.On February 13, 1950, Kilfoy got a job with a steel company at the NorforkDam not far from Mountain Home. There he operated a compressor, electricwelders, and some gas machines.This job ran out on May 13, 1950. Soon afterthat date he was sent by his union to Newport, Arkansas, to run compressors forthe Bechtel Corporation.Because of inclement weather, the compressors were notput into operation and Kilfoy was put to work on firing a tar pot and hauling arounda 6-inch hose used for spraying hot tar on a pipeline.Kilfoy had suffered a woundinWorld War I which prevented him from performing heavy manual work andhe worked only 1 day at this work before giving up.However, he remained in thework camp there with his wife because he was given to understand that he wouldsoon be put to work on the compressors.Having waited for about 3 weeks withoutbeing put to work, Kilfoy ran out of funds and had to borrow money with which toget homeFor an entire year after his return to Mountain Home, Kilfoy was unemployed.During this time, he testified, he tried to find work through the employment serviceinMountain Home, where he registered for work as a compressor and pump operatoralthough he did not draw any unemployment compensation.Aside from this, he"tried to find work at somefilling stations,something like that, some stuff that waslight," and he sought work as a caretaker at a couple of resorts in the area.Kilfoytestified that that was about all he did to find work in that year.Kilfoy was notspecifically asked if he had sought work throughhis unionin this period and did notspecifically say that he had not done so.His somewhat indefinite answer, "That isabout all, I guess" to the question of what else he did to get work is not too satis-factory a basis for an inference that Kilfoy made no effort to get a job through localOperating Engineers.There is no evidence of the working of thatunion's job referralsystem.IfKilfoy's name was on their list once, that might have been sufficient fora full year without further contact so far as the record shows.On July 2, 1951, having received a letter from his son in Canon City, Colorado,telling Kilfoy that he had a job for him, Kilfoy set out with his wife for Canon Citywithout attempting to learn the nature of the job or the compensation.The job wasone of cleaning up around the grounds of the Royal Gorge Park.He-was paid $5 aday but quit the job after 4 days because he had to commute 21 or 22miles(one way)from Canon City to work each day and, he testified, he could not make enough topay his transportation, rent, and foodHe testified therewas noplace at the parkwhere he could have resided.At 7 cents a mile, Kilfoy's expense of commutingwould have been more than $3 a day, which would have left less than $2 for board andlodging for himself and his wife.After giving up the job at Royal Gorge Park heregistered for work at the State employmentservicein Canon City and was referredto odd jobs which, in 3 months' time, paid him about $25. One expected job assuredhim by the State employment service failed to materialize.Kilfoy was in Canon City when he received a letter from the Respondent onSeptember 17, 1951, offering him back his job.He returned to Arkansas and wasreinstated by the Respondent on September 25, 1951.He continued to work thereThe Respondent claims that Kilfoy did notexercisereasonablediligence in aneffort to get interim employment.Although there is a suggestion that Kilfoy's searchfor work between mid-June 1950 and July 1951 was desultory and unambitious, therecord is in a less than satisfactory state to support a finding that the Respondent hassustainedthe burden of proof of willful loss.Kilfoy registered in Mountain Homewith the employment service for workas a pumpor compressor operator but may 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot have tried to get work through his union.When he left Newport, Arkansas,Kilfoywas told hewould benotified when there waswork for him. For a time thismight have deterredhim from furtherefforts to get ajob through his union.Whatabout the remaining time?As Kilfoywas neverspecifically asked about his contactwith the union office during thisperiod oftime, it is impossibleto know whether ornot duringthe wholeperiod ofhis unemployment he remained a member in goodstandingwith theunion and couldhaveobtaineda job through it.Without a job, hemay have been unable to pay dues and may havebeen dropped from membership,without which it is at least doubtfulif hewould have beengiven a referral by theunion.In the absence of a showing of membership, I am of opinionthat Kilfoy wasnot obliged to seek work through a union.The recorddoesnot show whether ornot Kilfoykepthis registrationfor a job withthe employment service activeby report-ing at least twice a month.As the burdenis on the Respondentto prove willful loss,and as the Respondent did not show a failure onKilfoy's part to keep his registrationactive, no willful loss is established in this respect.It isevident that whenever Kilfoyheard of a job that he was capable of doing,he proceeded to it at once. I am unableto find thatKilfoy's quitting at either Bechtel orRoyal Gorge Park proved a willfullyincurred loss since he appeared justified in each instance in quitting.59The first jobwas more strenuous than his regularworkand maywell have aggravated Kilfoy'sinfirmity.Although Kilfoyearned lessin Canon City than he would have at theRoyal Gorge Park,it cannot be said that that was to be expectedwhen he gave up hisjob there and registered for work at the unemploymentoffice.The record shows thatKilfoy'swife,a nurse,obtained employment in a hospitalinCanon City, and asuspicion arises thatKilfoy,because ofthat,was relievedof thepressureof findinga job, himself,and therefore did not exert due diligence to find ajob which paid betterthan the part-time job he got at a service station.But this is no morethan suspicion,and he did try to get employmentthrough theunemploymentoffice.In view of thefact that Kilfoy returned to the Respondent when offered reinstatementand workedthere as long as there was work for him,it cannot be concludedthat he was avoidingemploymet t,of a type he could perform.The GeneralCounsel claims as expenses, not only,Kilfoy's roundtriptransportationto Newport and to CanonCity whengoing to those places forwork, but also claimsboard and room at Newport and phone calls getting the Bechteljob and claims rentwhile at CanonCity.The evidence is not altogethersatisfactoryon these claims.Kilfoy took his wife with him to each job.It does not appearthat he had a per-manent place of abode inwhich he livedat Bull Shoals near MountainHome. Forall that appears,he gave up his domicile each timehe moved.On this state of therecord,he would not be entitled to subsistencebut onlyto transportation.80How-ever,on the basis of a complete move each time,he would be entitledto transportationfor both himself and his wife.The cost ofmovingto Newportwas notseparated fromtotal expenses,but, having examined maps of the areaand discovered that thehighway mileage between Mountain Home and Newportis 111 miles and that therailroad route does not appear to beany shorter,I estimatethe cost of round triptransportation as approximately$16, and,as even this cost exceedsKilfoy'searningsduring the third quarter of 1950 of$13.75,I shall allow expensesin that quarter tothe extent of earnings.The total costof transportationfor two people to and fromCanon City was fixed at $176.As thiSLexpense likewise exceeds Kilfoy's earningsduring the third quarterof 1951,even counting an extra $25 earnedat odd jobs, whichwas not shown in the specifications,expenses of transportationwill be allowed in thisquarter to the extent of earnings.I note that,in computing average hours for pump operators, the General Counselincluded the time of pumpers as well as of pump operators, the rates of pay of bothbeing the same.No differences in function wereshown.The Board appeared togroup themtogether.Some claimants served inbothcapacities.Iwould assume thatthe jobsof pumper and pump operatorwere about the same.However, even ifpumpers were not to be included in determiningaverage hours, I note from myexaminationof the payrolls inevidencethat their inclusiondoes not increasethe over-all averages.In fact in many instancesit tends to lower them.Kilfoy's backpay is asfollows:w SeeHarvest Queen Mill&Elevator Company,90 NLRB 320, at 338 ;L B. HosieryCO, Incorporated,et at.,99 NLRB 630;Brotherhood of Painters,Decorators&Paper-hangers of America, Carpet,Linoleum & Resilient Tile Layers. Local No 419 (LaurenBurt,Inc, of Colorado),114 NLRB 295, at 299-300.60West TexasUtilities Company.Inc,109 NLRB936, at 938 BROWN AND ROOT, INC., ETC.543Interim earningsPeriodGrossDeductibleNetYearQuarterbackpayGrossexpensesNetbackpay1949IV (12/21-31)___$111000$1111950I_____________*659$3920$392267II_____________7344510451283III_____________75814$140758IV -------------7270007271951I_____________875000875II_____________981000981111(7/1-9/24) ---87645450876Total backpay_____ ________________________4,878*The backpay was inaccurately computed by the General Counsel on the basis of 537adjusted average hours.There were 527 such hours in the quarter.30.Dave E. Killian, jackhammer operatorThe Board found discrimination against Killian from January 15, 1950.However,the specifications except from this period the time between February 12 and 26, 1950,during which time he was supposedly unavailable for employment.Killian did nottestify at either hearing, but the social security information in evidence discloses earn-ings for each quarter of the year 1950 within the backpay period, and I take this asevidence that Killian was in the labor market.There is no evidence of, willfullyincurred loss.The specifications claim certain expenses for Killian in his search for work andwhile engaged in interim employment.However, as no proof was offered concerningthese expenses,theyare disallowed.Killian's interim earnings exceed gross backpay in each quarter except the first,in which he earned $192.As the social security reports show all Killian's earningsas received from the same employer, I infer that the $192 was all earned after theexcluded period and will deduct the entire amount from gross backpay.Killian'sbackpay is therefore:PeriodGrossInterimNetYearQuarterbackpayearningsbackpay1950I(1/15-2/12,2/26-3/31)_________$383$192$19131.Onimus Kyles, aggregate conveyor operatorKyles did not testify at the backpay hearing, but earnings are shown for eachquarter of the backpay period.The Board found discrimination between January 3and August 1, 1950, and again after October 10, 1950. From August 1 to September30, 1950, Kyles was on the Flippin payroll and thereafter until October 10, 1950, hewas on the Ozark payroll. In line with his theory that employment at Flippin was,in view of the court's decision, not reinstatement, the General Counsel has treatedKyles', employment at Flippin only as interim employment and has computed hisbackpay from January 3, 1950, to September 9, 1951, excepting the period fromOctober 1 to 10, 1950. I have previously decided that it is not for me to modifythe Board's Order. I shall, therefore, ascertain Kyles' backpay for the periods ofJanuary 3 to August 1, 1950, and that of October 10, 1950, to September 9, 1951,the cutoff date fixed in the specifications.Presumably this date was fixed as the timewhen there would have been no more work for Kyles as an aggregate conveyoroperator on the Ozark payroll because he was not again reinstated at that time.Actually Kyles was rehired on the Flippin payroll on September 25, 1951, as anaggregate conveyor operator and worked until January 11, 1952.Kyles registered for unemployment benefits on January 30, 1950.There is noevidence of any willfully incurred loss.Kyles' backpay, without shift differential,is as follows:PeriodGrossYearQuarterbackpayNet interimNetearningsbackpay19501(1/3-3/31) --------------------$634$100$534II ------------------------------739100639111 (7/1-8/1) ---------------------25025225IV (10/10-12/31) -----------------730406901951I______________________________1,110651,045II ------------------------------1,248318930111(7/1-9/9) ---------------------1,108669439Total backpay______________________ ______________4,502 544DECISIONS OF NATIONAL LABOR RELATIONS BOARD32.WillieW. Lackey, pump operatorThe Board found discrimination against Lackey from February 23, 1950, untiloffered reinstatement.The Board might, in the light of evidence available now, wishto review its findings, because it found a constructive discharge, presumably occurringon February 23, 1950, the record in the original hearing not being specific in datesof Lackey's transfer to the hole and of his leaving for that reason.A note in Lackey'spersonnel file shows that on January 7, 1950, Lackey was transferred to the hole(coffer dam). By examining the payroll, it may be seen that the last day worked byLackey was Sunday, January 15, 1950.Thereafter, his name was carried on thepayroll until February 23, 1950, at which time, according to evidence in Lackey'spersonnel file, a termination slip was made out showing his termination for failure toreport for duty and his name did not show on payrolls after that.In finding the backpay due to Lackey, I shall use the date specified by the Boardas the date for beginning of backpay.The General Counsel has excepted the weekfollowing February 23, presumably because of a period of illness which Lackey had.I am not at all satisfied that the date of the period of illness was correctly fixed. It isonly through counsel's questions on cross-examinations at the backpay hearing thatany date appears and I am not satisfied that Lackey had any clear recollection ofdates at that time.Lackey's answer to the question, "Now, Mr. Lackey, I believe itis true, is it not, that on February 23 you quit your job out there?" was "Yes, I wassick.I got sick and had to quit. I just couldn't go any further out in the weather.That is how come me to take off." This answer implies that Lackey was working atthe time he became ill and took off.Yet from January 15 to February 23, 1950,Lackey is not shown by the payroll to have worked at all.He testified that he hadinfluenza or pneumonia and was in bed "for a week, anyhow" and that he went backto the dam after his illness, "I don't know, March, I guess, of 1950, February orMarch," and that he was told there were no openings for pump operators, that heasked for any other work that he could do but was told there were no openings.Following this testimony, counsel for the Respondent used March in his questions asthe month when Lackey was back looking for work. Lackey testified that he wentboth to the employment office and to Balleau after his illness and asked aboutgetting his job back "down in the hole," but Balleau said he did not need anyonethen.When asked again whether this was in March, Lackey replied, "Something likethat.Itmight have been a little earlier.That was in March I think." It is difficultto tell what dates Lackey might have given but for the suggestions made by counsel,but his memory of dates generally was not too accurate. The possibility that Lackey'sillness occurred in mid-January and that he returned for his job about February 23,at which time he was told he was not needed is suggested by the foregoing evidence.It is further suggested by the fact that Lackey signed the back of the terminationslip,which was dated February 23, although he was not asked when he signed it.It is not my function, however, to consider what effect the additional facts shownmight have had upon the conclusion that a discrimination occurred had these addi-tional facts been known at the time of the original hearing.The fact of discrimina-tion and the date thereof areres judicata.Because the date of commencement ofbackpay is fixed as beginning on February 23, because the specifications are drawn onthe basis of the assumption that Lackey was unavailable for work for a week afterthat date, presumably because of illness, and because counsel for both sides appear tohave accepted this as fact, I shall make my findings of backpay accordingly.From the time of his recovery from his illness and his unsuccessful attempt atreemployment at Ozark, Lackey was unemployed until about June 1, 1950.Duringthis time, Lackey reported to the State employment service every 2 weeks when itwas in Mountain Home,61 he tried twice to get work at a service station in Flippin,Arkansas, and once at Cotter.These and a return to the dam once or twice werethe only specific applications he recalled.Lackey testified that he could not dofarmwork because he considered it too strenuous for him at his age and because thepay was only $1 a day. He had once had a job in Kansas City, Missouri, at a fillingstation and possibly might have got one there in March, April, or May, 1950, but,01This does not mean he registered for unemployment compensation but only for work.A stipulation of the parties as to the strikers who received unemployment compensationpayments in 1949 and 1950 did not include Lackey's name, and he was, therefore, excludedas one who had received such payments. Lackey registered for suchbenefitsinMarch1949 and might have been entitled to them after the end of the strike. The fact that hewas reemployed at the end of the strike may, in part, account for his failure to apply forpayments at that time, and his signing of a termination slip for failure to report for workmay have stood in the way of his receiving benefits later that year. BROWN ANDROOT,INC.,ETC.545he testified,he did not try there then because he was trying to sell a place he ownednear Norfork and buy a filling station of his own.He apparently succeeded indoing this because he began operating his own station on June 1, 1950,and con-tinued to operate it for a little over a year.He testified that he had gross sales of$1,800 but no profit.The Respondent offered no evidence to refute this. I note,however, that the specifications show interim earnings during this period and I acceptthem. as an admission of net profit.During the time he ran his own business,he did not try to find other work, butthere is no evidence that he,had unequivocally indicated a decision not to returnto his former employment at Ozark and he was never offered reinstatement.62I findno willfully incurred loss.In May 1951 63 Lackey closed his gas station and took his wife to Kansas City,Missouri, for an operation.He never returned to Mountain Home from KansasCity, andhe testified that he never wanted to return once he got there.He devotedhis first 3 weeks after he arrived there to staying with his wife at the hospital she wasin.Then,around June 10,64 he got a job at the filling station where he had oncebefore been employed,and continued to work there for 4 years thereafter, longafter the end of the backpay period shown in the specifications.When Lackey was rehired in December 1949, he was given a split shift,workingsome days on the swing shift and some days on the graveyard shift.On the latter,he received a premium of 5 cents an hour. I find that he would have received thispremiumbut for the discrimination found by the Board.I shall, therefore,in com-puting backpay for Lackey from February 23, 1950,to the end of the Respondent'spayroll of May 20,1951(the latter date being the one after which he no longerdesired to return to Mountain Home), less the week between February 23 andMarch 2, 1950, add premium pay on one-half of Lackey's hours.Lackey's backpayis as follows:PeriodGrossYearQuarterbackpayNet interimearningsNetbackpay1950I(3/1-31)----------------------$2640$264II------------------------------748$212536III------------------------------77368885IV ------------------------------741688531951I------------------------------889169720II------------------------------ .998257741III(4/1-5/20)--------------------526370156Total backpay---------------------- -----2, 56033.C.Landry, carpenterLandry didnot testify at either hearing.The General Counsel stated that he wasillat the time of the backpay hearing and was not available totestify.The Boardfound Landryto have been discriminated againstfrom.January15 to July 25, 1950.Although noearnings- for Landrywere shown in the social security reports, thespecifications show interim earnings in each of the quarters of thebackpayperiod.Thus Landryis shown to have been in thelabormarket.The specifications claimexpenses of travel'from Missouri to Denver,Colorado,and for roomand board inthe firstand second quarters of 1950:No evidence was offered that these expenseswere incurred in seeking or in the course of interim employment,much less thatthe amounts were correct.I shall not, therefore,allowthem as a deduction fromgross interim earnings.The Respondent offered.no evidence of willful loss or anyevidence to show thatLandrywas not at all times available to returnto work forthe Respondent duringthe backpayperiod.Landry's backpayis as follows:earninsiItItiPeriodGross-gnermnerDeductiblemNetYearQuarterbackpayGrossexpensesNetbackpay1950I -------------$663$310.$31$632-------------8404530453387--------------------------186'.112011274Total backpay----- ------1,093res SeeL. B. Hosiery Co.,Incorporated,etal., 99 NLRB 630, 631, 634.63This'date is fixed in part by Lackey's.testimony and in part on the social securityreports.64Computed from earnings at Walt's Service Station at$45 a week, his starting rate 546DECISIONS OF NATIONAL LABOR RELATIONS BOARD34.Archie Lazenby,pump operatorThe Board found Lazenby's discrimination to run from January 15 to July 25,1950.Lazenby did not testify at either hearing.The social securityreports showno earnings reported in the backpay period, but the specifications state that Lazenbywas self-employed during the backpay period, operatinga retailvariety store butwithout profit.This was not specifically denied by the Respondent's amendedanswer.The Respondent offered noevidencerespecting Lazenby.As no willfulloss is shown I find Lazenby's backpay to be as follows:Interim earningsPeriodQuarterbackpayGrossea;penseseNetYearNetbackpay1950I_____________$560000$560II_____________734000734III -------------172000172Total backpay ----- ------------------------1,46635.Frank J. Lippe, mechanic working foremanThe Board found that Lippe was discriminated against from January 3 to July25, 1950.The Respondent argues that Lippe was a supervisor and not entitled tothe protection of the Act and that he was in the IAM unit, was an economic striker,and as such should be dealt with as were the other IAM strikers. Both the issuesraised by the Respondent are matters that should have been raised at the originalhearing. If any modification of findings is to be made, it is up to the Board and notthe Trial Examiner to make them.Lippe was patently confused about dates in his testimony.He testified that hegot a registered letter from the Respondent offering him his job and that this wasin 1948.As he received only one registered letter and the only one shown to havebeen sent was sent on July 25, 1950, I conclude that this was the one which Lippethought he had received in 1948.Lippe testified that after the Union told the boys they could go back to work, hewent to the dam and asked for his job and was toldtheycould use him as a helperbut that he was not interested in that job.He tried to get work at several littlegarages in Harrison, Arkansas, and Branson, Missouri, 15 to 20 miles from hishome in Omaha, Arkansas.There is, no evidence that Lippe registered with theState employment agency in 1950.65Before Lippe received the Respondent's letter of July 25, 1950, offering reinstate-ment, he had applied for work with another employer and, after receiving the Re-spondent's letter, he went to work for the other employer instead of returning tothe Respondent's employ.Lippe had a farm of 160 acres on which he raised enough hay for his own use,he had a few milk cows which his wife milked, and some chickens which his wiferaised, but the only thing he sold from the farm was a little milk and some staybows which he cut.The Respondent claims that Lippe's earnings from his farmshould be credited as interim earnings.However, there is no evidence that he didnot have the same small source of income from his farm while working for the Re-spondent and I would infer that he did have some of it at least. That portion is,therefore, not to be treated as interim earnings.66However, because Lippe had noother employment during the backpay period, the General Counsel has, in thespecifications, charged Lippe with interim earnings to the extent of the wages offarm labor in Arkansas.This concession appears to be fair and equitable and itwill stand.Although Lippe apparently did not register with the employment agency, he isshown to have made some search for work and, when he did find it, he was con-tinuously employed until 1958. I find, therefore, that Lippe did not withdraw fromthe labor market.There is no evidence that he rejected any offers for work orsuffered any willful loss.Determination of average hours for Lippe is complicated by the fact that, althoughthe Board found a promotional replacement in the job formerly held by Lippe, itdid not identify such replacement nor indicate whether he was on the Ozark or thees It was stipulated that, afterthe hearing,Lippehad produced records which showedthat he had drawn unemploymentcompensation for a number of weeks in 1949, but pro-duced no record that he had registeredwith the State employment agency in 1950 or thathe had any earnings that year.66Acme Mattress Company, Inc,97 NLRB 1439, at 1442-144a.and casesthere cited BROWN ANDROOT,INC.,ETC.547Flippin payroll.There were replacements of mechanic workingforemen on theOzark payroll during the strike but in the week ending January 8, 1950, the weekof Lippe's application, thereisno onedescribed as a mechanic working foremanon the payroll of hourly paid employees 67There was in that week one mechanicforeman, J. H. McCracken, badge No. 3824,68 but although the rate of pay formechanic foreman is the same as for mechanic working foreman there is no evidenceof similarity or difference in the jobs.Before the strike, I note, there were severalmechanic working foremen as well as mechanic foremen.The distinction is notshown except in the job title. In February 1950 there appears on the payroll a me-chanic working foreman-George Whitman-who split his time between that joband the job of ironworker.From the average hours used by the General Counselto compute Lippe's backpay, I surmise that he used the hours of McCracken, averag-ing in those of Whitman for the period between February 26 and April 9,1950.69Becausethat method appears to produce the figures used by the General Counsel,I have used these figures in computing Lippe's backpay. It will be for the Board todetermine if McCracken was the replacement it had in mind. Lippe's backpay isPeriodYearQuarterBackpay1950I_____________$850II_____________980III -------------283Interim earningsDeductibleNetGrossexpensesNetbackpay$2460$246$604243024373779079204Total backpay_____ ________________________1,54536. S. L. Lynch, carpenterLynch testified at neither hearing.The General Counsel produced no evidence,not even social security data.The Joint Council made application for reinstatementon behalf of Lynch on January 15, 1950. From this it might be inferred that Lynchwas available for employment on that day, but because of the total absence of any-thing thereafter to show that Lynch was ready, able, and willing to work, I cannotfor him.37. Frederick P. Marberry, carpenterThe backpay period is January 3 to March 8, 1950. The Respondent claims that,Marberry is entitled to no backpay because he did not exercise due diligence insearching for other employment, but that if backpay is due at all it should be lessthan claimed for the reason, among others, that Marberry had interim earningsfrom self-employment in 1950.With respect to the latter assertion, I find that noearnings from self-employment during the backpay period were shown even in anundisclosed amount.The Respondent took the position that Marberry, who wasin the grocery business at the time of the backpay hearing, had gone into this busi-ness in 1950 during the backpay period.Marberry denied that he had started inthe grocery business that early.Counsel for the Respondent stated on the recordthat he had an informant who informed him differently, but he did not produceany witness to testify to that fact.Regarding search for interim employment, I find that Marberry was employedfor a portion of the first quarter, and because Marberry testified that he had gottenthis job in 1949, I infer that it continued into 1950 and ran for a little less than 3weeks in January 1950.This does not conflict with the Board's finding that heapplied for reinstatement on January 3, 1950, because Marberry testified that hewas employed by Gable Electric Company at Norfork Dam at the time he appliedto the Respondent for reinstatement.Evidence of what Marberry did after his jobat Gable Electric ended is vague.Marberry did not have a good memory for datesor for his activities 8 years earlier, a fact that is not surprising.He testified thathe registered for unemployment compensation at Yellville (his county seat) andthat he may have drawn a few checks. Although on cross-examination, the Respond-57Emil Stimac, badge No 135, appears on the payroll of January 15. 1950, as amechanic working foreman receivinga salary instead of anhourly rate.He was on thehourly paid payroll before the strikeand continued to work after the beginning of thestrike, so he is not a replacement.11There is a machinistworking foreman,which may or may not be a substantiallyequivalent position.09On the latter date Whitman becamea shovel operator.614913-62-vol 132-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDent succeeded in confusing Marberry and in casting doubt upon his testimony ofhaving registered for unemployment benefits, his personnel file shows that he regis-tered in February 1949 and again on January 30, 1950. But Marberry's memoryof what he did to find work was almost a blank.When asked what he did whileunemployed in 1950, Marberry at one point on cross-examination, guessed hehunted for work; at another point he agreed with counsel for the Respondent thathe was either working for Gable Electric or was out looking for a job. The onlyspecific applications for work that Marberry remembered were those made to the Re-spondent.Although Marberry's testimony was vague, he did not testify to anythingthat would indicate a willfully incurred loss, and he was unemployed for no morethan 6 weeks up to the date of the Respondent's offer to reinstatement.The Respond-ent offered no independent evidence of willful loss.On all the evidence, I concludeand find that Marberry is entitled to backpay.A claim was made for Marberry's expenses of traveling from his home in Flippin,Arkansas, to his job at Norfork Dam.He testified that he was in a car pool and droveevery third day.There is no evidence of the cost of his transportation from Flippinto Bull Shoals when he was working for the Respondent.Although the distancefrom Flippin to Bull Shoals Dam is 12 miles, whereas the distance from Flippin toNorfork is 26 miles, Marberry might have driven his car to Bull Shoals every daywhen working for the Respondent whereas he drove only once or twice a week whileworking at Gable Electric.For insufficient evidence of extra cost of transportation,I shall exclude his claimed expenses as a deduction from interim earnings.The General Counsel did not explain the difference between its figure of $112shown as interim earnings in the specifications and the figure of $154 which wasshown in the exhibit on the social security information. I shall, therefore, use thelatter figure.Marberry's backpay is as follows:YearQuarterGrossNet interimNetQ1carterbackpayearningsbackpay1950I(1/3-3/8)---------------------$529$154$37538.Harvey E. Marchant, crane operatorAs stated in the opinion of the Board, Marchant was rehired by the Respondenton July 12, 1950, as an aggregate conveyor operator at $1.25 an hour.At this timethe rate for the job of crane operator, without the 5-cent premium for work on thegraveyard shift, was $1.75 an hour.The Board apparently considered that this wasnot reinstatement for it left the time of reinstatement of Marchant to a substantiallyequivalent position for determination in the compliance proceedings. It is well-established Board law that if the discriminatee's former position is available he is tobe reinstated to that position, and he is to be reinstated to a substantially equivalentposition only if his former position is not available to him.70NotonlywasMarchant's former position available on January 4, 1950, the initial date of discrimi-nation, but it was also available on July 12, 19510.Promotional replacements couldhave been demoted or transferred to provide Marchant with his former position onJanuary 4, and on July 12 both promotional and discriminatory replacements heldjobs as crane operators.Following July 12 other promotions were made to the jobof crane operator ahead of Marchant. Before Marchant was actually promoted tothat position on September 11, 1951, he could at any time have been reinstated tothat position had the Respondent complied with its legal obligation.The Respondent has raised the argument that Marchant by accepting checks underthe unemployment provisions of the GI bill, acted in a way which it contends isincompatible with his status as a striking employee. If the Board had not consideredMarchant as a returning unfair-labor-practice striker, it could have found no dis-crimination.The Respondent's contention (whether valid or not need not be deter-mined) should have been raised at the unfair labor practice hearing, and it should notbe raised here.It is also contended by the Respondent that Marchant was rehired under an agree-ment which was satisfactory to him and which he accepted.This contention couldlikewise have been raised at the unfair labor practice hearing along with other evi-dence of reinstatement or offers thereof.However, it may be pointed out that anattempt by the discriminatee to dispose of his rights by private agreement or act towhich the Board is not a party does not dispose of the unfair labor practice.71 If theRespondent had offered Marchant reinstatement to his former position and if70The Chase National Bankof theCity of New York, San Juan, Puerto Rico,Branch, 65NLRB 827.71J.B Wood, an individual, d/b/a Wood Manufacturing Company,95 NLRB 633, 642;Newspaper and Mail Deliverers' Union of New York and Vicinity,93 NLRB 237. BROWN; AND ROOT, INC., ETC.549Marchant had then turned it down in favor of another job, the Respondent wouldhave discharged its duty under the Act. But it does not appear that Marchant wasoffered his former position until September 11, 1951, and, therefore, he had no oppor-tunity to reject it.His acceptance of another position when his own was not offeredwas no more than a Hobson's choice and does not rectify the unfair labor practice.Although Marchant was given periodic promotions by the Respondent first toheavy duty truck-dozer operator at $1.45 an hour, then to heavy duty truck-tractoroperator at $1.8125 an hour, and, on April 2, 1951, to structural ironworker at$2.125 an hour, and later a transfer to rigger at the same rate, there is no evidencefrom which it can be found that the jobs of structural ironworker and rigger wereno more arduous or were otherwise more desirable than that of crane operator, therate for which, after November 1950, was $2.25 an hour base rate, 12th cents anhour more than the pay for structural ironworker at that time.Furthermore, aspointed out, the job of crane operator existed throughout the backpay period andwas available to Marchant.There was no justification for substitution.I find,therefore, that Marchant was not reinstated to his former or a substantially equivalentposition until September 11, 1951, when he was promoted to his former job as craneoperator.His backpay period is, therefore, January 4, 1950, to September 11, 1951.In ascertaining gross backpay, I have found a few errors in the General Counsel'scomputation of average hours, occasioned by a miscount of the number of operatorsin certain weeks in the second quarter of 1951: I have adjusted these.72Marchant was employed in each quarter of the backpay period and, I find, sufferedno willful loss.Thereis a discrepancy between the amount of interim earnings atthe Respondent as shown in the specifications for the fourth quarter of 1950 and thatshown in the social security report, which shows about $65 more than do the specifica-tions.I shall take the higher figure.Marchant's backpay without shift differentialisas follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay1950I------------------------------$998$917$81II ------------------------------1,1361,135.1III ------------------------------1,094736358IV ------------------------------1,03499935Total 1950---------------------------------------4751951I------------------------------1,404922482II------------------------------1,6361,523113III ------------------------------1, 2441,043201Total 1951---------------------------------------796Total backpay---------------------- --------------1,27139. John W. Marchant, ironworkerThe backpay period is January 3, 1950, to September 10, 1951. The Respondent'sprincipal contention is that the Board made an error in finding that the Respondentdiscriminated against Marchant by refusing him employment as an ironworker whenhe had been doing work as a mechanic and, on application for reinstatement,requested work as a mechanic.This contention is outside the scope of these pro-ceedings 73The Respondent's answer admitted that Marchant was employed as anironworker at $1.70 74 an hour (base rate) before the strike.At the time of his first72 For the week ending April 8, 1951, the averages were not affected by the omission ofone operator and his hours.For the week ending April 15, the average was increasedfrom 50 to 54 hours, but for the week ending April 22, the averages were reduced from 62to 56.For the entire quarter, there were 727 instead of 729 hours.73 Additional evidence taken on offer of proof in the backpay hearing may be useful tothe Board if it desires to review the effect of misclassification under the Davis Bacon Act(as in the case of the thin wall tubing installers who were misclassified under that Act asmechanic repairmen and, because of the misclassification,were included by the Boardas economic striking mechanics).The evidence here also more specifically fixes the dateof Marchant's first personal application.74There were two types of ironworkers.Marchant was receiving the pay of structuralironworker as distinguished from reinforcing ironworker.In spite of his classification,Marchant had been, before the strike,a trestle mechanic,repairing cranes and had neverdone structural ironwork unless installation of compressor machinery could be so classified. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplication for reinstatement,the Respondent denied him reinstatement as an iron-worker even though there were then replacements who could have been shifted orreleased to make room for him.When Marchant informed the Respondent's person-nel man that he had done heavy-duty mechanic work, the personnel man denied hisapplication for such work on the ground that Marchant had not been so classified atthe time of the strike.The Respondent in its brief states that it does not contest the sufficiency of Mar-chant's search for interim employment between January 3, the date of application forreinstatement, and 25, 1950, the date of his hire by Flippin.Although Marchant'sFlippin hiring slip in January 1950(to be found in his personnel file) showed hisclassification as mechanic repairman,he was given a pay rate,not of$1.10, the goingrate for most mechanic repairmen,75 but$1.45, the then current rate for maintenancemechanics,heavy-duty mechanics,and machinists.On June 18,1950,he was re-classified to a working foreman at$1.625 an hour.This promotion did not bring himup to his former rate.The Respondent contends that this promotion made Marchanta supervisor and took him out of the protection of the Act.Marchant testified thatafter this promotion he did the same kind of work as before although he had anassistant,but that he did not direct the work of others. I find he was not a super-visor within the meaning of Section2(11) of the Act.I find no merit in the Respondent's contention that,as an ironworker,Marchantwould have been entitled only to 44 hours' work between January 3 and 25, 1950,in determining gross backpay.Marchant's backpay is computed at $1.75 to November 27, 1950, when the ratewas raised to $2.125, plus shift differential. In this case, since Marchant was actuallyrehired at Flippin on the graveyard shift, the shift differential will be added in com-puting his backpay,which is as follows:PeriodGrossYearQuarterbackpay1950I_____________ $1, 132II -------------1, 186III -------------1, 187IV -------------990Interim earningsGrossDeductibleNetNetea,pepaaebackpay$6880$688$44497309732131,39201,39201,33301,3330'Total 1950________ ------------------------6571951I -------------1,2481, 30001, 3000II -------------1,4421, 30001, 300142III -------------1,0641,00001,00064Total 1951________Total backpay due__20686340. James R. Marler, batch and mix operatorThe Board found discrimination between January 3 and July27, 1950.Betweenthese dates,Marler had no employment for which earnings were reported for socialsecurity purposes.Since 1944 Marler and his father had operated a grocery storenear Gassville, on the premises where he lived.When not otherwise occupied duringthe backpay period Marler helped his father in this store.When he was out doingwork elsewhere,Marler'swife assisted in the store.Marler testified that in looking for work he "went all over the country where theywere working any men at all" ("country"not being understood to mean the UnitedStates nor even the whole of Arkansas, but probably an area of 50-mile radius fromGassville) to look for work.He testified that he reported to the unemploymentoffice and offered to take an out-of-State job but received no referrals.On cross-examination,Marler testified that he drew unemployment compensation in 1949during the strike but did not draw any in 1950. In explanation, Marler testified thathe did not do so in 1950 because he did not think he had any coming to him in thatyear.The Respondent assumes that, because he testified that he drew unemploy-ment compensation in 1949, he must have had other employment on the basis ofThe reclassification was apparently intended to be a promotion,carrying a higher rate ofpay, because after the change, Marchant was removed from the supervision of the shopforeman and was made answerable directly to the superintendent.'5Mechanic repairmen got varying rates : $1.10,$1.325, $1.25,and$1.45,but themajority got $1.10. BROWN AND ROOT, INC., ETC.551which he drew compensation that year. The accuracy of Marler's memory of the timewhen he,drew unemployment compensation could just as readily be questioned. InMarler's personnel folder is a document showing that he was disqualified on Febru-ary 15, 1949, from receiving unemployment benefits.There is nothing to show areapplication in 1950 on the basis of his employment at the Respondent before thestrike.The Respondent sought to create a doubt as to Marler's availability for workin 1950 because of the 1949 disqualification.The personnel file does not contain theRespondent's response to the customary notice sent to it by the Employment SecurityDivision of the State of Arkansas.However,it ismore reasonable to infer that hewas disqualified because of his strike status than because of otherreasonsfor unavail-ability.Marler is not shown to have done such work as would have given himunemployment compensation rights in 1949. It seems probable that Marler, drew nounemployment compensation until after the end of the strike in December 1949, if atall.Marler did not testify that he had registered in 1950 for unemployment benefits.He testified that, in 1950, he kept "in contact" with the unemployment office "but itwas more or less looking for work." 76Before he was offered reinstatement by the Respondent, Marler foundno consistentemployment.About all he found to do was a little work haying for farmers at about50 to 75 cents an hour and a job cutting timber fora man nearGassville, for which hereceived about $50.The Respondent claims that Marler. like certain others, was not diligent in hissearch for work because he did not undertake to work as a fishing guide. There is noevidence that he ever had acted as a guide or would have been hired as such had hechosen to act as one. I find no willful loss on Marler's part on accountof his failure toearn anythingacting asa guide.From the fact that Marler accepted any employment offers that came to him,including the offer of reinstatement by the Respondent, I find that he did not with-draw from the labor market to work in his grocery store but find that whateverhe did in the store was only such as he could spare time for from. other work, aswould have been the case when he was working for the Respondent. Further, takinginto account the relative scarcity of job opportunities in Gassville and environs,%andfrom all the evidence, I find that Marler suffered no willful loss.The specifications show earnings by Marler of $100 during the backpay period.There is no evidence that it was divided between quartersas isshown in the speci-fications, but the amount is so small that this division does not alter thetotal amountdue as backpay. I show the $100 split into segments, but I round the figures off towhole dollars, showing the last segment as $14 to bring the sum to an even $100.Marler was reinstated on the graveyard shift in July 1950. I find that he wouldprobably have been put on that shift in January 1950 when he applied forreinstate-ment because at that time there was only one replacement of any kind in the batchand mix classification on the payroll (C. G. Pangle, badge No. 4131) and that onewas on the graveyard shift. 'I shall, therefore, include shift differential in comput-ing Marler's backpay, which is as follows:PeriodGro8sYearQuarterbackpayNet interimearningsNetbackpay1950I------------------------------$919$43$876II------------------------------ 1,029-43986-III ------------------------------30714293Total backpay---------------------- --------------2,15541. J.W. Mashaw, sandblaster-nozzlemanMashaw did not testify at either hearing.The Board found discrimination be-tween January 15 and July 25, 1950.At the backpay hearing, counsel for theGeneral Counsel moved to amend the specifications to exclude the period between"the middle of April" and July 25, 1950, because later investigation showed thatMashaw had suffered an injury which kept him out of the labor market for thatperiod.In the General Counsel's brief, backpay is computed only to the end ofthe first quarter, omitting all time in the second quarter before the middle of April.I accept this as a further correction.Earnings are shown in the social security'76 The Respondent erroneously assumes in its 'brief that failure to register with theemployment agency is fatal to a claim for backpay. It has already been decided to thecontrary.See R. KBaking Corp.,120 NLRB 772 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformationfor Mashawin the firstquarter of 1950.He obviouslywas inthe labormarket then.Thereisno proof of any willful loss sustainedby him.Mashaw'sbackpayis asfollows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay19501(1/15-3/13) -------------------$482$416$6642.Roy Mashaw, carpenterThe Board found discrimination against Roy Mashaw from January 15, 1950, thedate on which the Joint Council made application on his behalf, until March 8, 1950,the date the Respondent's letter dated March 6,1950,offering reinstatement, wasmailed.Mashaw testified at neither hearing.The social security records discloseno earnings for him during the backpay period.There is no evidence that he repliedto the Respondent's offer. In fact there is no evidence that he existed or was in thelabor market after January 15,1950.I recommend no backpay for Roy Mashaw.43.A. J.McFarland,77 ironworkerThe Board found McFarland's period of discrimination to be January 15 to July25, 1950.During this time McFarland was unemployed.He could not rememberif he had registered at the State employment agency during this time,although he hadregistered following the beginning of the strike more than once.Based on'a stipula-tion of the parties, I find that he did register in 1950.78During the period in ques-tion,McFarland kept himself enrolled on the out-of-work list of his union and keptin touch with the business agent in Baton Rouge and Monroe,Louisiana.(He livedin the southern part of Arkansas.)Aside from this, he checked with acquaintancesto learnif there were any,openings at places where they were working.In at leastMarch,April,May, and June, 1950,he admittedly took on-the-job training as aself-employed farmer under the GI bill and received"about 5 checks."79However,there is no evidence that McFarland would not have accepted work as a structuralironworker during this period and I find no basis for saying that he withdrew fromthe labor market during that period.80Considering the total period of McFarland'sunemployment,I consider it fair in this case to count his benefits under the on-the-job training program as the equivalent of interim earnings deductible from grossbackpay 81McFarland was not asked the amount of the benefits so receivedThepersonnel records show that he was married but had no children. 'I shall take officialnote, therefore,that under the training program he would have been entitled tobenefits in the amount of $110 a month, and I shall accordingly deduct such sumfor March in the first quarter of 1950,for each month in the second quarter of 1950,and for July 1950 in the third quarter during which time he was receiving suchpayments.82As in like cases,I shall compute his backpay without shift differential.The ar-guments of the Respondent in its brief relative to McFarland are without merit*+The Respondent's brief erroneously states that McFarland quit his job 38 days afterthe strike began, presumably because the figures 12/9/48 (when he was shown by theRespondent's records as terminated)were indistinct.An examination of the payroll rec-ords show that McFarland did not work after December 2, 1948, and that his name wasremoved from the payroll after that of December 12, 1948.The claimant'sname was misspelled"Mac" In the Board's Decision and OrderThevariance is an immaterial one, the sound is the same, and there is in the record otherevidence of identity of the claimant as the one referred to in the Board's Decision andOrder.8 Itwas stipulated that McFarland received unemployment compensation during 1950based on employment in the third quarter of 1949e This would mean that a payment was made for 1 additional month, either Februaryor July80 Ozark Hardwood Company,119 NLRB 1130, 1133.81 Ibid.The General Counsel did not except to the Trial Examiner's recommendation ofsuch a deduction in that caseThere is, therefore, no Board precedent that makes suchdeduction a rule in computation of backpay,and I am not relying on one See alsoSomer-ville Cream Company,Inc,100 NLRB 1155.82At about the time of the Respondent's offer of reinstatement,McFarland took a job(obtained through his union)near his homePresumably this ended his training underthe GI Bill. BROWN AND ROOT, INC., ETC.553and have, for themostpart, beenansweredhereinbefore.McFarland's backpay,without shift differential,is asfollows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay19501(1115-3131) -------------------$944$110$834II ------------------------------ 1,153330823III ------------------------------269110159Total backpay______________________ -----44. Carl Mooney, electrician1, 816Mooney's backpay period is from January 15 to July 25, 1950.He did not testify,but he had earnings in each of the three quarters of the backpay period.There isno showing that he suffered a willful loss. I find his backpay to be as follows:PeriodGrossYearQuarterbackpay19501(1/15-3/31) ------------------- $1, 095II------------------------------ 1,303111(7/1-7/22) --------------------296Total backpay______________________ _____Net interimNetearningsbackpay$893$2021, 15015318311346845.Calvin C. Mynatt, pump operatorFor a time during the strike until some months after its termination (specificallyuntil June 16, 1950), Mynatt was working for Cook's Garage and Service StationinMelbourne, Arkansas,83 under GI on-the-job training in automotive mechanics,receiving $90 a month from his employer and a like amount from the Government.On June 16, 1950, Cook's went out ofbusiness.While working at Cook's Mynattdid not seek other work.After June 16, 1950, he made applications for work atthe Ford and Chevrolet garages in Melbourne in an effort to get a job in which hecould continue his training in automotive mechanics, but he was offered no work.He also applied without avail for work at a building material company (the nameof which appears to have been erroneously spelled by the reporter as Ban Hill GinCompany but which I heard as Band Mill Gin Company, possibly after the nameof the town of Band Mill, 11 miles from Melbourne), as a truckdriver or any otherjob they had.He could remember no other places where he had applied and hecould not remember if, during the period between June 16 and July 25, 1950, whenthe Respondent sent its offer of reinstatement, he had registered at the State em-ployment agency. If he did, there is nothing in his personnel file or elsewhere toshow that he gave the Respondent's name as a base period employer.When Mynattreceived the Respondent's offer of reinstatement he accepted it.On all the evidence, I am of the opinion that Mynatt did not incur a willful lossin failing to seek work outside of the vicinity of Melbourne or Izard County.Hewas under no obligation to leave the general vicinity of his home in order to seekwork,84 especially since he was not shown to have had information leading him tobelieve that a more distant search would have resulted in success.Although thereis evidence in the record concerning wage rates paid for farm labor in Arkansas,there is no evidence that Izard County contained workable farms or farms wherehelp was needed.Mynatt's failure to seek farmwork does not appear, under thecircumstances, to constitute a willful disregard for available work.The Respondent argues that Mynatt was not in the labor market during the timethat he was working at Cook's under the GI training program. This argument hasalready been ruled on adversely to the Respondent's contention 85The Respondent claims as interim earnings not only the amount received byMynatt from Cook's, but also the amount paid by the Government under the GItraining program. It has never been decided by the Board that the amounts soreceived from the Government under such training program are necessarily to beincluded as interim earnings.However, as it appears that Mynatt did not activelyssA map examined by the Trial Examiner shows Melbourne as the county seat of IzardCounty.Mynatt estimated its population as about 800 In 1950 it was about 562.84 American Bottling Company,116 NLRB 1303;Ozark Hardwood Company,119 NLRB1180.s5Ozark Hardwood Company, supra,at 1133;Somerville Cream Company, Inc,106NLRB 1155. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDseek more remunerative employment during the time that he worked at Cook's, Ishall include, as the equivalent of interim earnings, the amount received by Mynattnot only from Cooks' but also the supplemental payments he received under the GItraining program.Mynatt's backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay19501(1/15-3/31) -------------------$560$450$110II ------------------------------734450284III ------------------------------2290229Total backpay______________________ -----623'46.T.H. Parris, wagon drill operatorThe Board found discrimination against Parris from January 3, 1950, to April10, 1951.Because no work was performed by wagon drill operators during the first8 weeks following January 3, 1950, the General Counsel computed Parris' back-pay on the basis of the average hours and rate of pay of air tool operators for thatperiod and on the basis of the average hours and rate of pay of wagon drill op-erators during the weeks when there was work for the latter.As there was no jobas wagon drill operator available for Parris on January 3, 1950, he was entitled to asubstantially equivalent position.The question raised is whether or not the jobof air tool operator was substantially equivalent.The Respondent denies that in the absence of discrimination Parris would havebeen employed as air tool operator. It will be remembered that the Order of theBoard recognized that Parris was given a substantially equivalent position when hewas reinstated on April 10, 1951, to the position of air tool operator.This vir-tually disposes of the problem.The rate of pay for the job of air tool operator is,of course, much less, but it was not shown that there was any job vacancy for Parrisin other classifications in which he was also qualified.Hence, in determining whatwould be a substantially equivalent position, the Board would have to decide onknown facts.The Respondent had, on January 9, 1950,manypositions availablefor air tool operators by transferring, demoting, or dismissing replacements of oneof the three kinds described in the Board's Decision and Order, so obviously a posi-tion in this classification was available to Parris.By trade, -Parris was a Eucliddriver and, although his classification of wagon drill operator was not changed, hewas used by the Respondent as a Euclid driver for a period of several weeks beforethe beginning of the strike.Had the Respondent properly reclassified Parris, theBoard might have ordered him reinstated as a Euclid driver,86 or, in the absence ofdiscrimination, the Respondent might have reinstated Parris as a Euclid driver, ifsuch a job was available, in which case Parris would have earned more than hewould have as an air tool operator. But it was not shown that a job as Eucliddriver was available.Of 11 wagon drill operators on the payroll in early December 1949, 7 were shiftedto other jobs during the week of December 11, 1949; 3 of these were shifted to the jobof carpenter apprentice; and 1 was shifted to the job of dinkey operator.Thus, fourof those who had been wagon drill operators continued to work in jobs paying morethan the job of air tool operator.The last man to work as a wagon drill operator inthe last of December 1949 was transferred to the job of sandblaster nozzleman at arate higher than that of air tool operator.Three of the eleven wagon drill operatorsin the week of December 11, 1949, became laborers at a rate lower than that of airtool operator, but one of these was transferred to an undisclosed job at Flippinwithin a week's time.Two of the wagon drill operators in December dropped offthe payroll for undisclosed reasons and a third was absent during most of Decemberand January, but his name was not dropped from the payroll until January 23, 1950.As most of the wagon drill operators were retained in other classifications, it is reason-able to infer that, absent discrimination, Parris would have been given an equalopportunity to work in another classification.Testimony of witnesses for the Respondent compared the work of wagon drilloperators, jackhammer operators, and air tool operators and testified that men ineither of the first two classifications could perform work as air tool operators becauseof the similarity of the work.Because Parris was ultimately reinstated as air tooloperator, the inference is that the Respondent considered him, by previous experience,to be qualified to do the work of air tool operator.85 This is another instance of misclassification by the Respondent.Perhaps no claimunderthe Davis Bacon Act could have arisen in this case because the rate Parris was paidas wagon drill operator and as Euclid operator was the same. BROWN AND ROOT, INC., ETC.555The Respondent sought to justify the delay in reinstating Parris by attempting toportray him as an unsatisfactory worker. Three months after he was reinstated, Parriswas terminated with the notation on his termination slip, "unsatisfactory." If thisnotation was put on the slip at the time of the termination, it may be questioned whyhe was retained for 3 months before he was terminated.An examination of the pay-rolls for June and July 1951 discloses that work for air tool operators was falling offand that five air tool operators in addition to Parris went off the payroll at the sametime.I also note that, whereas during the period between the week ending April 15,1951, when Parris was reinstated and the week ending July 15, 1951, when Parriswas terminated, the number of air tool operators dropped from 119 to 84, and not allof the 84 were working. Thus, it may be inferred that Parris was not among the firstto be terminated.On this evidence, it is difficult to picture him as unsatisfactory.OnJune 30, 1947, Parris was given a job as a laborer although he had applied for workas a truckdriver, Euclid driver, or wagon drill operator.From this job he was, it istrue, discharged on July 8, 1947, with the notation "work unsatisfactory."However,on February 2, 1948, Parris was rehired, this time as a wagon drill operator and hecontinued in uninterrupted employment until the strike began in December 1948. Icannot give weight to the Respondent's contention that Parris was denied reinstate-ment throughout the backpay period because of any fault with his work as a wagondrill operator.The Respondent at the hearing also sought to justify its failure to re-instate Parris because of what were alleged to be falsifications.However, if anymaterial errors appeared on documents in Parris' personnel record, they were therebefore Parris was hired as a wagon drill operator in 1948.He was never dischargedon account of them. I foreclosed the Respondent from examining Parris aboutsuch matters.87To the extent that both such contentions were made in an attempt to justify non-reinstatement earlier than April 10, 1951, the evidence supporting them should havebeen adduced at the unfair labor practice hearing. It was not contended that Parrisbecame unfit for employment after January 3, 1950, at least before the date of hisdischarge in July 1951.Parris was unemployed during the first three quarters of 1950.During that timehe was actively in search of employment.He traveled to Little Rock to talk to theTeamsters representative about a job, to Poplar Bluff, Missouri, to inquire about workwith a contractor, went to Paducah, Kentucky, where a big construction job wasgoing on and inquired about work at Marion and Herrin, Illinois, went to the unionrepresentative at Fort Smith, Arkansas, tried to get a job at Blue Mountain Dam belowHot Springs, Arkansas, kept in touch with the State employment office at MountainHome and through it got a few little jobs cleaning up yards, and finally was referredby that office to a place where men were being sent to pick cotton near Poplar BluffItwas while inquiring about this job near Poplar Bluff that Parris saw some con-struction work in the vicinity and made application for, and got, a job there with anemployer named Cone.88 This job lasted only a short time and then Parris got a jobwith the -Bechtel Construction Company laying a pipeline and continued there untilwork ran out. Following this last job, Parris returned to Mountain Home and lookedfor work there.When he received a notification of a job with the Respondent hereturned there in April 1951.There is no evidence that Parris suffered a willful loss.In his search for work, Parris incurred some expenses, but most of it came inquarters when he was unemployed and is therefore not allowable. In the last quarterof 1950, he presumably incurred expense of traveling to Missouri where he foundemployment.The precise amount of his expense on this trip is not in evidence, noris any expense claimed therefore in that quarter.There is, however, a claim for ex-pense of traveling to Fort Smith, Arkansas, and expense of unsuccessfully seekingwork at Ozark in November and December of 1950. The evidence concerning thelatter is too vague to establish the claim.The round trip expense from MountainHome to Fort Smith was not precisely shown.However, the round trip distance iseasily determined to be 418 miles.By 1950 standards, $29 should cover the cost oftravel, and $6 for room and board for the 2 days he was on the trip is certainly reason-able.I shall, therefore, charge $35 against Parris' interim earnings in that quarter.The'specifications state (page 60) that as no work was available as wagon drill oper-87One alleged error was the purported age of Parrisas shown onthe medicalexamina-tionslip prepared when Parris was hired in 1947.Typed on this slip was the age 49.Actually, Parris was then 55 years old It does not appear that Parris typedhis age onthe medicalexaminationslip,he did notsign it, andhis correctage was given on hisapplication for employmentwhich he filled out beforehis medical examination.ss So spelled in the social security reportIn the transcript of the hearing in this case,the reporter spelled it Combs 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDator for the weeksendingOctober 22 and December 10, 1950,no grossbackpay hasbeen credited for these weeks and, therefore, $85.26 is deducted from interimearningsfor those periods.However, I note that the specifications include those weeks ingross backpay computing such backpay at the rate of air tool operator.Therefore,the full amount of interim earnings should be shown. I do so below. For reasonspreviously stated in this report, I compute gross backpay without the night-shiftdifferential.Otherwise, I have used the hours and rates shown in the specifications.Parris' backpay is as follows:Interim earningsPeriodGrossDeductibleNetGrossNetYearQuarterbackpayexpensebackpay1950I_____________$656000$656II_____________594000594III -------------572000572IV -------------688$555$35$520168Total 1950________1,9901951I* ------------756000756II_____________6000060Total 1951--------816Total backpay_____ ________________________2,8064The specifications for this quarter compute gross backpay on the basis of 277 hours ofwork at wagon drill operator's rate and 272 hours at air tool operator's rates.The airtool operator's hours were designated by an asterisk through the full backpay period.Byerror an asterisk was placed after the 277 hours for wagon drill operators in the specifica-tions for the first quarter of 195147.H. C. Patton, carpenterPatton did not testify at either hearing.The Board found that Patton was dis-criminated against for the period between January 15, 1950, when the Joint Councilrequested his reinstatement, and March 8, 1950, when the Respondent offered himreinstatement.It does not appear that Patton replied to the offer. In fact, there isno indication that after January 15, 1950, he was in the labor market or was ready,able, and willing to work.No earnings are shown for him during that period insocial security records.I recommend no backpay.48.Hubert L. Petty, millwrightThe Board found that Petty was discriminated against beginning on the date thata new employee was hired in that job between February 4 and July 25, 1950 (the dateto be ascertained upon compliance investigation).89The General Counsel in thespecifications has computed Petty's backpay on the basis of millwright work performedin two widely separated weeks. In each of these weeks the millwright work wasdone not by a newly employed millwright but by employees already on the payroll inother classifications, who were used temporarily on millwright work.An oiler wasused for 17 hours as a millwright on February 16 and 17, 1950, and on June 16 or17 eight men worked 2 hours each as a millwright. One of these was a crane opera-tor, two were truck (tractor) operators, and the others were structural ironworkersand an apprentice structural ironworker.Apparently the Board did not find Petty en-titled to any other job as substantially equivalent, and the General Counsel makes nocontention that he should have received backpay in any classification other than thatofmillwright.Even if Petty were awarded backpay for the number of hours shown in the speci-fications, his net backpay would be between $4 and $5.However, because I can findno new employee hired as a millwright by Ozark,90 I conclude that Petty is entitledto no backpay.One promotional replacement was on the payroll in January. This man, J. B Daven-port, was a management trainee. The Board apparently did not consider his position as avacancy.Davenport was a millwright until the week of January 29, 1950, when he becamea mechanic repairman(maintenance).Petty had been a mechanic repairman before hebecame a millwright.90Whether or not the one who was the subject of the stipulation in the oiiginal hearingwas someone hired by Flippin cannot be ascertained since no Flippin records were put inevidence in this case. BROWN AND ROOT, INC., ETC.55749. Jake C. Pfingston, carpenterThe Board found discrimination against Pfingston from December 23, 1949, whenhe made personal application for reinstatement, to March 8, 1950, when the Re-spondent offered him reinstatement. In the fourth quarter of 1949, according tosocial security information, Pfingston was employed by a contractor having aNebraska office (it does not appear where Pfingston's actual employment was).Theexact date of neither beginning nor ending of this employment is in evidence.Never-theless, the specifications prorate his interim earnings for the last quarter of 1949as a deduction from gross backpay from December 23 to 31, 1949, as though he hadhad interim employment for the entire quarter to the end of December. Pfingstonwas employed by two employers in the first quarter of 1950, although from theamount of earnings shown, it would appear that he was not employed throughoutthe quarterPart of the interim earnings may or may not have been received afterMarch 8, but there is no evidence furnishing a basis for assuming, as the GeneralCounsel appears to do, that Pfingston's earnings with his second employer were allreceived after March 8.Pfingston did not testify. If the General Counsel had information concerning morespecific dates of employment, it should have put it in evidence. In the absence ofsuch evidence, I will prorate Pfingston's earningsin 1950 just as the General Counseldid for his 1949 earnings.As no evidence was offered to show that Pfingston sufferedany willful loss,91 I find his backpay to be as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay1949IV ------------------------------$58$51$71950I-------------------------------529'229300Total backpay---------------------- --------------307*Nine-thirteenths of $331, the net interim earnings for the full quarter.50.Donald'C. Plymate, carpenterPlymate testified that he would not have worked for the Respondent after the strikebecause it was open shop and he would not have worked on any job that was openshop.Under the circumstances, Plymate was, in effect, still on strike and was notavailable for employment 92 I find that no backpay is due to him.51.Clyde S. Putney, carpenterDuring the period of discrimination, Putney was employed, when workwas avail-able, by a local contractor, Houston Jones.Putney's testimonyconcerningefforts tofind work in Springfield, Missouri, appeared to relate to December 1948 andJanuary 1949 rather than to the backpay period, for he started working for Jones inJanuary 1949 and continued to work for him through the second quarter of 1950.Putney testified that his next trip to Springfield was "probably along up in the sum-mer," the year not being given.He explained that Springfield was his hometown, thathis sister was there, and that he did not stay away for more'than a yearat a time.Although Putney was not employed in the third quarter of 1950, accordingto earningsrecords, and may have gone to Springfield, Missouri, at that time, he was unable toremember what he did on that trip. The specifications show expenses for a trip toSpringfield in the third quarter of 1950, but, since Putney had noearnings in thatquarter, the expenses are not allowable in any event.Houston Jones,a witnessfor the Respondent, testified that as far as he knewPutney worked in the third quarter of 1950, although his own records showed nopayments for Putney in that quarter. Jones' records showedearningsfor Putneyin the fourth quarter of 1950 in theamountof $911.12, more than Putney hadmade in any other quarter, and Jones speculated that his bookkeeper might havereportedsomeof Putney's third quarter earnings in the fourth quarter.The Re-spondent claims in its brief that Putney had $455in interim earningsin the third91 It was stipulated that Pfingston drew $45 38 in unemployment compensation during1950 basedon earnings in the first quarter of that yearHe must, therefore,have regis-tered with the Stateemployment agency for work91BrunsCoalCompany,Inc ,106 NLRB 590 ;James Thompson'J.Co ,Inc ,100 NLRB456,472-473 558DECISIONSOF NATIONALLABOR RELATIONS BOARDquarter of 1950. I find the evidence inadequate to support this claim. Putney'sbackpay is as follows:PeriodGrossYearQuarterbackpayNet interimearningsNetbackpay1950I(1/15-3/31)-------------------$663$416$247II ------------------------------840719121III ------------------------------8660866IV (10/1-10/26) ------------------2742800Total backpay---------------------- -----52.WillisRaines, carpenter---------1,234Raines testified at neither hearing.He had not made personal application forreinstatement.There is no evidence that he replied to the Respondent's offer ofreinstatement.No earnings are shown for him by social security.No evidencewas offered to show that, after January 15, 1956, Raines was in the labor market.I recommend no backpay for him.53.T. R. Roberts, ironworkerThe Board found discrimination from January 15 to July 25, 1950.Roberts wasworking in Childersburg, Alabama, on January 15, 1950, and continued there untilJanuary 28, when he heard that there would be only a few more days' work wherehe was and he had heard that work was available at Oak Ridge, Tennessee.Al-though the Oak Ridge job was scheduled to start early in February, it did not, be-^cause of inclement, weather, actually start until mid-February 1950.That job lasteduntilMarch 10, 1950, and then Roberts was unemployed until April 13, 1950. Inthat period of unemployment, Roberts returned to his home at Childersburg, Ala-bam,a,registeredat the unemployment office, and contacted union business agentsin Atlanta and Savannah, Georgia;Birmingham,Alabama; and Knoxville, Tennessee.Through one of theagents,Roberts got a job atSomerset,Kentucky, which lastedabout 3 or 4 weeks.At the end of that job he obtained another in the same vicinitywithout lossof time.When schools closedin June,he returned to Childersburg,Alabama, and brought his family to Kentucky.He was still working there when hegot the Respondent's letter offering him reinstatement.He made a trip back to theBull Shoals Dam, but afterspeakingwith a superintendent of the Respondent hedecided not to take the offer because (according to his explanation) of the uncer-tainty of the rate of pay he would get.The Respondent sought to elicit answersfrom Robertsin anattempt to show that Roberts had a fixed determination not towork on a nonunionjob and for that reason would not at any time have acceptedthe job at theRespondent.However, Roberts testified that he could work on non-union jobsin so-calledright-to-workStates(of which Arkansasisone)withoutgettingin bad withhis union.If he wouldnot, underany circumstances, haveworked for the', Respondent, he would not be likely to have returned there to speakwith the superintendent. I find that he had not decided before July 25, 1950, thathe would not return to work for the Respondent.The Respondentin itsbriefmakescertaincontentions which I consider withoutmerit and which I have disposed of generally heretofore. It is not necessary to repeatthem here.Roberts'interim earnings as shown inthe specifications will be corrected to agreewithhis testimony.ThiswillmeanaddingearningsatDaniel Construction Com-pany in Childersburg, Alabama, between January 15 and 28, 1950, and his fullearnings(without proration) on his job for Maxon Construction, Inc., at Oak Ridge,Tennessee.Frominterim earnings,certainexpensesare deductible under the Board's estab-lished practice.Although the expenses were not proved exactly, the nature of someof theseexpenseswere proved and they are reasonably ascertainable.Mileage iscalculated at 7 cents a mile 93 for travel (1) for 275 miles from his home in Ala-bama to the job, at Oak Ridge in order to lake that job and (2) in moving his family,,from their=home in Alabama 375 miles to the location of his job in or,.near Somerset,Kentucky,in June1950. Judging by the amount of expenses claimed in the specifica-tions, I assume that no claim is made for Roberts for travel to and from work be-tween Knoxville and Oak Ridge, Tennessee, while on the Maxon job but is madefor board and lodging while on that job. If I misconstrue the claim and if it was°SeeKatarik, Inc,1]1 NLRB 630, 635, footnote 7; EastTexas Steel Castnngs Com-pany, Inc,116 NLRB 1336. BROWN AND ROOT, INC., ETC.559intended to include mileage for commuting to and from work, a serious obstacle toallowing such daily commuting expense is the failure of the General Counsel toshow where Roberts resided during the time on the job. If he resided in Knoxvillewhile on that job (as might be suggested by a question put to Roberts by the Gen-eral Counsel on the distance between Knoxville and Oak Ridge), there is no evidenceto show that Roberts was obliged to live that far from the job-18 or 20 miles.Furthermore, while working for the Respondent, Roberts had to travel 4 miles towork from his home, so even if Roberts were entitled to some mileage, there shouldbe deducted from expense the cost of traveling 8 miles a day (round trip) whichRoberts would have incurred in the absence of discrimination.However, for wantof adequate proof, I do not allow daily commuting expense.Roberts is entitled toa reasonable amount for board and lodging while living away from home since thisis an expense he did not have while working for the Respondent. The specificationsclaim $110 for room and board while on the Oak Ridge job and $220 for room andboard while on the jobs at Somerset before he moved his family there.FromRoberts' earnings from Maxon I estimate that he had approximately 21 workingdays at Oak Ridge.At the rate of 5 working days a week, this would mean about29 days of residence there.Roberts did not remember the cost of his room andboard.Room may conservatively be computed at $2 per day 94 and restaurant faremight conservatively be estimated at $2.50 per day.The claim of $110 for roomand board shown in the specifications is some $20 less than this.This may ^ beaccounted for-by the fact that he would have had to pay something for-his food at.home, although it would be much less than eating out. I shall, therefore, allow theamount claimed for room and board in the first quarter of 1950.The expenseclaimed for room and board while in Somerset from mid-April to mid-June is formore than twice the length of time of his stay in Oak Ridge.Hence, the claim of$220 appears reasonable and is allowed. In addition to the amount for board andlodging, I shall allow the round trip mileage at 7 cents a mile between Childersburgand Somerset as claimed.Roberts' backpay is as follows:PeriodGrossYearQuarterbackpay19501(1/15-3/31)__$944II -------------1, 153111(7/1-7/25) ---269Total backpay_____ ______Interim earningsDeductibleNetGrossexpensesNetbaokpay$539$185$354$590854320534619271027101,20954.Robert M. Rutledge, carpenterThe Board found discrimination asto Rutledge 'between January 15 and July 25,1950.The specifications claim backpay to July 30, 1950.This date is fixed as 5days after the date of the offer of reinstatement because the Board, in modifyingthe finding and recommendation of Trial Examiner Doyle that the discriminationcontinued, and that backpay should extend to the date of reinstatement, stated that"the Respondents cannot be held obligated for bockpay after their offer or reem-ployment beyond a reasonable time for the striker to receive and personally acceptthe offer," and the Board thereupon found that 5 days was a reasonable time in theinstant case.95The Respondent, in its answer, denies that Rutledge made a reasonable search foremployment during the backpay period.However, in its brief to the Trial Examinerthe Respondent concedes that Rutledge made a reasonable effort to find employ-ment. I shall not, therefore, detail Rutledge's efforts to find interim employment.The Respondent, although conceding the reasonableness of Rutledge's efforts tofind employment, expresses incredulity with respect to the low earnings shownby the evidence.Any objection that the Respondent has on this score isapparently based on the false premise that the General Counsel has the burden ofproof as to all interim earnings and that, if the amount of earnings conceded bythe General Counsel is very low, the General Counsel has not sustained its burdenof proof without showing books, records, tax returns, and other documentary evi-04West Texas Utilities Company, Inc.,109 NLRB 936.95 99 NLRB at p. 1047. The Board, in its section on "The Remedy" (p. 1063) and inits Order (p. 1065), makes no reference to this 5-day period. Technically, therefore, back-pay should be limited to the period of the discrimination found.However, I take theopinion of the Board to express its intent, and I therefore compute backpay in Rutledge'scase to July 30, 1950. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence to establish negatively that there were no other earnings than those conceded.Although I disagree that the General Counsel has such a burden of proof, I shouldhave welcomed any evidence that would have fixed precise dates of employment andamounts ofearnings.Rutledge's testimony demonstrated a hopeless confusion asto dates.I suspect that some of the employment to which he testified may haveoccurredat timesoutside the backpay period and that this may explain the failureof the social security records to show such earnings.On the other hand, social se-curity records show only the earnings reported to that administration by the em-ployer, and some employers may not make the required report.Hence, the socialsecurity reports have little or no value as evidence of nonearnings in the backpayperiod 96Rutledge's testimony as to datesand earningsvaried from his affidavit(made in 1955) and even varied some in separate parts of his testimony. I do notattribute this to any intention on the part of Rutledge to deceive.Rather, I attributeit to the vagaries of memory and confusion of incidents.Confronted with suchconflicts, I have shown Rutledge's interim earningsas inthe largest amount concededin either his testimony or his affidavit.This appears to be the method adopted bythe General Counsel97Certain amounts were claimed on behalf of Rutledge as expenses incurred inseeking employment and while working on interim employment.The Respondentcontestsallexpensesincurred while Rutledge was unemployed.That expensesincurred in seeking interim employment is a proper deduction from interim earn-ingsis long established.98However, thisis toreimburse the claimant only forsuch expensesas hewould not normally have incurred.The specifications claim $21for room-rent in Houston in the second quarter and $45 for room rent for Rutledgeand his wife in Dallas in the third quarter of 1950.The evidence does not disclosethat, at thetimesmentioned, Rutledge wasmaintainingany other residence. I shall,therefore, exclude these amounts.99The other expenses shown in the specificationsare established and are allowed.Rutledge's backpay is as follows:iPeriodGrossInteram earnngsDeductibleNetYearQuarterbackpayGrossexpensesNetbackpay19501(1/15-3/31)--$663$160$77$83$58011 -------------8403508342498111(7/1-7/30)___25350347206Total backpay_____1,28455.Hoy Shaw, carpenterDuring 1949 and the first part of 1950 Shaw was self-employed, cutting timber.He testified that he grossed $800 but paid for help at $1 an hour, which left himabout $200 and that he paid $75 out of that for the timber rights.During 1949he started to build a tavern for himself.He finished cutting timber in the middleof February 1950, and did not thereafter look for work because he was getting histavern ready to open.The exact date of its opening is not fixed, but Shaw testifiedthat things were slow and that it was about May 1950 when it began to go well.'00Shaw received an offer of reinstatement from the Respondent about March 8,1950.He did not return, he testified, because a neighbor of his had been discharged2 hours after going back.Whether or not Shaw would have returned otherwise, Ifind is immaterial because he was not in the labor market after February 15, 1950.The General Counsel has allocated $167, received from cutting timber, to thebackpay period.As this was all received by February 15, when I find he withdrewfrom the labor market, it should be included as a credit against backpay.The in-terim earnings shown in the specifications are more than are shown in the testimony.90The General Counsel does not ask for social security information either before or afterthe backpay period.Because such reports before and after the backpay period might showthat the claimant is a year off in his memory of dates of certain employment and thusrectify errors of memory,some benefit might result from requesting social security infor-mation for more than just the backpay period.97The specifications were amended at the hearing to show an additional$50 earned inJuly 1950, just before Rutledge's return to the Respondent.99Crossett Lumber Company,8 NLRB 440.19 SeeWest Texas Utilities Company, Inc.,109 NLRB 930.100 The Respondent contends that Shaw's tavern opened in 1949. If it did, it did notoccupy his full time, as he was engaged in cutting timber until February 1950. %BROWN AND ROOT, INC., ETC.561If Shaw's testimony could be relied on, he made only $125 net for the whole time hewas cutting wood in 1949 and 1950.However, the General Counsel did not moveto amend the specifications, so I accept the figure there shown as interim earnings.However, because he withdrew from the labor market after February 15, 1950,Shaw's gross backpay is reduced to 176 adjusted average hours, and his rate, with-out night-shift premium pay, is $1.375. Shaw's backpay is, therefore:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay1950I(1/15-2/15)-------------------$242$167$7556.Elbert C. Smith, carpenterSmith testified at the unfair labor practice hearing but did not testify at the back-pay hearing.His backpay period is from January 3 to February 16, 1950, whenhe was rehired by the Respondent.During that period, Smith was making an effortto be rehired.The record is barren of other evidence of his activities during thebackpay period.No interimearningswere shown for him. There is no evidenceof willful loss.Smith's backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay1950I(1/3-2/16)--------------------$3450$34557.C.D. Stamps, form setter and stripperThe Board stated, "There is no showing that there was in this classification avacancy or replacement on the Respondent's payrolls at the time of application."It had been stipulated at the unfair labor practice hearing that a new employee washired in this classification between February 1 and July 25, 1950.The Board there-fore found discrimination against Stamps "from the date that thenewemployee washired in this classification, to be ascertained upon compliance investigation, untilJuly 1, 1950."My scrutiny of the record led me to the conclusion that there werereplacements in each of the three categories of replacements in the classification oflaborer-form stripper and setter on January 15, 1950, the date of the applicationon behalf of Stamps for reinstatement, as may be seen from Appendix A heretoattached.The General Counsel appears to concur in my conclusions, judging bythe list of replacements contained in his brief to the Trial Examiner. In additionto such replacements, I find from the payroll records that there were promotionsand transfers made into this category between January 15 and February 1.Never-theless, in accordance with the Board's Decision, the General Counsel has com-puted Stamps' backpay from the date of the first new hire in this classification afterFebruary 1, 1950, and I agree that it is not for either the General Counsel orme to modify the Board's findings. In the week ending February 5, 1950, an H. F.Elliott, badge No. 519, was added to the payroll as a form setter and stripper.Hisfirst day worked was February 3, 1950.101Although the General Counsel doesnot identify Elliott as the man hired on February 3 (thereby fixing the date forthe commencement of backpay), he was the only one actually hired in that classifi-cation in the first week of February 1950, and I find that he is the new man referredto in the Board's Decision (at 99 NLRB 1054). In computing Stamps' backpay,however, the General Counsel excluded the week ending February 5, and the weekending July 29, 1950.102However, as the specifications were not amended to in-clude one of the weeks I shall follow the specifications.Stamps did not testify at either hearing and the only evidence offered about himby either side was the social security information on Stamps' interim earnings.These earnings, however, demonstrate that Stamps was in the labor market through-out the backpay period.His backpay is as follows:PeriodYearQuarterGrossbackpayNet interimearningsNetbackpay1950I(2/3-3/31)--------------------$377$280$97II ------------------------------654420234III(7/1-7/25)--------------------14911336Total backpay-------------------------------367301 In this same week, Muett Copeland, badge No 3291, was transferred or promoted'from apprentice carpenter(rate $1)to form setter and stripper(rate $1.05).102Average hours for the week ending February 5 were 31. Elliott worked 24. Therewere 2 work days in the final week, July 24 and 25. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD58.C. L. Stone, jackhammer operatorStone testified at the original -hearing but not in the backpay hearing.His testi-mony at the original hearing related his numerous applications for reinstatement.It is evident that he was in the labor market throughout the backpay period ofJanuary 3 to April 4, 1950.No evidence was offered at the backpay hearing con-cerning Stone except a social security form showing no interim employment earn-ings.This does not indicate ,that Stone was not looking for work.The Respondenthas shown no willful loss.In computing the average hours for jackhammer operators, the General Counselhas, in the week ending January 8, 1950, eliminated the hours worked by two ofthe four operators because they worked less than 24 hours.Because these twowere not in their first week of employment and because I noticed that the first weekin January 1950 was a period of less work than usual (presumably because ofweather conditions), I shall count all hours worked in computing the averagehours.103The result is that four operators worked 102 adjusted hours, making theaverage for that week 25 instead of 38. I compute Stone's gross backpay, therefore,on the basis of 522 hours rather than 535 hours. Stone's backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay1950I______________________________$5090$50950.George Tulipana, carpenterThe Board found Tuhpana's period of discrimination to be January 10 to October23, 1950.The Respondent takes issue with this finding on the evidenceHow-ever, it is not my function here to review such evidence for the purpose of deviatingfrom the Board's findings.The Respondent claims that Tulipana did not make a reasonable search for in-terim employment. In 1949, during the strike, according to a notice shown in hispersonnel file, Tulipana applied for unemployment compensation, and he testifiedthat in 1950 he applied for work at the State employment agency.He testified thathe did not receive unemployment compensation because "they wanted to send meaway from here to work." 104He was not asked where he was offered work, buthe testified that he would have accepted work in an area to which he could havedriven to work daily. Inferentially, therefore, he was offered work somewherewhere he would have been kept away from home. Except for the State employmentagency, Tulipana applied at only one other employer than the Respondent in 1950.Before the strike, Tulipana had started to build an automobile service station.Hebegan to operate the service station in April 1949.His wife operated the stationwhenever he was away. Later (date not shown) he added a fishing tackle store to hisservice station.His sole occupation during the backpay period was operating thisbusiness.For the full year of 1950 his gross receipts from this business amounted to$9,000, and his net income was in the neighborhood of $1,700. In its brief, the Re-spondent states that Tulipana's "interim earnings are incompletely developed" andcomplains that Tulipana's "records are not in evidence to show the computation."The Respondent had full opportunity to examine Tulipana on the witness stand and,at the request of the Respondent, Tulipana signed an authorization for the Respond-ent to get a copy of his income tax return showing his income during the backpayperiod, but the Respondent has not offered it or any part of it in evidence.Duringthe backpay hearing, arrangements were made by counsel to inspect Tulipana's books.The Respondent did not claim that it was later denied the privilege of inspectingTulipana's books and records and it did not requesta subpoena duces tecum.The Re-spondent argues that Tulipana did not account for the value of his labor in improvingthe property used by him in business and states in its brief, "This enhanced valuewould be shown by a comparison of the investment before and after the backpayperiod if accurate books had been kept." I fail to see how a possible underevaluationof Tulipana's capital improvements would adversely affect the Respondent.With ahigher evaluation, Tulipana would have been enabled to take a greater depreciation,with the result that his net income would have been lower rather than higher.Since Tulipana spent the greater part of his time operating his business during thebackpay period and made no great effort to find other work, I find he was self-108 In certain other classifications the General Counsel did, in computing average hours inthe week ending January 8, 1950, include the time of men who workedless than 24 hours,because a majority of them did.104 The Respondent received no noticeof claim filedin 1950. BROWN AND ROOT, INC., ETC.563employed and will show his net profit for the backpay period as interim earnings, as theGeneral Counsel has done in specifications.The interim earnings shown in thespecifications indicate a proration of net income from Tulipana's business on the basisof an annual figure somewhat in excess of$1,700.I shall,therefore,use the interimearnings figures shown in the specifications.Tulipana's backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsback pay1950I(1/10-3/31)-------------------$715$400$315II------------------------------840433407III ------------------------------866433433IV (10/1-22) ---------------------208100108Total backpay------------------------------------1,26360.V. B. Walker, reinforcing ironworkerThe Board found Walker's period of discrimination to be from January 15 toJuly 25,1950.The Respondent's answer admits that Walker made a reasonablesearch for interim employment, but denies that Walker would have worked as manyhours or been paid at as high an hourly rate as the figures used in the specification. Ifind the facts to be as shown in the specifications.The Respondent also pleaded thatWalker had found substantially equivalent employment and had voluntarily aban-doned his right to reinstatement.This was pleaded in negative form as though denyingan allegation in the specifications.This form of pleading did not relieve the Respond-ent from the obligation to prove its allegations,and no such proof was offered.Walker died on January 3, 1953, and the only evidence adduced was the informationfurnished by social security.As Walker had earnings in each of the quarters of thebackpay period, I find that he was in the labor market and available for work.Walker's backpay is as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay19501(1/15-3/31) -------------------$805$8600II______________________________983826$157I11(7/1-7/25)--------------------2292620Total backpaydue__________________ -----15761. John D. Wells, air tool operatorWells did not testify at either hearing.He did not make personal application forreinstatement.The initial date of the period of discrimination, January 15, was thedate on which the Joint Council made application on behalf of most of the strikerswho had not been reinstated.Neither the General Counsel nor the Respondentoffered any evidence with respect to Wells' availability for work or interim earnings.The General Counsel did not even offer the social security information introducedas to other claimants. I find no basis for inferring that Wells was, after January 15,1950, available for employment by the Respondent or that he was even in the labormarket. I recommend no backpay for Wells.62.Russell T. Wood, carpenterWood's backpay period is January 3 to February 24, 1950.Wood did not testify,but the evidence shows that on January 16, 1950, he registered for unemploymentbenefits and, perforce, then applied for work through the State employment agency.A stipulation regarding the identity of claimants who received unemployment benefitsin 1950 failed to list Wood.This may be explained on the ground that' he got interimemployment before he was reinstated on February 25, 1950.Although the onlyevidence of interim employmentcomesfrom the social security information furnishedand this does not show the employment date, it may be inferred that Wood's employ-ment in the first quarter of 1950 preceded his return to the Respondent's employ, be-causehe continued in the Respondent's employ from February 25, 1950, to well afterthe end of the first quarter.Thereis noevidence that he suffered a willful loss. Ifind Wood's backpay as follows:PeriodGrossNet interimNetYearQuarterbackpayearningsbackpay19501(1/3-2/24) --------------------$407$42$365614913-62-vol. 132-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe specifications concede that no backpay is due to the following discriminatees:William I. Curtis, ironworker; Lester M. Holden,signalman;W. E. Morgan, craneoperator; Raymond Hudson, carpenter; Billy B. Redus, carpenter; Walton Ford, car-penter; Royal E. Losch, carpenter; and Kern K. Russell, carpenter. I find that nobackpay is due to the foregoing discriminatees.The specifications included, withthe foregoing list of men for whom no backpay is due, the name of Troy Engles. How-ever, under the Board's Decision, Engles was not a discriminatee.The Board' dis-missed the complaint as to laborers, including Troy Engles (99 NLRB at p. 1056,footnote 52).As previously found, there is no backpay due for any of the men named in ScheduleC, attached to the Board's Decision and Order, including those added by subsequentamendment.APPENDIX ANames of Various Types of Replacements of Strikers at Ozark Dam Constructors[Figures in parentheses following classifications refer to number of claimants for reinstate-ment as of date of application,to the extent now entitled to backpay]CARPENTERS (30)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldBadgeNamenumberDate of hire ofdnscriininatoryreplacementsAvey, Henry E-----------------------2586Beach,Jeff ---------------------------1122Benton,James W---------------------742Gentry, J. J-------------------------1272Hicks, Earl S--------------------------921Hurst, Thurman W-------------------1948Marchant, Henry C-------------------2312Myers, James L----------------------569Nowlin, Errett B---------------------1716Pittaway,Walter H-------------------555Schenck, Lee H----------------------II2208ReplacementsBozone, Roy F-----------------------1906------------------Covington,A. S----------------------907------------------Criner,G. S-------------------------1904------------------Denton,C. A------------------------570------------------Eby, C.W--------------------------1879------------------Farris,W. C-------------------------4355------------------Gass, R. M--------------------------898------------------Hankins,T.M-----------------------977------------------Horton,Carthel E--------------------1740------------------Huett,Charles R---------------------512------------------Hurst,FrancisM---------------------983------------------Johnson,ArnoldR--------------------726'------------------Killian,Willie E----------------------980------------------Kinard,HenryW---------------------1377------------------Milum,Frank D----------------------1607------------------Rice, TrumanA----------------------2426------------------Russell,DarrellW--------------------1279------------------Sanford, GilbertA--------------------1479------------------Skiver,RobertL---------------------3425------------------Tucker,JamesL---------------------573------------------Watson, Thermal J.-------------------981------------------ 'BROWN AND ROOT, INC., ETC.IIIDiscriminatory Replacements565BadgeDate of hire ofdiscriminatoryNamenumberreplacementsAllen, E. G-------------------------- 38362/18/51Bass,C.W-------------------------- 43265/29/50Campbell, H. 0---------------------- 43932/ 3/50Cherry E. E------------------------- 43254/17/50Chesney, E. A----------------------- 43861/30/50Dry, Doda--------------------------- 6152/ 3/50Duke, J. E-------------------------- 29761/12/50Elliott,Roy-------------------------- 29901/13/50Hall, Lester-------------------------- 29711/12/50Haughn,T. V------------------------ 5902/ 3/50Hightower,Eugene-------------------- 29681/11/50Payne,Elwood------------------------ 43981/30/50Pitts,L. V--------------------------- 43661/24/50Smith, I. E-------------------------- 43992/ 2/50Smith,L. F-------------------------- 6342/ 5/50Stevens,L.C------------------------ 29751/12/50Wyatt, E. C------------------------- 29931/13/50AGGREGATE CONVEYOR OPERATORS (1)IPromotionalReclassificationsor Old EmployeesRehired During Strike in aClassification Not Formerly HeldBadgeNamenumberDate of hire ofdiscriminatoryreplacementsHawkins, JamesM.-------------------1829Hurst, Carlis-------------------------2201Nanney, Claude----------------------3801------------------Thomas, Harry M--------------------1637------------------Wallace, Homer J---------------------529------------------IIReplacementsHutchins,Eugene B------------------- 3920------------------IIIDiscriminatory ReplacementsEllison,EverettE-------------------- 2322------------------AIR TOOL OPERATORS (5)IPromotionalReclassificationsor Old Employees Rehired DuringStrike in aClassification Not Formerly HeldNameBadgenumberDate of hire ofdiscriminatoryreplacementsBrowning, V. E----------------------1088------------------Clark, E. E--------------------------1875------------------Gray, R. C--------------------------2151------------------Hanby,Phillip------------------------1759------------------Hendrix,Wilburn B-------------------1877------------------Hickey, Arthur D---------------------1005------------------High,Palmer D----------------------882------------------Johnson,Oliver-----------------------2139------------------Keener, JessieW---------------------1257------------------Miller,Walter------------------------834------------------Sisk,J.T----------------------------940 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDNameBadgenumberDate of hire ofdiscriminatoryreplacementsSisney, Homer------------------------690Terry,Alba A-----------------------1684Weaver,WilliamB-------------------2109IIReplacementsBlackwell, J.M----------------------1703------------------Clark, J. B--------------------------2142------------------Gray, P. E---------------------------903------------------Lonon, Jack L-----------------------1114------------------Sloan,Luther M----------------------2148------------------Uchtman, William L------------------765------------------Wiggins,Joe 0-----------------------661------------------IIIDiscriminatoryReplacementsBums,H. H-------------------------4313------------------Campbell, H. 0----------------------4393------------------McGinnis,A. V----------------------1191------------------Reed, J. C---------------------------4346------------------Roberts,E. R------------------------4394------------------Satterfield,C. R----------------------4358------------------Stone,R. L--------------------------4372------------------BATCH AND MIX OPERATORS (1)IPromotional Reclassificationsor OldEmployees Rehired During Strike in aClassification Not Formerly HeldDate of hire ofBadgediscriminatoryNamenumberreplacementsPangle,CurtisG---------------------- 4131None.None.IIReplacementsIIIDiscriminatory ReplacementsCEMENT FINISHER (1)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldDate of hire ofBadgediscriminatoryNamenumberreplacementsCorder, T. A------------------------- 3951------------------IIReplacementsDavis, C.H-------------------------- 3955Tyler, Theo A------------------------ 1919NoneIIIDiscriminatory Replacements BROWN AND ROOT, INC., ETC.56ZCRANE OPERATORS (2)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldDate of hire ofBadgediscriminatoryNamenumberreplacementsDoshier, R. R------------------------Freeman, D. E-----------------------Miser, Gene G-----------------------Reeves, Arlis D----------------------Wade, Martin------------------------1809112132088622601-----------------IIReplaceNone.IIIDiscriminatoryAlexander, O. R----------------------mentsReplacements2978/12/50- 1/29/50Hickman, B. M----------------------24283/15/50-11/ 6/50Strickland, J.R----------------------17794/19/50- 9/20/50DINKEY OPERATORS (2)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldDate of hire ofBadgediscriminatoryNamenumberreplacementsDavis, F. C., Jr---------------------- 1883------------------Garrigus,W. J-----------------------859Gilley,C. D-------------------------1410Griffith,R. D------------------------1843Harris, L. H-------------------------1918Ramey, James W---------------------2418Schneider, Andries P------------------II721ReplacementsDobbins, J. E------------------------789------------------Tolliver, James E---------------------3991------------------Warburton,William J-----------------713------------------IIIDiscriminatory ReplacementsBell,T.V---------------------------4043------------------Ricketts,R. L------------------------1580------------------Rosson,R. F------------------------598------------------Tolliver,E. E------------------------2926------------------ELECTRICIANS (4)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldDate of hire ofBadgediscriminatoryNamenumberreplacementsBrowning,J.E----------------------- 1187------------------Parsley,George C-------------------- 2694 .568DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIReplacementsBadgeDate of hire ofdiscriminatoryNamenumberreplacementsBurnett,Louis ----------------------- 4156------------------Cornelius, Paul J--------------------- 3917------------------Farrar, E.B------------------------- 1768------------------Manes,JuliasJ----------------------- 3854------------------Sand,Joe H------------------------- 1436------------------Word, T. G-------------------------- 3855------------------Discriminatory ReplacementsConnaughton, E. C-------------------19654/27/50Oglesby, Setas R---------------------21613/16/50Person, B. R-------------------------2004(2826)5/ 2/50Sand, B. S---------------------------14614/ 5/50Young, E. M------------------------43921/30/50FORM SETTERS AND STRIPPERS (1)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldNameBadgenumberDate of hire ofdiscriminatoryreplacementsKellem, Elzie L----------------------915------------------Phillips,Claude N--------------------2213------------------Pemberton, Raymond------------------627------------------Pine,Roy A-------------------------685------------------Welch, James A----------------------588------------------Whitley, Leonard G-------------------931------------------Whittaker,JamesH-------------------586------------------IIReplacementsGriffith,R. L------------------------2226------------------Nethery,Nathan T-------------------972------------------Phillips,Milburn----------------------1136------------------Reven, Thomas N--------------------1398Reynolds, Harley E-------------------4082------------------Stafford, James A--------------------689------------------Winfree, Claude W-------------------2411------------------IIIDiscriminatory ReplacementsParnell,C.C------------------------ 2967(See Stipulation99 NLRB 1054,Ct. Record 139)1/12/50IRONWORKERS (8)IPromotional Reclassificationsor Old Employees RehiredDuring Strike in aClassification Not Formerly HeldNameBadgenumberDate of hire ofdiscriminatoryreplacementsBeard, T. H-------------------------1696------------------Brazzell,John------------------------948------------------McMillin, Robert E-------------------1864------------------Milligan, James P--------------------3131------------------Narramore, Charles A-----------------1727------------------Nettles,Henry M---------------------3815------------------ BROWN AND ROOT, INC., ETC. '569IIReplacementsDate of hire ofBadgediscriminatoryNamenumberreplacementsBrown, C. S------------------------- 1011Parnell,George E-------------------- 1336IIIDiscriminatoryReplacementsSherrell,Marvin---------------------- 1284JACKHAMMER OPERATORS (4)I------------------3/17/50PromotionalReclassificationsor Old Employees RehiredDuring Strike in aClassification Not Formerly HeldNone.NameIIReplacementsDate of hire ofBadgediscriminatorynumberreplacementsVanderventer, E. G------------------- 1802IIIDiscriminatory ReplacementsGirtman, W. R----------------------- 92712/19/49Dry, Elmer-------------------------- 32252/15/50MILLWRIGHTS (1)IPromotional Reclassifications or Old Employees Rehired During Strike in aNameClassification Not Formerly HeldDate of hire ofBadgediscriminatorynumberreplacementsDavenport, J. B---------------------- 3807IIReplacementsNone.inDiscriminatory Replacements(See Stipulation99 NLRB 1057, Ct. Record, p. 142,1between2/1 and 7/25/50)PUMP OPERATORS (4)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldBadgeNamenumberDateof hire ofdiscriminatoryreplacementsDearmore, R. L-----------------------2796*------------------Johnson, Jesse W---------------------1920------------------McKinney, Harold D-----------------3070------------------Thomas, Omer V---------------------2145------------------Webber, Leroy ------------------------605------------------*Reappears on payroll ending 1/1/50.IIReplacementsKeeter, Aubrey-----------------------792------------------Pangle, James------------------------885------------------Smith,George E---------------------1120------------------ 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIIDiscriminatoryReplacementsDate of hire ofBadgediscriminatoryNamenumberreplacementsTurner, Loy--------------------------6202/ 8/50RIGGERS (1)I'PromotionalReclassificationsor Old Employees Rehired During Strike in aClassification Not Formerly HeldDate of hire ofBadgediscriminatoryNamenumberreplacementsJones,Joseph F---------------------- 1882------------------Perry, Clifford------------------------ 1702IIReplacementsClark,L.H------------------------- 4108Warren, Briney----------------------- 4102None.IIIDiscriminatory ReplacementsSANDBLASTERS (1)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldBadgeDate of hire ofdiscriminatoryNamenumberreplacementsHamm, JohnH----------------------- 944------------------Hamm,H. D------------------------549------------------Sisk,Olgie---------------------------2481------------------Vandeventer,Howard E---------------3502------------------Whitfield, Allen E--------------------653------------------IIReplacementsMahan,Leonard----------------------648Stewart,Lewnye D------------------- 2467None.IIIDiscriminatory ReplacementsSANDBLAST-NOZZLEMENIPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldNameBadgenumberDate of hire ofdiscriminatoryreplacementsBuchanan,BillieJ--------------------650Daniel,A. B-------------------------2209------------------Friend, J. A-------------------------2143------------------Funkhouser, T. R---------------------941------------------IIReplacementsDickerson, P. T---------------------- 969Gossage, A. G----------------------- 1633 BROWN AND ROOT, INC., ETC.None.IIIDiscriminatory ReplacementsSIGNALMEN (2)571IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldBadgeNamenumberDate of hire ofdiscrzrnana tort'replacementsByrd,Grover C----------------------1810------------------Griffin (Griffith), Joseph--------------759------------------King, Neal Louis---------------------1166------------------Lewis, Eugene------------------------2115------------------Smith, Charlie L---------------------2140------------------Walker, Harold-----------------------II1025------------------None.None.ReplacementsIIIDiscriminatory ReplacementsVIBRATOR OPERATORS (1)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldBadgeNamenumberDate of hire ofdiscriminatoryreplacementsBeard, Claborn-----------------------1459------------------Crawford, Junior ----------------------2316------------------Hare, Charles------------------------962------------------Hathcock, Charles B------------------947------------------Kindle,Walter E---------------------1954------------------Koontz, James B---------------------1951------------------Muier, Oliver R----------------------1338------------------Parton,Raymond H------------------1934------------------Perry, Hershel------------------------565------------------Sanders, Lewis H---------------- ----1061------------------Todd, Homer-------------------------838------------------Wheeler, F. W-----------------------4158------------------IIReplacementsBoatright,Harlan B-------------------2210------------------Cantrell, Jerry------------------------1935------------------Cockrum,W. S----------------------1930-----------------Copeland, J. W-----------------------2103------------------Duggins, E. J------------------------1807------------------Glendenning,Quinton-----------------1214------------------Harness, Alvin C---------------------1889------------------Kieff, Robert H----------------------538------------------Lance, Gerald------------------------1939------------------Martin, Joe--------------------------1923------------------Moss, Boyd--------------------------791------------------Oels, John D------------------------1006------------------Oels, Robert G-----------------------1756------------------Parker, James------------------------679------------------Sisney, Archie------------------------1804------------------Sites,Nathan C----------------------2237------------------Taylor, Johnnie L--------------------1885------------------ 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDNameBadgenumberDateof hire ofdiscriminatoryreplacementsStone, Leffel C-----------------------1921------------------Todd, Bud H------------------------835------------------Trivitt,Oliver E----------------------1340------------------Young, Alonzo-----------------------696------------------IIIDiscriminatoryReplacementsAdams, G. D------------------------43061/19/50Blair,D. W--------------------------29443/20/50Burns, H. H-------------------------43134/24/50Cockrum, C. B-----------------------29841/13/50Denny, Bill--------------------------43081/13/50Denton, C. E------------------------29167/ 3/50Fletcher, Vernon----------------------29151/ 3/50Hughes, L. W------------------------43015/ 6/50Kelley,Woodie-----------------------149212/19/50Lantz, C. V--------------------------43181/16/50McGinnis, A. V----------------------11911/25/50Morton, T. N------------------------43021/13/50Smith, R. Q-------------------------38888/21/50WAGON DRILL OPERATORS (1)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassification Not Formerly HeldDate of hire ofBadgediscriminatoryNamenumberreplacementsCranfill,Richard L------------------- 1264------------------None.None.HReplacementsIIIDiscriminatory ReplacementsUnanue&Sons, Inc.andManuelAlvarez, Eugenio Garcia,Pedro Goyco,Frank Marti,Thomas Monllor,Raul Nieves,Juan Ruiz, and Juan Seijo.Cases Nos. 2-CA-7340-2, 2-CA-7340-3, 2-CA-7340-4, 2-CA-7340-5, 2-CA-7340-6, 2-CA-7340-7,2-CA-7340-8, and 9-CA-7340-9. July 31, 1961DECISION AND ORDEROn February 13, 1961, Trial Examiner James F. Foley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.He further found that the Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint and recommended that such allegations be dismissed.132 NLRB No. 33.